




 
SINGLE TENANT
 
OFFICE LEASE
 


 


 
LOST HILLS BUSINESS CENTER
 


 


 
LANDLORD:
 
CALABASAS BCD, INC.,
 
a California corporation
 


 
TENANT:
 
ON ASSIGNMENT, INC.,
 
a Delaware corporation
 


 


 



 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS

 
 
ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS[INSERT PAGE NUMBER]

 
 
ARTICLE 2 - LEASE[INSERT PAGE NUMBER]

 
 
ARTICLE 3 - PREMISES[INSERT PAGE NUMBER]

 
 
ARTICLE 4 - TERM AND POSSESSION[INSERT PAGE NUMBER]

 
 
ARTICLE 5 - RENT[INSERT PAGE NUMBER]

 
 
ARTICLE 6 - SECURITY DEPOSIT[INSERT PAGE NUMBER]

 
 
ARTICLE 7 - OPERATING EXPENSES/UTILITIES/SERVICES[INSERT PAGE NUMBER]

 
 
ARTICLE 8 - MAINTENANCE AND REPAIR[INSERT PAGE NUMBER]

 
 
ARTICLE 9 - USE[INSERT PAGE NUMBER]

 
 
ARTICLE 10 - HAZARDOUS MATERIALS[INSERT PAGE NUMBER]

 
 
ARTICLE 11 - PARKING[INSERT PAGE NUMBER]

 
 
ARTICLE 12 - TENANT SIGNS[INSERT PAGE NUMBER]

 
 
ARTICLE 13 - ALTERATIONS[INSERT PAGE NUMBER]

 
 
ARTICLE 14 - TENANT’S INSURANCE[INSERT PAGE NUMBER]

 
 
ARTICLE 15 - LANDLORD’S INSURANCE[INSERT PAGE NUMBER]

 
 
ARTICLE 16 - INDEMNIFICATION AND EXCULPATION[INSERT PAGE NUMBER]

 
 
ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION[INSERT PAGE NUMBER]

 
 
ARTICLE 18 - CONDEMNATION[INSERT PAGE NUMBER]

 
 
ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION[INSERT PAGE NUMBER]

 
 
ARTICLE 20 - ASSIGNMENT AND SUBLETTING[INSERT PAGE NUMBER]

 
 
ARTICLE 21 - SURRENDER AND HOLDING OVER[INSERT PAGE NUMBER]

 
 
ARTICLE 22 - DEFAULTS[INSERT PAGE NUMBER]

 
 
ARTICLE 23 - REMEDIES OF LANDLORD[INSERT PAGE NUMBER]

 
 
ARTICLE 24 - ENTRY BY LANDLORD[INSERT PAGE NUMBER]

 
 
ARTICLE 25 - LANDLORD'S DEFAULT & LIMITATION ON LANDLORD’S LIABILITY[INSERT PAGE
NUMBER]

 
 
ARTICLE 26 - SUBORDINATION[INSERT PAGE NUMBER]

 
 
ARTICLE 27 - ESTOPPEL CERTIFICATE[INSERT PAGE NUMBER]

 
 
ARTICLE 28 - RELOCATION OF PREMISES[INSERT PAGE NUMBER]

 
 
ARTICLE 29 - MORTGAGEE PROTECTION[INSERT PAGE NUMBER]

 
 
ARTICLE 30 - QUIET ENJOYMENT[INSERT PAGE NUMBER]

 
 
ARTICLE 31 - MISCELLANEOUS PROVISIONS[INSERT PAGE NUMBER]

 
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBITS:


Exhibit A                                   Building/Premises/Property
Exhibit B                                    Site Plan
Exhibit C                                    Work Letter
Exhibit D                                    Notice of Lease Term Dates
Exhibit E                                     Rules and Regulations
Exhibit F                                     Estoppel Certificate
 
RIDERS:


Rider No. 1                                Extension Option
Rider No. 2                                Fair Market Rental Rate
Rider No. 3                                Option to Terminate
Rider No. 4                                Right of First Offer to Lease
Rider No. 5                                Right of First Offer to Purchase






 
 
   



 
3

--------------------------------------------------------------------------------

 

THIS LEASE, entered into as of this 18th day of August, 2010 for reference
purposes, is by and between CALABASAS BCD, INC., a California corporation,
hereinafter referred to as “Landlord”, and ON ASSIGNMENT, INC., a Delaware
corporation, hereinafter referred to as “Tenant”.
 
 
ARTICLE 1 -                                LEASE SUMMARY AND PROPERTY SPECIFIC
PROVISIONS
 
1.1            Landlord's
Address:                                           Calabasas BCD, Inc.
 
 
4425 Park Arroyo

 
Calabasas, CA 91302

 
Attn:  Don Headlund

 
Telephone:  (818) 222-7521

 
Facsimile:  (818) 222-7521

 
1.2            Tenant's Address:                                On Assignment,
Inc.
           26651 West Agoura Road
Calabasas, CA 91302
Attn:  Facilities Department
Telephone:  (818) 878-7900
Facsimile:  (818) 878-6877
 
After April 1, 2010:                                          On Assignment,
Inc.
26745 Malibu Hills Road
Calabasas, CA 91302
Attn:  Facilities Department
Telephone:  (818) 878-7900
Facsimile:  (818) 878-6877


 
1.3            Building; Property:  That certain two story office building
commonly known as 26745 Malibu Hills Road, Calabasas, California, containing
37,172 rentable square feet of floor area as depicted on Exhibit A attached
hereto (“Building”).  The Building, together with that certain adjacent building
commonly known as 26775 Malibu Hills Road (the “26775 Building”), and all
improvements situated upon the property depicted on the Site Plan attached
hereto as Exhibit B, including all drive aisles, parking areas, sidewalks,
walls, landscaping and exterior improvements located upon the land (the “Site”),
as such area may be expanded or reduced from time to time (collectively, the
“Property”).  The Property is commonly known as the Lost Hills Business
Center.  Landlord and Tenant stipulate and agree that the Property contains
69,550 rentable square feet for all purposes of this Lease. Tenant shall have
the non-exclusive right to use in common with other tenants on the Property, and
subject to the rules and regulations referred to in Rider No. 5 to this Lease,
those portions of the Property which are provided, from time to time, for use in
common by Landlord, Tenant and any other tenants of the Property (such areas,
together with such other portions of the Property designated by Landlord, in its
discretion, including certain areas designated for the exclusive use of certain
tenants, or to be shared by Landlord and certain tenants, are collectively
referred to herein as the “Common Areas”).
 
1.4            Premises:  The entire Building.  Landlord and Tenant stipulate
that the rentable square feet of the Building and the Premises is 37,172 rsf.
 
1.5            City:  The City of Calabasas, County of Los Angeles, State of
California.
 
1.6            Commencement Date:  April 1, 2011.  The Term of the Lease and
Tenant’s obligation to pay rent will commence on April 1, 2011 (the “Term
Commencement Date” and “Rent Commencement Date”).
 
a. Turnover Date.  Landlord shall provide possession of the Property to Tenant
as of the date first written above (the “Turnover Date”) in order to commence
Tenant Improvements.
 
b. Occupancy Date.  Landlord shall permit Tenant to occupy the Property after
the Tenant Improvements are complete (“Occupancy Date”).  The Occupancy Date may
be after the Turnover Date and prior to the Commencement Date.  Landlord shall
not charge, and Tenant shall not be liable for, any payments of Monthly Base
Rent other than those applicable to the Rent Commencement Date and set forth in
section 1.8; provided, however, such early occupancy shall be at no additional
cost to Landlord including without limitation that Tenant shall be responsible
for the payment of Building Utilities Costs attributable to Tenant's early
occupancy during the period from and after the Occupancy Date until the Rent
Commencement Date.
 
1.7            Term:  One hundred twenty-eight (128) months, plus any partial
month at the beginning of the Term, commencing on the Commencement Date and
ending on the last day of the One hundred twenty-eighth (128th) full calendar
month following the Commencement Date (“Expiration Date”).


 
 
 



 
4

--------------------------------------------------------------------------------

 

 


 
1.8            Monthly Base Rent:

 
**Months
Monthly Base Rent
*1 to 12
$53,155.960
13 to 24
$54,484.859
25 to 36
$55,846.980
37 to 48
$57,243.155
49 to 60
$58,674.234
61 to 72
$60,434.461
73 to 84
$62,247.495
85 to 96
$64,114.920
97 to 108
$66,038.367
109 to 120
$68,019.518
121 to 128
$70,060.104



                      *Including any partial month at the beginning of the Term.


                      **Landlord agrees to conditionally abate Tenant’s
obligation to pay Monthly Base Rent for months 2 through 5, inclusive, and
months 13, 14, 25, 37, 49, 61, 62, 73, 74 and 85 of the initial Term (each, an
“Abatement Month,” and collectively, the “Abatement Months”) (the total amount
of abated Monthly Base Rent, which may be variously described as free rent,
deferred rent, or rent forgiveness, together with any other financial
obligations of Tenant that would otherwise be due under this lease during the
Abatement Months shall hereinafter be referred to as the “Abated
Amount”).  During the Abatement Months, Tenant will still be responsible for the
payment of all other monetary obligations under this Lease, including, without
limitation, Operating Expenses.  The Abated Amount shall only be granted
provided Tenant is not in default under this Lease beyond any applicable notice
and cure period. Tenant acknowledges that any default by Tenant under this Lease
will cause Landlord to incur costs not contemplated hereunder, the exact amount
of such costs being extremely difficult and impracticable to ascertain,
therefore, should Tenant at any time during the Term be in default after having
been given notice and opportunity to cure, then the total unamortized sum of
such Abated Amount (amortized on a straight line basis over the initial Term of
this Lease) so conditionally excused shall become immediately due and payable by
Tenant to Landlord and any remaining Abated Amount shall no longer be available
to Tenant as a rent credit from the date of such default. Tenant acknowledges
and agrees that nothing in this subparagraph is intended to limit any other
remedies available to Landlord at law or in equity under applicable law
(including, without limitation, the remedies under Civil Code Section 1951.2
and/or 1951.4 and any successor statutes or similar laws), in the event Tenant
defaults under this Lease beyond any applicable notice and cure period. At any
time during the Term, Landlord shall have the right to buy back from Tenant any
as yet unused portion of the Abated Amount (i.e., any abated Monthly Base Rent
for any future Abatement Month) by paying to Tenant the amount of the Abated
Amount for such future Abatement Month(s), in which case, notwithstanding the
terms of this paragraph above, Tenant shall pay Monthly Base Rent and all other
charges due for the Abatement Months in question for which Landlord has paid
Tenant.


 
1.9            Security Deposit:  None, subject to Article 6 below.
 
1.10 Permitted Use:  General office and administrative uses, subject to the
provisions set forth in this Lease.
 
1.11 Parking:  4.6 unreserved parking spaces per 1,000 rentable square feet of
space leased (i.e., 170 unreserved parking spaces, based upon the Premises
containing 37,172 rentable square feet) at no additional charge to Tenant,
subject to the terms of Article 11 of this Lease.  Subject to prior written
consent from Landlord and subject to Tenant obtaining all permits and approvals
required by Law, Tenant, at Tenant's sole cost and expense (subject to
application of any unused portion of the Tenant Improvement Allowance), shall be
permitted to construct and maintain no more than ten (10) reserved covered
parking stalls and up to an additional ten (10) uncovered reserved parking
spaces immediately adjacent to their Building, all such reserved parking spaces
to be situated within locations mutually acceptable to Landlord and Tenant;
provided, however, such reserved parking spaces shall be counted against
Tenant's total parking allotment and Tenant shall not exceed its total allotment
of parking spaces (i.e., 4.6 parking spaces per 1,000 rentable square feet of
space leased), unreserved and reserved.
 
1.12 Brokers:  NAI Capital, Inc. representing Landlord, and Cresa Partners
representing Tenant.
 
1.13 Interest Rate:  The lesser of: (a) Ten percent (10%) or (b) the maximum
rate permitted by law in the State where the Property is located.
 
1.14 Insurance Amounts:
 
a. Commercial General Liability Insurance: General liability of not less than
One Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) in the aggregate.
 
b. Commercial Automobile Liability Insurance: Limit of liability of not less
than One Million Dollars ($1,000,000.00) per accident.


 
 
   



 
5

--------------------------------------------------------------------------------

 

 


 
c. Worker’s Compensation and Employers Liability Insurance: With limits as
mandated pursuant to the laws in the State in which the Property is located, or
One Million Dollars ($1,000,000.00) per person and accident, whichever is
greater.
 
d. Umbrella Insurance:  Limits of not less than Three Million Dollars
($3,000,000.00) per occurrence.
 
e. Loss of Income, Extra Expense and Business Interruption Insurance: In such
amounts as will reimburse Tenant for 12 months of direct or indirect loss of
earnings attributable to all perils commonly insured against by prudent tenants
or attributable to prevention of access to the Premises, Tenant’s parking areas
or to the Building as a result of such perils.
 
f. If Tenant’s business includes professional services, Professional Liability
(also known as errors and omissions insurance): Not less than the minimum limits
required by law for Tenant’s profession, and in any event, not less than One
Million Dollars ($1,000,000.00) per occurrence.
 
1.15 Tenant Improvements:  The tenant improvements previously installed in the
Premises, if any, and the tenant improvements to be installed in the Premises by
Tenant as described in the Work Letter attached hereto as Exhibit C (the “Work
Letter”).  Tenant Improvement Allowance:  Up to $30.00 per rentable square foot
of the Premises (i.e., up to $1,115,160.00 based upon the Premises containing
37,172 rentable square feet), to be applied as provided in the Work Letter;
provided, however, notwithstanding anything in the Work Letter to the contrary,
and except as otherwise permitted in Section 1.11, the Tenant Improvement
Allowance shall be used exclusively for actual Tenant Improvement construction
costs (i.e., hard and soft costs).  Notwithstanding the foregoing, if the actual
cost of construction exceeds the Tenant Improvement Allowance (such amounts
exceeding the Tenant Improvement Allowance being herein referred to as the
“Excess Costs”), Tenant shall have the right to amortize and pay as Additional
Rent up to $5.00 per rentable square foot of any Excess Costs above the
Allowance (i.e., up to $185,860.00 based upon the Premises containing 37,172
rentable square feet) (the “Amortized Costs”).  The Amortized Costs shall be
amortized over the first sixty (60) months of the initial Term with interest at
nine percent (9%) per annum and shall be due and payable as additional rent in
equal monthly installments concurrently with Tenant’ monthly payments of Monthly
Base Rent under this Lease.  Tenant shall notify Landlord of its election to
amortize any Excess Costs within five (5) business days after Landlord notifies
Tenant of the final pricing for Tenant Improvements.  Notwithstanding anything
herein to the contrary, Tenant shall be permitted to use any of said Amortized
Costs towards the payment of cabling, telecommunications and audio-visual
equipment and furniture.  All Excess Costs which Tenant does not elect to
amortize pursuant to this Section and/or any Excess Costs above the amount of
the Amortized Costs, shall be due and payable by Tenant to Landlord upon demand.
 
1.16 Landlord’s Contribution to Operating Expenses:  Operating Expenses incurred
by Landlord during calendar year 2012 (the “Base Year”).
 
1.17 Tenant’s Percentage:  100% of the Building; 53.45% of the
Property.  Tenant’s Percentage of Operating Expenses with respect to the
Property shall include, as applicable, all such items which are common to the
entire Property.
 
1.18 Operating Expenses
 
a. Definition of Operating Expenses.  As used in this Lease, the term “Operating
Expenses” shall consist of all costs and expenses incurred by Landlord in
connection with the operation, maintenance and repair of the Building and the
Property, the Site and Common Areas as determined by standard accounting
practices and calculated assuming the Property is at least ninety-five percent
(95%) occupied.  Operating Expenses include the following costs by way of
illustration but not limitation: (i) any and all assessments imposed with
respect to the Property, Common Areas, and/or Site pursuant to any covenants,
conditions and restrictions affecting the Property; (ii) costs, levies or
assessments resulting from statutes or regulations promulgated by any government
authority in connection with the use or occupancy of the Property, the Site,
Building or the Premises or the parking facilities serving the Property, the
Site, Building or the Premises; (iii) all costs of utilities serving the Common
Areas and any utilities which are not separately metered, (iv) waste disposal
and janitorial services for Common Areas; (v) security; (vi) costs incurred in
the management of the Property, the Site, Building and Common Areas, including,
without limitation: (1) supplies, materials, equipment and tools, (2) wages,
salaries, benefits, pension payments, fringe benefits, uniforms and dry-cleaning
thereof (and payroll taxes, insurance and similar governmental charges related
thereto) of employees used in the operation and maintenance of the Property, the
Site, Building and Common Areas, (3) the rental of personal property used by
Landlord’s personnel in the maintenance, repair and operation of the Property,
(4) accounting fees, legal fees and real estate consultant’s fees, and (5) a
commercially reasonable management/administrative fee; (vii) repair and
maintenance of portions of the Building other than such portions as are
maintained by Tenant, including the restrooms, structural and non-structural
portions of the Building, and the plumbing, heating, ventilating,
air-conditioning and electrical systems installed or furnished by Landlord,
subject to the terms of Section 1.19 below and Section 8.2 of the Standard
Provisions; (viii) maintenance, costs and upkeep of all parking and Common
Areas; (ix) amortization on a straight-line basis over the useful life together
with interest not to exceed the lesser of (x) the Interest Rate (as defined in
Section 1.13 of the Lease Summary) and (y) the interest rate that Landlord would
reasonably be required to pay to finance the cost of the capital improvement on
the unamortized balance of all costs of a capital nature (including, without
limitation, capital improvements, capital replacements, capital repairs, capital
equipment and capital tools): (1) reasonably intended to produce a reduction in
operating charges or energy consumption (to the extent of the reduction in
operating charges actually achieved); or (2) required after the date of this
Lease under any Law that was not applicable to the Building at the time it was


 
 
   



 
6

--------------------------------------------------------------------------------

 

 
originally constructed; or (3) for repair or replacement of any equipment or
improvements needed to operate and/or maintain the Property, the Building, the
Common Areas and/or the Site at the same quality levels as prior to the repair
or replacement; (x) costs and expenses of gardening and landscaping; (xi)
maintenance of signs (other than signs of tenants of the Site); (xii) personal
property taxes levied on or attributable to personal property used in connection
with the Property, the Building, the Common Areas and/or the Site; (xiii) costs
and expenses of repairs, resurfacing, repairing, maintenance, painting,
lighting, cleaning, refuse removal, security and similar items, including
appropriate reserves; (xiv) Common Utilities Costs (defined below); (xv) Taxes
(defined below); and (xvi) Insurance Costs (defined below).
 
For purposes of determining the Operating Expenses for the Base Year, Operating
Expenses shall not include one-time special assessments, charges, costs or fees
or extraordinary charges or costs incurred in the Base Year only, including
those attributable to boycotts, embargoes, strikes or other shortages of
services or supplies or amortized costs relating to capital
improvements.  Operating Expenses shall not include the Building Utilities Costs
(defined below), which shall be paid by Tenant directly as provided in this
Lease.  Landlord shall not (i) make a profit by charging items to Operating
Expenses that are otherwise also charged separately to others and (ii) collect
Operating Expenses from Tenant and all other tenants in the Building in an
amount in excess of what Landlord incurs for the items included in Operating
Expenses.
 
b. Taxes.  Taxes are defined in Section 7.3 of the Standard Lease
Provisions.  Notwithstanding anything herein to the contrary, if after the
Commencement Date Taxes are reduced, then for purposes of all subsequent
calendar years including the calendar year in which the reduction occurs, the
Base Costs of Taxes shall be proportionately reduced.  Such reduction in the
Base Costs of Taxes shall not be limited to the initial reduction, if any, but
may, at Landlord’s election, be subject to reduction annually upon each
subsequent reduction in Taxes.  When calculating Taxes for purposes of
establishing the Taxes for the Base Year, Taxes shall not include Taxes
attributable to one-time special assessments, charges, costs, or fees arising
from modifications or changes in any applicable laws, including, but not limited
to, the institution of a split tax roll during the Base Year.  In addition, see
Section 1.21 below.
 
c. Definition of Insurance Costs.  Insurance Costs are defined in Section 7.4 of
the Standard Lease Provisions.
 
d. Definition of Common Utilities Costs.  Common Utilities Costs are defined in
Section 1.19 of the Summary below.
 
e. Excess Expenses.  In addition to the Monthly Base Rent required to be paid by
Tenant pursuant to Section 1.8 above, during each month during the Term (after
the Base Year), Tenant shall pay to Landlord the amount by which Tenant’s
Percentage of Operating Expenses for such calendar year exceeds the Operating
Expenses for the Base Year (such amounts shall be referred to in this Section
1.18 as the “Excess Expenses”), in the manner and at the times set forth in the
following provisions of this Section 1.18.  No reduction in Operating Expenses
after the Base Year will reduce the Monthly Base Rent payable by Tenant
hereunder or entitle Tenant to receive a credit against future installments of
Operating Expenses or other Additional Rent due hereunder.  Notwithstanding
anything to the contrary in this Lease, Landlord shall have the right, from time
to time, to equitably allocate some or all of the Operating Expenses among
different tenants of the Property based upon differing levels of use, demand,
risk or other distinctions among such tenants, buildings or premises (the “Cost
Pools”).  In the event of such allocations into Cost Pools, Tenant’s Percentage
shall be appropriately adjusted to reflect such allocation.  In addition, if
Landlord does not furnish a particular service or work (the cost of which, if
furnished by Landlord would be included in Operating Expenses) to a tenant
(other than Tenant) that has undertaken to perform such service or work in lieu
of receiving it from Landlord, then Operating Expenses shall be considered to be
increased by an amount equal to the additional Operating Expenses that Landlord
would reasonably have incurred had Landlord furnished such service or work to
that tenant.
 
f. Estimate Statement.  By the fifteenth day of November of each calendar year,
commencing on November 15, 2011, Landlord shall endeavor to deliver to Tenant a
statement (“Estimate Statement”) estimating the Operating Expenses for the next
calendar year and the estimated amount of Excess Expenses payable by Tenant.  If
at any time during the Term, but not more often than quarterly, Landlord
reasonably determines that the estimated amount of Excess Expenses payable by
Tenant for the current calendar year will be greater or less than the amount set
forth in the then current Estimate Statement, Landlord may issue a revised
Estimate Statement and Tenant agrees to pay Landlord, within thirty (30) days
after receipt of the revised Estimate Statement, the difference between the
amount owed by Tenant under such revised Estimate Statement and the amount owed
by Tenant under the original Estimate Statement for the portion of the then
current calendar year which has expired.  Thereafter Tenant agrees to pay Excess
Expenses based on such revised Estimate Statement until Tenant receives the next
calendar year’s Estimate Statement or a new revised Estimate Statement for the
current calendar year.  The Excess Expenses shown on the Estimate Statement (or
revised Estimate Statement, as applicable) shall be divided into twelve (12)
equal monthly installments, and Tenant shall pay to Landlord, concurrently with
the regular monthly payment of Rent next due following the receipt of the
Estimate Statement (or revised Estimate Statement, as applicable), an amount
equal to one (1) monthly installment of such Excess Expenses multiplied by the
number of months from January in the calendar year in which such statement is
submitted to the month of such payment, both months inclusive (less any amounts
previously paid by Tenant with respect to any previously delivered Estimate
Statement or revised Estimate Statement for such calendar year).  Subsequent
installments shall be paid concurrently with the regular monthly payments of
Rent for the balance of the calendar year and shall continue until the next
calendar year’s Estimate Statement (or current calendar year’s revised Estimate
Statement) is received.
 


 
 
   



 
7

--------------------------------------------------------------------------------

 
g. Actual Statement.  By the first day of April of each subsequent calendar year
during the Term after the Base Year, Landlord shall endeavor to deliver to
Tenant a statement (“Actual Statement”) which states the Tenant’s Percentage of
actual Operating Expenses and Excess Expenses payable by Tenant for the
immediately preceding calendar year.  If the Actual Statement reveals that
Excess Expenses were under-stated in any Estimate Statement (or revised Estimate
Statement) previously delivered by Landlord pursuant to Section 1.18 g. above,
then within thirty (30) days after Landlord’s delivery of the Actual Statement
to Tenant, Tenant shall pay to Landlord the amount of any such
under-payment.  Such obligation will be a continuing one which will survive the
expiration or earlier termination of this Lease.  If the Actual Statement
reveals that the Excess Expenses were over-stated in any Estimate Statement (or
revised Estimate Statement), Landlord will credit any overpayment toward the
next monthly installment(s) of Rent due from Tenant.  Prior to the expiration or
sooner termination of the Term and Landlord’s acceptance of Tenant’s surrender
of the Premises, Landlord will have the right to estimate the actual Operating
Expenses for the then current calendar year and to collect from Tenant prior to
Tenant’s surrender of the Premises, Tenant’s Percentage of any excess of such
actual Operating Expenses over the estimated Operating Expenses paid by Tenant
in such calendar year.
 
h. No Release.  Any delay or failure by Landlord in delivering any Estimate
Statement or Actual Statement pursuant to this Section 1.18 shall not constitute
a waiver of its right to receive Tenant’s payment of Excess Expenses, nor shall
it relieve Tenant of its obligations to pay Excess Expenses pursuant to this
Section 1.18, except that Tenant shall not be obligated to make any payments
based on such Estimate or Actual Statement until thirty (30) days after receipt
of such statement.
 
i. Exclusions from Operating Expenses.  Notwithstanding anything to the contrary
contained elsewhere in this Section 1.18, the following items shall be excluded
from Operating Expenses: (a) any charge for depreciation of the Building or
equipment and (except as expressly enumerated in Section 1.18.a. above) )
principal or interest payments, fees, points, charges, interest and other
financing charges; (b) all costs for which Tenant is being charged other than
pursuant to this Section 1.18; (c) the cost of correcting defects in the
construction of the Building or in the Building equipment, except that
conditions (not occasioned by construction defects) resulting from ordinary wear
and tear will not be deemed defects for the purposes of this category; (d) any
expense for which Landlord (A) has the right to be compensated through the
proceeds of insurance or for which Landlord would have been compensated by
insurance proceeds had it carried the coverage required in the Lease with
deductibles not exceeding an aggregate of $20,000.00, or (B) is otherwise
compensated or reimbursed or has the right to be compensated or reimbursed by
any tenant of the Building or by condemnation proceeds or pursuant to any
contractor, manufacturer or supplier warranty; (e) any operating expense
representing an amount paid to a related corporation, entity, or person which is
in excess of the amount which would be paid for such item in the absence of such
relationship; (f) ground rent or similar payments to any ground lessor; (g)
legal fees and related expenses incurred by Landlord (together with any damages
awarded against Landlord) due to the negligence or willful misconduct of
Landlord; (h) the cost of capital improvements, except as set forth in Section
1.8.a. above; (i) omitted; (j) the cost of repairs or other work due to fire,
windstorm or other casualty; (k) all costs incurred by Landlord to the extent
that Tenant pays directly to a third party for such item or service or
separately reimburses Landlord therefor; (l) all costs in connection with
leasing space in the Property, including without limitation, brokerage
commissions, legal fees and disbursements, advertising and promotional
expenditures, lease concessions, rental abatements and construction allowances
granted to specific tenants, and costs incurred in connection with the
installation of tenant improvements made for tenants or other occupants of the
Property or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Property
(excluding, however, such costs relating to any Common Areas or parking
facilities); (m) costs incurred in connection with the financing or refinancing
of the Property and costs incurred in connection with the selling or change of
ownership of the Property, including without limitation, brokerage commissions,
consultants’, attorneys’ and accountants’ fees, closing costs, title insurance
premiums, transfer taxes and interest charges; (n) fines, interest and penalties
incurred due to the late payment by Landlord of any component of Operating
Expenses (including, without limitation, Taxes) or due to Landlord’s failure to
timely file any governmentally required income tax or informational returns; (o)
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord and all costs incurred in connection with any office
operations of Landlord or which are associated with the operation of the
business of the legal entity which constitutes Landlord as the same is separate
and apart from the cost of the operation of the Property, including legal entity
accounting (including the incremental accounting fees relating to the operation
of the Property to the extent incurred separately in reporting operating results
to the Property’s owners or lenders); (p) any penalties or damages that Landlord
pays to Tenant under the Lease or to other tenants on the Property under their
respective leases; (q) reserves of any kind, including, but not limited to,
replacement reserves, and reserves for bad debts or lost rent; (r) omitted; (s)
general or administrative overhead not directly associated with the operation or
management of the Building or Property; (t) costs of Landlord’s charitable,
civic or political contributions and costs of gifts; (u) costs of items or
services for which Tenant or any other tenant on the Property reimburses
Landlord (other than through the payment of Operating Expenses), or which
Landlord provides selectively to one or more tenants (other than Tenant) without
reimbursement, or which are provided to any other tenant(s) of the Property in
excess of the work and services provided to Tenant under the Lease without extra
cost (other than for Common Areas); (v) the cost of any separate electrical
meter or any electrical survey provided by Landlord to any other tenant of the
Property; (w) all costs, including without limitation, legal fees and
disbursements incurred by Landlord to resolve disputes, or to enforce or
negotiate the terms of leases between Landlord and existing or prospective
tenants of the Property, or in connection with any financing, sale or
syndication of the Property; (x) costs and expenses resulting from the
termination or underfunding of any plan under ERISA or any other law or
regulation governing employee pension plans or similar employee benefits; (y)
Landlord’s travel and entertainment expenses; (z) all costs and expenses
incurred for the repair, maintenance or operation of any pay-parking garage,
including but not limited to salaries and benefits of any attendants,
electricity, insurance and Taxes; (aa) all costs of correcting any penalties or
fines incurred by Landlord due to Landlord’s violation of any applicable law and
any interest or penalties due for late payment by Landlord of any Operating
Expenses; (bb) any costs or expenses incurred in connection with the replacement
of any item covered under warranty;(cc) all cost of signs in or on the Building
or Property identifying the owner of the Building or other tenant signs; (dd)
any property management fee for the Property in excess of the lesser of (A) the
current management contract obligation, or (B) 4% of the gross rents of the
Property (exclusive of the management fee,


 
 
   



 
8

--------------------------------------------------------------------------------

 

 
electricity, capital expenditures, tenant reimbursements and ancillary income
from other tenants (e.g., income from antennae, or satellite dishes, paid
parking, security deposits and interest thereon, etc.)) applicable to the
Property for the pertinent calendar year, provided that the management fee will
in no case increase by more than 3% per year; (ee) all costs of providing any
services customarily provided by a managing agent, the costs of which are
customarily included in management fees, including without limitation,
bookkeeping, accounting, information technology, travel for corporate related
meetings and training; (ii)  all asset management fees; (ff) compensation and
benefits of (A) employees above the grade of Property superintendent or Property
manager, and (B) that portion of employee expenses for employees whose time is
not spent directly and solely in the operation of the Property, and any fees
charged by Landlord for supervision of its own employees; (gg) all costs and
expenses of Landlord’s general corporate overhead and administrative expenses
(except to the extent solely for the Building), including, without limitation,
employee training programs, tenant relationship expenses, recruiting/placement
fees, costs of any business licenses (regardless if such costs are considered a
form of Taxes), health/sports club dues, employee parking and transportation
charges and Landlord’s membership and business organization fees; (hh) any
expenses incurred by Landlord in order to comply with existing applicable laws,
including without limitation ADA (as amended) (as defined in Section 4.3 below),
the Federal Occupational Safety and Health Act of 1970 (as amended) and any
Environmental Laws, including without limitation, those relating to asbestos or
PCB’s (as these terms are defined in Article 10 below); ; (ii) the costs of any
HVAC modifications and replacement obligations necessary to comply with any
Clean Air Act requirements, including the American Society of Heating,
Refrigerating and Air-Conditioning Engineers standards, for the following
maintenance:  fresh air, chlorofluorocarbons and hydro chlorofluorocarbons; (jj)
all costs associated with the removal of substances considered to be detrimental
to the environment or the health of occupants of the Building; (kk) any charges
for Landlord’s income tax, excess profit tax, franchise tax, or like tax on
Landlord’s business and any tax penalties incurred as a result of Landlord’s
negligence, inability or unwillingness to make payments and/or to file any
income tax or informational returns when due; (ll) all costs incurred due to
violation by Landlord or any tenant of the terms and conditions of any lease;
(mm) all costs incurred in connection with operation or maintenance of
Landlord’s information systems; (nn) rentals for items (except when necessary in
connection with normal repairs and maintenance of permanent systems) which if
purchased, rather than rented, would constitute a capital improvement which is
specifically excluded above; (oo) any interest or penalties incurred as a result
of Landlord’s failure to timely make tax payments or to file any tax information
or returns when due (including any additional interest or penalty resulting from
the failure to pay Taxes in time to receive the greatest discount for early
payment)and (pp) any other costs and expenses which, in accordance with
generally accepted accounting principles, would not normally be treated as
Operating Expenses by landlords of comparable buildings located in Calabasas,
California.  Furthermore, capital repairs and replacements shall not be included
in any single year for Operating Expenses (however, capital repairs and
replacements may be amortized over the useful life of the specific improvement
and the annual amortized costs of such items may be included in Operating
Expenses).
 
j. Review. Within sixty (60) days after receiving Landlord’s Actual Statement,
Tenant may, upon advance written notice to Landlord and during reasonable
business hours, cause a review of Landlord’s books and records with respect to
the preceding calendar year only to determine the accuracy of Landlord’s Actual
Statement.  Landlord shall make all pertinent records available for inspection
that are reasonably necessary for Tenant to conduct its review.  If any records
are maintained at a location other than the office of the Building, Tenant may
either inspect the records at such other location or pay for the reasonable cost
of copying and shipping the records.  If Tenant retains an agent, at Tenant’s
sole cost and expense, to review Landlord’s records, the agent shall be an
independent and licensed certified public accountant which is reasonably
acceptable to Landlord, is not compensated on a contingency basis and is also
subject to a confidentiality agreement.  Within sixty (60) days after the
records are made available to Tenant, Tenant shall have the right to give
Landlord written notice (an “Objection Notice”) stating in reasonable detail any
objection to the Actual Statement for that year.  If Tenant provides Landlord
with a timely Objection Notice, Landlord and Tenant shall work together in good
faith to resolve any issues raised in Tenant’s Objection Notice.  If Tenant
fails to provide Landlord with a timely Objection Notice, Landlord’s Actual
Statement shall be deemed final and binding, and Tenant shall have no further
right to review or object to such statement.  If Landlord and Tenant determine
that Operating Expenses for the calendar year are less than reported, Landlord
shall provide Tenant with a credit against the next installment of Rent in the
amount of the overpayment by Tenant.  Likewise, if Landlord and Tenant determine
that Operating Expenses for the calendar year are greater than reported, Tenant
shall pay Landlord the amount of any underpayment within thirty (30) days after
such determination.  The records obtained by Tenant shall be treated as
confidential.  In no event shall Tenant be permitted to review Landlord’s
records or to dispute any statement of Operating Expenses unless Tenant has paid
and continues to pay all Rent when due.
 
1.19 Utilities and Services.
 
a. Utilities and Services.  As used in this Lease, “Common Utilities Costs”
shall mean all actual charges for utilities for the Common Areas of the Property
of any kind, including but not limited to water, sewer and electricity, as well
as related fees, assessments and surcharges.  As used in this Lease, “Building
Utilities Costs” shall mean all actual charges for utilities for the Building of
any kind, including but not limited to water, sewer and electricity,
telecommunications and cable service, and the costs of heating, ventilating and
air conditioning and other utilities as well as related fees, assessments and
surcharges.  Tenant shall contract directly for all utilities services for the
Building and shall pay all Building Utilities Costs directly to the various
utility service providers providing such utility services to the
Building.  Should Landlord elect to supply any or all of such Building
utilities, Tenant agrees to purchase and pay for the same as Additional
Rent.  Tenant shall reimburse Landlord within ten (10) days after billing for
fixture charges and/or water tariffs, if applicable, which are charged to
Landlord by local utility companies.  Landlord will notify Tenant of this charge
as soon as it becomes known.  This charge will increase or decrease with current
charges being levied against Landlord, the Premises or the Building by the local
utility company, and will be due as Additional Rent.  In no event shall Landlord
be liable for any interruption or failure in the supply of any utility or other
services to Tenant.  In no event shall any Rent owed Landlord under this Lease
be abated by reason of the failure to furnish, delay in furnishing,
unavailability or diminution in quality or quantity of any such utility or other
services or interference with Tenant’s business operations as a result of any
such occurrence; nor shall any such occurrence constitute an actual or
constructive eviction of Tenant or a breach of an implied warranty by Landlord.


 
 
   



 
9

--------------------------------------------------------------------------------

 

 
b. HVAC Maintenance and Janitorial Service.  Tenant shall enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
to service and maintain in a continuous state of good operating condition, all
hot water, heating, ventilation and air conditioning systems and equipment
(“HVAC”) within the Premises, or which serve the Premises exclusively,
including, without limitation, any rooftop package HVAC units, distribution
lines and internal venting systems.  In addition, all daily cleaning and
janitorial services, including regular removal of trash and debris, for the
Premises shall be performed and obtained, at Tenant's sole cost and expense,
exclusively by or through Tenant or Tenant’s janitorial contractors.  The HVAC
maintenance contractor and janitorial contractor and the contracts for such
services shall be subject to Landlord's prior review and must be approved in
writing by Landlord in advance and shall include regular removal of trash and
debris.  All maintenance/service contracts shall include all services
recommended by the equipment manufacturer within the operation/maintenance
manual and shall become effective (and a copy thereof shall be delivered to
Landlord) within thirty (30) days following the date Tenant takes possession of
the Premises.  Within thirty (30) days following execution of this Lease by the
parties, Landlord shall provide a written report from an HVAC contractor
selected by Landlord documenting the current condition of the HVAC systems and
equipment at the Premises.  From the Commencement Date through to the expiration
of the Base Year, Landlord shall reimburse Tenant monthly within thirty (30)
days of receipt of written invoice and back up documentation for the actual and
reasonable costs incurred by Tenant for monthly HVAC maintenance (including
routine service repairs).  After the expiration of the Base Year (i.e.,
commencing January 1, 2012) Landlord shall reimburse Tenant monthly within
thirty (30) days of receipt of written invoice and back up documentation for the
actual and reasonable costs incurred by Tenant for Tenant's monthly HVAC
maintenance  (including routine service repairs), not to exceed the average
monthly cost incurred by Tenant for HVAC maintenance (including routine repairs)
for the Base Year and such reimbursed costs shall be included in Operating
Expenses commencing January 1, 2012 for purposes of establishing the Base Year
Operating Expenses for the Property.  Commencing January 1, 2013 any increase to
the costs incurred by Tenant for HVAC maintenance (including routine repairs)
above the Base Year costs of such items shall be included in the Excess Expenses
payable by Tenant pursuant to this Lease.
 
c. Excessive HVAC Use.  If Landlord reasonably determines that Tenant is
utilizing HVAC at any time other than during the Business Hours for the Building
(set forth below), Landlord shall have the right and option to install submeters
to measure the operation of the HVAC system for such "after-hours" usage, in
which case, Tenant shall pay to Landlord, as Additional Rent (and not as part of
the Operating Expenses) the commercially reasonable cost of installation of such
submeters and such after-hours HVAC usage, as fairly determined by Landlord
(based on comparable costs of after-hours HVAC usage for comparable buildings in
the vicinity of the Property).  For purposes of HVAC usage, the Business Hours
of the Building shall be deemed to be 8:00 a.m. to 6:00 p.m., Mondays through
Fridays (except Building Holidays) and 8:00 a.m. to 1:00 p.m. on Saturdays
(except Building Holidays).  Building Holidays shall be deemed to be:  New
Year's Day, Labor Day, Presidents' Day, Thanksgiving Day, Memorial Day,
Independence Day and Christmas Day and such other national holidays as may be
adopted by other comparable landlords of comparable buildings in the vicinity of
the Property during the Lease Term.
 
d. Tenant’s General Obligations.  Tenant shall cooperate fully at all times with
Landlord, and abide by all reasonable regulations and requirements which
Landlord may prescribe for the proper functioning and protection of the
Building’s and/or the Property’s services and systems.  Tenant shall not connect
any conduit, pipe, apparatus or other device to the Building’s and/or the
Property’s water, waste or other supply lines or systems for any purpose without
Landlord’s consent.  Neither Tenant nor its employees, agents, contractors,
licensees or invitees shall at any time enter, adjust, tamper with, touch or
otherwise in any manner affect the mechanical installations or facilities of the
Property without Landlord’s consent.
 
1.20 Additional Repairs.
 
a. Landlord’s Additional Repair Obligations.  In addition to Landlord’s repair
obligations in Section 8.1 of the Standard Provisions, Landlord, at Landlord’s
cost (subject to inclusion in Operating Expenses to the extent provided in
Section 1.18) shall repair, maintain and replace, as necessary, the exterior
elements of the Property and the Building including, without limitation, the
exterior walls, windows and doors of the Building, the roof of the Building, the
parking and driveways and drive aisles, sidewalks, landscaping and irrigation
systems of the Property.  In addition, to the extent that any component of the
Building's HVAC system or equipment requires any major capital repair or
replacement which is not covered within Tenant's HVAC maintenance contract,
Landlord shall perform such necessary major capital repair or replacement of
such HVAC component and the cost thereof shall be amortized over the useful life
of such component and only the amortized cost of such component shall be
included in Operating Expenses to be reimbursed by Tenant to Landlord as part of
Excess Expenses, if any, as provided in Section 1.18 above.
 
b. Self-Help.  Notwithstanding anything to the contrary in Section 1.20.a., if
Landlord fails to perform any obligation under this Lease with respect to the
Premises which it is obligated to perform under this Section 1.20.a. within a
reasonable period of time not to exceed thirty (30) days following receipt of
written notice from Tenant as set forth above, Tenant shall be permitted to
perform such obligations in the Premises on Landlord’s behalf, provided Tenant
first delivers to Landlord an additional three (3) business days prior written
notice indicating that Tenant will be performing such obligations and provided
Landlord fails to commence to perform its obligation(s) within such additional
three (3) business day period or thereafter fails to diligently complete
performance of such obligations having commenced performance within such three
(3) business day period.  If the obligations to be performed by Tenant will
affect the Building’s life safety, electrical, plumbing, or sprinkler systems,
Tenant shall use only those contractors used by Landlord in the Building for
work on
such systems.  All other contractors shall be subject to Landlord’s reasonable
approval and Landlord agrees to approve or reject anycontractor proposed to be
used by Tenant within forty-eight (48) hours of receipt of Tenant’s second
notice, provided that if a proposed contractor is duly licensed and bonded and
all requisite permits have been obtained for the desired work, Landlord agrees
not to withhold its approval of the proposed contractor.  Any work performed by
or on behalf of Tenant shall be performed in accordance with the provisions of
this Lease governing Alterations.  Landlord agrees to reimburse Tenant within
thirty (30) days following receipt from Tenant of a written statement of all
reasonable and actual costs incurred by Tenant in performing such obligations on
behalf of Landlord.  If Landlord has not reimbursed Tenant in accordance with
the terms of the preceding sentence, Tenant shall have the right to offset the
Rent due and payable by such reasonable and actual costs incurred by
Tenant.  Nothing contained in this paragraph shall be interpreted to mean that
Tenant shall be excused from paying Rent or any other amount due under this
Lease in the event of any alleged default by Landlord.


 
 
   



 
10

--------------------------------------------------------------------------------

 

 
 
1.21 Proposition 13 Protection.
 
a. Tenant’s Payment of Certain Taxes (Proposition 13
Protection).  Notwithstanding anything to the contrary contained in this Lease,
if at any time during the first three (3) years of the Term (each year being a
“Lease Year”), any sale, refinancing or change in ownership of the Building or
Property occurs, and as a result thereof, the Building and/or the Property is
reassessed (each, a “Reassessment”) for real estate tax purposes by the
appropriate governmental authority pursuant to the terms of Proposition 13, then
the terms of this Section 1.21 shall apply to any such Reassessment of the
Building.
 
b. The Tax Increase.  For purposes of this Section 1.21, the term “Tax Increase”
shall mean that portion of the Taxes, as calculated immediately following any
such Reassessment, which is attributable solely to any such
Reassessment.  Accordingly, the term Tax Increase shall not include any portion
of annual Taxes and any increases thereto, as calculated immediately following
the Reassessment, which are attributable to (i) the initial assessment of the
value of the Building, (ii) assessments which were pending immediately prior to
the Reassessment which assessments were conducted during, and included in, such
Reassessment, or which assessments were otherwise rendered unnecessary following
the Reassessment, (iii) the annual inflationary increase of real estate taxes,
but not in excess of two percent (2.0%) per annum, or (iv) Taxes calculated
prior to the Reassessment without including any Proposition 8 reduction.
 
c. Protection.  During the first three (3) Lease Years, Tenant shall not be
obligated to pay any portion of any Tax Increase attributable to a reassessment
which occurs during the first three (3) Lease Years.
 
1.22 Relocation Allowance.  So long as Tenant is not in default under the Lease
beyond the applicable notice and cure periods, Landlord shall provide Tenant
with a moving and fixturization allowance (“Relocation Allowance”) of up to
$5.00 per rentable square foot of the Premises (i.e., up to $185,860.00 based
upon the Premises containing 37,172 usable square feet), against Tenant’s actual
out-of-pocket moving and relocation costs, including telephone and data cabling
costs, physical move expenses, furniture and equipment installation and move
coordination costs (collectively “Moving Costs”); provided, however, that Tenant
submits to Landlord copies of contracts, receipts, invoices and other back-up
documentation reasonably requested by Landlord evidencing such Moving Costs
(collectively, the “Cost Documentation”).  Tenant shall submit to Landlord
within sixty (60) days following the Commencement Date, an invoice for the
Moving Costs accompanied by the Cost Documentation
 
1.23 Signage.  Subject to (i) Landlord’s prior reasonable approval, (ii) the
sign criteria for the Property, if any, (iii) all covenants, conditions, and
restrictions affecting the Property, and (iv) all applicable laws, rules,
regulations, and local ordinances, and (v) Landlord obtaining all necessary
permits and approvals from the City of Calabasas, and provided such approvals by
the City of Calabasas for Tenant's requested signage do not reduce the presently
available signage for the 26775 Building, Tenant shall have the exclusive right,
at Tenant’s sole cost and expense, to have the name “On Assignment”: (1) placed
in up to two locations on building sign panels at the top level of the Building
(“Building Sign”), but not affixed to the Building glass, at locations and in a
manner mutually agreed upon by Landlord and Tenant and approved by the City, and
(2) placed on one sign panel on either the existing monument sign at the south
side of the driveway facing Lost Hills Road or, if allowed by the City of
Calabasas, on a new monument sign (of similar size and configuration to the
existing monument) to be constructed by Landlord, at Landlord's cost, in the
Common Areas (north or south of the existing monument sign ) facing Lost Hills
Road or elsewhere along the Property bordering Malibu Hills Road (each a
“Monument Sign”).  The location, size and configuration of any new Monument Sign
or any enlargement of the existing Monument Sign will be mutually agreed to by
Landlord and Tenant and shall conform to all applicable laws, rules,
regulations, and local ordinances and permits and approvals by the City.  If a
new Monument Sign is allowed by the City and is permitted to be of a size larger
than the existing Monument Sign or if the City allows the existing Monument Sign
to be enlarged in either case such that either approved Monument Sign will
reasonably accommodate two tenant sign panels, then Tenant will share such
Monument Sign equally with a tenant from the 26775 Building as selected by
Landlord, and Tenant will be entitled to the top sign location on any such
shared Monument Sign.  If the Monument Sign will only accommodate one tenant
sign panel, then Tenant shall have the exclusive right to place its sign panel
on the existing or new Monument Sign as approved by the City.  Tenant shall be
solely responsible for payment of all costs and expenses arising from Tenant's
Building Sign, all costs to process permits for any new Monument Sign if allowed
by the City, and all costs for Tenant’s sign panel on either Monument Sign,
including, without limitation, all design, fabrication and permitting costs,
license fees, installation, maintenance, repair and removal costs.  Landlord
shall maintain and repair all of Tenant’s signs at Tenant’s expense.  Upon the
expiration or earlier termination of this Lease, Landlord shall, at Tenant’s
sole cost and expense (except as otherwise set forth hereinabove), (i) cause all
of Tenant’s signs to be removed from the exterior and interior of the Building,
the Monument Sign(s) and the Common Areas, if any, (ii) repair any damage caused
by the removal of Tenant’s signs, and (iii) restore the underlying surfaces to
the condition existing prior to the installation of all such Tenant’s
signs.  The sign rights granted herein are personal to the original Tenant
executing this Lease and any Permitted Transferee (in accordance with the
provisions of Section 20.6 below) and may not be assigned, voluntarily
or  involuntarily, to any person or entity.  The rights granted to the original
Tenant and any Permitted Transferee hereunder are not assignable separate and
apart from the Lease, nor may any right granted herein be separated from the
Lease in any manner, either by reservation or otherwise.


 
 
   



 
11

--------------------------------------------------------------------------------

 

 
 
1.24 Communications Equipment.
 
a.  Tenant shall have the right, at Tenant’s sole cost and expense to install
telecommunications equipment on the roof of the Building or upon the ground area
immediately adjacent to the Building as required for Tenant’s business in the
area(s) mutually acceptable to Landlord and Tenant (collectively, the “Antennae
Equipment”) under the following conditions:  (i) all plans and specifications
for any and all such Antennae Equipment, including but not limited to, weight,
configuration, location, means of installation, cabling and screening of the
Antennae Equipment are subject to the prior reasonable approval of Landlord,
which approval shall not be unreasonably withheld or delayed; (ii) Tenant shall
provide evidence to Landlord that Tenant has obtained all governmental approvals
and permits required for the installation and operation of the Antennae
Equipment; (iii) Tenant shall provide evidence to Landlord of insurance coverage
for the installation, location, repair, removal, and operation of the Antennae
Equipment, with Landlord as an additional insured, all in form and substance
reasonably approved by Landlord and such insurance shall be maintained during
the Term of this Lease; (iv) Tenant shall indemnify, defend, protect and hold
Landlord harmless from and against any and all loss, liability, cost and expense
incurred by Landlord as a result of the installation, location, repair, removal,
and/or operation of the Antennae Equipment on the Building, except to the extent
caused by Landlord’s gross negligence or willful misconduct; (v) Tenant shall be
responsible for the installation, engineering, maintenance, repair and removal
of the Antennae Equipment and appurtenant equipment in accordance with all
applicable laws; (vi) any roof penetrations shall be made subject to the prior
reasonable approval of Landlord, which approval shall not be unreasonably
withheld or delayed; (vii) Tenant shall be responsible for any impairment of
Landlord's warranty as a result of installation of any such Antennae Equipment;
(viii) Tenant shall, at its own expense, promptly repair any damage or wear to
the roof resulting from the installation and use of the Antennae Equipment and
appurtenant equipment; (x) the operation of the Antennae Equipment shall be for
Tenant's internal use only; and (xi) Tenant shall provide reasonable screening
of the Antennae Equipment at Tenant's sole cost and expense as may be reasonably
required by Landlord.  Landlord shall grant Tenant access to the roof for such
installation, maintenance, repair, and removal of the Antennae Equipment.  Upon
the expiration of this Lease, Tenant shall promptly remove the Antennae
Equipment and appurtenant equipment and repair any damage caused by such
removal.  There shall be no additional charge to Tenant during the Term or any
Option Term for said use of the roof top space or the ground area pursuant to
this Section 1.24.a.
 
b. During the Term of this Lease, Tenant shall have the right, at Tenant’s sole
cost and expense, to use the existing telecommunications facilities and conduit
or install new conduit, install cables, equipment and other related
telecommunications facilities for Tenant’s telecommunications network into the
Building; provided, however, Landlord makes no representation or warranty with
respect to any such existing telecommunications facilities and/or equipment
and/or that the “fiber optic” high speed is available to the Building.
 
[REST OF PAGE INTENTIONALLY BLANK]


 
 
   



 
12

--------------------------------------------------------------------------------

 

 
STANDARD LEASE PROVISIONS
 
ARTICLE 2 -                                LEASE
 
2.1            Lease Elements; Definitions; Exhibits.  The Lease is comprised of
the Lease Summary and Property Specific Provisions (the “Summary”), these
Standard Lease Provisions (“Standard Provisions”) and all exhibits, and riders
attached hereto (collectively, “Exhibits”), all of which are incorporated
together as part of one and the same instrument.  All references in any such
documents and instruments to “Lease” shall mean the Summary, these Standard
Provisions and all Exhibits attached hereto.  All terms used in this Lease shall
have the meanings ascribed to such terms in the Summary, these Standard
Provisions and any Exhibits.  To the extent of any inconsistency between the
terms and conditions of the Summary, these Standard Provisions, or any Exhibits
attached hereto, the Summary and any Exhibits attached hereto shall control over
these Standard Provisions.
 
ARTICLE 3 -                                PREMISES
 
3.1            Lease of Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises, upon and subject to, the terms,
covenants and conditions of this Lease.  Each party covenants and agrees, as a
material part of the consideration for this Lease, to keep and perform their
respective obligations under this Lease.
 
3.2            Landlord’s Reserved Right.  Landlord reserves the right from time
to time to do any of the following: (a) expand the Building and construct or
alter other buildings or improvements on the Property as long as Tenant’s
parking ratio is not substantially and adversely impacted; (b) make any changes,
additions, improvements, maintenance, repairs or replacements in or to the
Property and/or the Building (including the Premises if required to do so by any
applicable laws or to the extent necessary in conjunction with any improvements
to the Property and/or the Building, provided that Tenant's use of the Premises
is not materially and adversely affected), and the fixtures and equipment
thereof, including, without limitation: (i) maintenance, replacement and
relocation of pipes, ducts, conduits, wires and meters and equipment above the
ceiling surfaces, below the floor surfaces and within the walls of the Building
and the Premises; and (ii) changes in the location, size, shape and number of
driveways, entrances, stairways, elevators, loading and unloading areas,
ingress, egress, direction of traffic, landscaped areas and walkways, easements,
parking spaces and parking areas as long as Tenant’s parking ratio is not
substantially and adversely impacted; (c) close temporarily any of the Property
while engaged in making repairs, improvements or alterations to the Property;
and (d) perform such other acts and make such other changes with respect to the
Property, as Landlord may, in the exercise of good faith business judgment, deem
to be appropriate.  If Landlord is required to make changes, additions,
improvements, maintenance, repairs or replacements to the Premises in accordance
with the foregoing sentence, or reconfigure the Premises as a result of any
changes to the Property and/or the Building as a result of Landlord’s exercise
of its rights under this Section 3.2, Landlord shall provide Tenant with
reasonable advance written notice of the construction schedule to the extent
that the Premises are affected, and Landlord shall endeavor to minimize, as
reasonably practicable, the interference with Tenant’s business as a result of
any such construction.  Notwithstanding the foregoing, Landlord, to the extent
any such changes made by Landlord to the Premises under this Section 3.2 have
caused any damage to the Premises or a change in the condition thereof which is
attributable to Landlord’s (or Landlord’s contractors, any subcontractors,
consultants, agents or employees) actions thereunder, Landlord, at its sole cost
and expense, shall restore the Premises in substantially the same condition as
existed prior to its exercise of any of its rights under this Section 3.2.  All
measurements of rentable area in this Lease shall be deemed to be correct.
 
ARTICLE 4 -                                TERM AND POSSESSION
 
4.1            Term; Notice of Lease Dates.  The Term shall be for the period
designated in the Summary commencing on the Commencement Date and ending on the
Expiration Date, unless the Term is sooner terminated or extended as provided in
this Lease.  If the Commencement Date falls on any day other than the first day
of a calendar month then the Term will be measured from the first day of the
month following the month in which the Commencement Date occurs.  Within five
(5) days after Landlord’s written request, Tenant shall execute a written
confirmation of the Commencement Date and Expiration Date of the Term in the
form of the Notice of Lease Term Dates.  The Notice of Lease Term Dates shall be
binding upon Tenant unless Tenant reasonably objects thereto in writing within
such five (5) day period.
 
4.2            Possession.  Landlord shall deliver possession of the Premises to
Tenant as provided in the Work Letter.  Notwithstanding the foregoing, Landlord
will not be obligated to deliver possession of the Premises to Tenant until
Landlord has received from Tenant all of the following:  (i) a copy of this
Lease fully executed by Tenant; (ii) any Security Deposit, Guaranty and/or
Letter of Credit required hereunder and the first installment of Monthly Base
Rent due under this Lease; and (iii) copies of Tenant’s insurance certificates
as required hereunder.
 
4.3            Condition of Premises.  Landlord shall deliver the Premises to
Tenant in broom-clean condition and free of debris, with the existing plumbing,
lighting, and HVAC systems (collectively, the “Operating Systems”) in good
operating condition.  If a non-compliance with such warranty exists as of the
Commencement Date, or if one of such Operating Systems or elements should
malfunction or fail within the warranty period below, as Tenant’s sole remedy
for Landlord’s breach of this warranty, Landlord shall, as Landlord’s sole
obligation, promptly after receipt of written notice from Tenant setting forth
with specificity the nature and extent of such non-compliance, malfunction or
failure, repair same at Landlord’s expense; provided, however, Landlord shall
have no liability hereunder for repairs or replacements necessitated by the acts
or omissions of Tenant and/or any of Tenant’s Parties.  The warranty period
shall be six (6) months


 
 
   



 
13

--------------------------------------------------------------------------------

 

after delivery of the Commencement Date.  If Tenant does not give Landlord the
required notice within said warranty period, correction of any such
non-compliance, malfunction or failure shall be the obligation of Tenant at
Tenant’s sole cost and expense.  Tenant acknowledges that, except as otherwise
expressly set forth in this Lease and the Work Letter, (i) neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the Premises, the Building or the Property or their condition, or with respect
to the suitability thereof for the conduct of Tenant’s business, and Tenant
shall accept the Premises in its then as-is condition on delivery by Landlord,
and (ii) the acceptance of possession of the Premises by Tenant shall establish
that the Premises, the Building and the Property were at such time complete and
in good, sanitary and satisfactory condition and repair with all work required
to be performed by Landlord, if any, pursuant to the Work Letter completed and
without any obligation on Landlord’s part to make any further alterations,
upgrades or improvements thereto, subject only to completion of minor punch-list
items identified by the parties to be corrected by Landlord, if any, as provided
in the Work Letter.  Landlord represents and warrants to Tenant that, to
Landlord’s actual knowledge, as of the Commencement Date, the Building
(excluding and subject to completion of the Tenant Improvements and/or any other
improvements and/or alterations to be installed by or on behalf of Tenant
including any improvements to the Building required as a result of such Tenant
Improvements by Tenant) complies with all local laws including the general
requirements of the Americans With Disabilities Act of 1990, as subsequently
amended (the “ADA”) existing as of the date of this Lease.
 
ARTICLE 5 -                                RENT
 
5.1            Monthly Base Rent.  Tenant agrees to pay Landlord, the Monthly
Base Rent as designated in the Summary.  Monthly Base Rent and recurring monthly
charges of Additional Rent (defined below) shall be paid by Tenant in advance on
the first day of each and every calendar month (“Due Date”) during the Term,
except that the first full month’s Monthly Base Rent and Additional Rent, if
any, shall be paid upon Tenant’s execution and delivery of this Lease to
Landlord.  Monthly Base Rent for any partial month shall be prorated in the
proportion that the number of days this Lease is in effect during such month
bears to the actual number of days in such month.
 
5.2            Additional Rent.  All amounts and charges payable by Tenant under
this Lease in addition to Monthly Base Rent, if any, including, without
limitation, payments for Operating Expenses, Taxes, Insurance Costs and
Utilities Costs to the extent payable by Tenant under this Lease shall be
considered “Additional Rent,” and the word “Rent” in this Lease shall include
all such Additional Rent unless the context specifically states or clearly
implies that only Monthly Base Rent is referenced.  Rent shall be paid to
Landlord, without any prior notice or demand therefor and without any notice,
deduction or offset, in lawful money of the United States of America.
 
5.3            Late Charges & Interest Rate: If Landlord does not receive Rent
or any other payment due from Tenant on the Due Date, Tenant shall pay to
Landlord a late charge equal to ten percent (10%) of such past due Rent or other
payment.  Tenant agrees that this late charge represents a fair and reasonable
estimate of the cost Landlord will incur by reason of Tenant’s late
payment.  Accepting any late charge shall not constitute a waiver by Landlord of
Tenant’s default with respect to any overdue amount nor prevent Landlord from
exercising any other rights or remedies available to Landlord.  If any
installment of Monthly Base Rent or Additional Rent, or any other amount payable
by Tenant hereunder is not received by Landlord by the date when due, it shall
bear interest at the Interest Rate set forth in the Summary from the date due
until paid.  All interest, and any late charges imposed pursuant to this Section
5.3, shall be considered Additional Rent due from Tenant to Landlord under the
terms of this Lease.  Landlord shall not assess a late charge or interest on any
unpaid amount due until five (5) calendar days after the Due Date; provided,
however, that after the second (2nd) such occasion in any twelve (12) month
period in which Landlord does not receive Rent or any other payment due from
Tenant on the Due Date, Tenant shall pay to Landlord a late charge and interest
on any and all other late payments commencing as of the date due and without any
further notice.
 
ARTICLE 6 -                                SECURITY DEPOSIT
 
 Tenant shall not be required to deposit a Security Deposit with Landlord
concurrently with Tenant’s execution and delivery of this Lease to
Landlord.  If, however, at any time during the Term, Tenant is late in the
payment of Monthly Base Rent two (2) times in any twelve (12) month period
and/or if Tenant defaults with respect to any of its obligations under this
Lease, Landlord may require that Tenant deposit a Security Deposit in an amount
equal to two (2) months of Monthly Base Rent then in effect, in which case, such
Security Deposit shall be held by Landlord as security for the full and faithful
performance by Tenant of all of the terms, covenants and conditions of this
Lease to be performed by Tenant during the Term, and Landlord may (but shall not
be required to) use, apply or retain all or any part of any Security Deposit for
the payment of any Rent, Additional Rent or any other sum in default, or for the
payment of any other amount, loss or damage which Landlord may spend, incur or
suffer by reason of Tenant’s default.  If any portion of any Security Deposit is
so used or applied, Tenant shall, within ten (10) days after demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount.  Landlord shall not be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit.  If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, the
Security Deposit or any balance thereof shall be returned to Tenant within
thirty (30) days following the expiration of the Term, provided that Landlord
may retain the Security Deposit until such time as any amount due from Tenant in
accordance with this Lease has been determined and paid in full.  If Landlord
sells its interest in the Building during the Term and if Landlord deposits with
or credits to the purchaser the Security Deposit (or balance thereof), then,
upon such sale, Landlord shall be discharged from any further liability with
respect to the Security Deposit.
 
ARTICLE 7 -                                OPERATING EXPENSES/UTILITIES/SERVICES
 
7.1            Operating Expenses.  Tenant shall pay for or contribute to the
costs of operation, maintenance, repair and replacement of the Premises,
Building and Property as provided in the Summary.


 
 
   



 
14

--------------------------------------------------------------------------------

 

 


 
7.2            Utilities and Services.  Utilities and Services to the Premises
and the Property shall be described in the Summary.
 
7.3            Taxes.  As used in this Lease, the term “Taxes” shall mean: All
real property taxes and assessments, possessory interest taxes, sales taxes,
personal property taxes, business or license taxes or fees, gross receipts
taxes, license or use fees, excises, transit charges, and other impositions of
any kind (including fees “in-lieu” or in substitution of any such tax or
assessment) which are now or hereafter assessed, levied, charged or imposed by
any public authority upon the Premises or any portion thereof, its operations or
the Rent (or any portion or component thereof, or the ownership, operation, or
transfer thereof).  Taxes shall not include inheritance or estate taxes imposed
upon or assessed against the interest of Landlord, gift taxes, excess profit
taxes, franchise taxes, or similar taxes on Landlord’s business or any other
taxes computed upon the basis of the net income of Landlord.  Tenant shall pay
for or contribute to Taxes as part of Operating Expenses as provided in the
Summary.
 
7.4            Insurance Costs.  As used in this Lease, “Insurance Costs” shall
mean the cost of insurance obtained by Landlord pursuant to Article 15
(including self-insured amounts and deductibles, if any).  Tenant shall pay for
or contribute to Insurance Costs as part of Operating Expenses as provided in
the Summary.
 
7.5            Interruption of Utilities.  Landlord shall have no liability to
Tenant for any interruption in utilities or services to be provided to the
Premises when such failure is caused by all or any of the following: (a)
accident, breakage or repairs; (b) strikes, lockouts or other labor disturbances
or labor disputes of any such character; (c) governmental regulation, moratorium
or other governmental action; (d) inability, despite the exercise of reasonable
diligence, to obtain electricity, water or fuel; (e) service interruptions or
any other unavailability of utilities resulting from causes beyond Landlord’s
control including without limitation, any electrical power “brown-out” or
“black-out”; or (f) any other cause beyond Landlord’s reasonable control.  In
addition, in the event of any such interruption in utilities or services, Tenant
shall not be entitled to any abatement or reduction of Rent (except as expressly
provided in Articles 17 and 18 if such failure is a result of any casualty
damage or taking described therein), no eviction of Tenant shall result, and
Tenant shall not be relieved from the performance of any covenant or agreement
in this Lease.  In the event of any stoppage or interruption of services or
utilities which are not obtained directly by Tenant, Landlord shall diligently
attempt to resume such services or utilities as promptly as practicable.
 
ARTICLE 8 -                                MAINTENANCE AND REPAIR
 
8.1            Landlord’s Repair Obligations.  In addition to any repair
obligations of Landlord set forth elsewhere in this Lease, Landlord, at
Landlord’s cost, shall repair, maintain and replace as necessary, the foundation
and structural elements of the Building (including structural load bearing walls
and roof structure); provided, however, to the extent such maintenance, repairs
or replacements are required as a result of any act, neglect, fault or omission
of Tenant or any of Tenant’s Parties, Tenant shall pay to Landlord, as
Additional Rent, the costs of such maintenance, repairs and
replacements.  Except as otherwise expressly provided in this Lease, Landlord
shall have no obligation to alter, remodel, improve, repair, renovate,
redecorate or paint all or any part of the Premises.  Except as otherwise stated
in the Summary, Tenant waives the right to make repairs at Landlord’s expense
under any applicable laws.  All other repair and maintenance of the Premises,
Building and Property to be performed by Landlord, if any, shall be as provided
in the Summary.
 
8.2            Tenant's Repair Obligations.  Except for Landlord’s obligations
specifically set forth elsewhere in this Lease including in Section 8.1 above
and in the Summary, Tenant shall at all times and at Tenant’s sole cost and
expense, keep, maintain, clean, repair, preserve and replace, as necessary, the
interior of the Premises and all parts thereof including, without limitation,
all Tenant Improvements, Alterations, the HVAC systems of the Building (subject
to Landlord's right and obligation to perform major capital repairs and
replacements of such HVAC Systems as provided in Section 1.19 of the Summary)
and all furniture, fixtures and equipment, including, without limitation, all
computer, telephone and data cabling and equipment, Tenant’s signs (subject to
Section 1.23 of the Summary), if any, door locks, closing devices, security
devices, interior of windows, window sashes, casements and frames, floors and
floor coverings, shelving, kitchen, restroom facilities and/or appliances of any
kind located within the Premises, if any, custom lighting, and any additions and
other property located within the Premises, so as to keep all of the foregoing
elements of the Premises in good condition and repair, reasonable wear and tear
and casualty damage excepted.  Tenant shall replace, at its expense, any and all
plate and other glass in and about the Premises which is damaged or broken from
any cause whatsoever except due to the negligence or willful misconduct of
Landlord, its agents or employees.  Such maintenance and repairs shall be
performed with due diligence, lien-free and in a first-class and workmanlike
manner, by licensed contractor(s) that are selected by Tenant and approved by
Landlord, which approval Landlord shall not unreasonably withhold or delay.  All
other repair and maintenance of the Premises, Building and Property to be
performed by Tenant, if any, shall be as provided in the Summary.  If Tenant
refuses or neglects to repair and maintain the Premises properly as required
hereunder to the reasonable satisfaction of Landlord, then at any time following
ten (10) days from the date on which Landlord makes a written demand on Tenant
to effect such repair and maintenance, Landlord may enter upon the Premises and
make such repairs and/or maintenance, and upon completion thereof, Tenant agrees
to pay to Landlord as additional rent, Landlord’s costs for making such repairs
plus an amount not to exceed ten percent (10%) of such costs for overhead,
within ten (10) days of receipt from Landlord of a written itemized bill
therefor.  Any amounts not reimbursed by Tenant within such ten (10) day period
will bear interest at the Interest Rate until paid by Tenant.


 
 
   



 
15

--------------------------------------------------------------------------------

 

 


 
ARTICLE 9 -                                USE
 
Tenant shall use the Premises solely for the Permitted Use specified in the
Summary, and shall not use or permit the Premises to be used for any other use
or purpose whatsoever without Landlord’s prior written approval.  Tenant shall
observe and comply with the Rules and Regulations, and all reasonable
non-discriminatory modifications thereof and additions thereto from time to time
put into effect and furnished to Tenant by Landlord.  Landlord shall endeavor to
enforce the Rules and Regulations, but shall have no liability to Tenant for the
violation or non-performance by any other tenant or occupant of any such Rules
and Regulations.  Tenant shall, at its sole cost and expense, observe and comply
with all laws and all requirements of any board of fire underwriters or similar
body relating to the Premises now or hereafter in force relating to or affecting
the condition, use, occupancy, alteration or improvement of the Premises
(whether, except as otherwise provided herein, structural or nonstructural,
including unforeseen and/or extraordinary alterations and/or improvements to the
Premises and regardless of the period of time remaining in the Term).  Tenant
shall not use or allow the Premises to be used for any improper, immoral,
unlawful or reasonably objectionable purpose.  Tenant shall not do or permit to
be done anything that will obstruct or interfere with the rights of other
tenants or occupants of the Building or the Property, if any, or injure or annoy
them.  Tenant shall not cause, maintain or permit any nuisance in, on or about
the Premises, the Building or the Property, nor commit or suffer to be committed
any waste in, on or about the Premises.
 
ARTICLE 10 -                                HAZARDOUS MATERIALS
 
As used in this Lease, the term “Environmental Law(s)” means all laws pertaining
to (a) protection of health against environmental hazards; (b) the protection of
the environment, including air, soils, wetlands, and surface and underground
water, from contamination by any substance that may have any adverse health
effect; (c) underground storage tank regulation or removal; (d) protection or
regulation of natural resources; (e) protection of wetlands or wildlife; (f)
management, regulation and disposal of solid and hazardous wastes; (g)
radioactive materials; (h) biologically hazardous materials; (i) indoor air
quality; or (j) the manufacture, possession, presence, use, generation, storage,
transportation, treatment, release, emission, discharge, disposal, abatement,
cleanup, removal, remediation or handling of any Hazardous
Material.  Environmental Laws include, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq.
(“CERCLA”); the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq.
(“RCRA”); the Federal Water Pollution Control Act, as amended by the Clean Water
Act, 33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and
the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., as well as all
similar state and local laws.  As used in this Lease, the term “Hazardous
Materials” shall mean and include any hazardous or toxic materials, substances
or wastes as now or hereafter designated or regulated under any Environmental
Laws including, without limitation, asbestos, petroleum, petroleum hydrocarbons
and petroleum based products, urea formaldehyde foam insulation, polychlorinated
biphenyls (“PCBs”), and freon and other chlorofluorocarbons.  Except for
ordinary and general office supplies, such as copier toner, liquid paper, glue,
ink and common household cleaning materials, and motor vehicle fuel stored in
fuel tanks of motor vehicles used on site in compliance with all Environmental
Laws (some or all of which may constitute Hazardous Materials), Tenant agrees
not to cause or permit any Hazardous Materials to be brought upon, stored, used,
handled, generated, released or disposed of on, in, under or about the Premises,
the Building, the Common Areas or any other portion of the Property by Tenant,
its agents, officers, directors, shareholders, members, partners, employees,
subtenants, assignees, licensees, contractors or invitees (collectively,
“Tenant’s Parties”), without the prior written consent of Landlord, which
consent Landlord may withhold in its sole and absolute discretion.  Upon the
expiration or earlier termination of this Lease, Tenant agrees to promptly
remove from the Premises, the Building and the Property, at its sole cost and
expense, any and all Hazardous Materials, including any equipment or systems
containing Hazardous Materials which are installed, brought upon, stored, used,
generated or released upon, in, under or about the Premises, the Building and/or
the Property or any portion thereof by Tenant or any of Tenant’s Parties.  To
the fullest extent permitted by law, Tenant agrees to promptly indemnify,
protect, defend and hold harmless Landlord and Landlord’s members, shareholders,
partners, officers, directors, managers, employees, agents, successors and
assigns (collectively, “Landlord Parties”) from and against any and all claims,
damages, judgments, suits, causes of action, losses, liabilities, penalties,
fines, expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims,
attorneys'’ fees, consultant fees and expert fees and court costs) which arise
or result from the presence of Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Property and which are caused
or permitted by Tenant or any of Tenant’s Parties.  The provisions of this
Article 10 will survive the expiration or earlier termination of this
Lease.  Tenant shall give Landlord Notice of any evidence of Mold, water leaks
or water infiltration in the Premises promptly upon discovery of same.  At its
expense, Tenant shall investigate, clean up and remediate any Mold in the
Premises; provided, however, except to the extent that Tenant and/or any of
Tenant's Parties caused and/or knowingly permitted the presence of any Mold,
Tenant shall have no liability for any Mold that is (i) existing in, or caused
by a condition existing in, the Premises or the Property prior to the Turnover
Date (defined in Exhibit C), (ii) caused by conditions or events occurring
outside of the Premises, including, without limitation, irrigation systems,
water leaks in the Building systems or other tenants’ negligence, or (iii)
results from Landlord’s activities in the Building or on the
Property.  Investigation, clean up and remediation may be performed only after
Tenant has Landlord’s written approval of a plan for such remediation.  All
clean up and remediation shall be done in compliance with all applicable laws
and to the reasonable satisfaction of Landlord.  As used in this Lease, “Mold”
means mold, fungi, spores, microbial matter, mycotoxins and microbiological
organic compounds.  To the best of Landlord’s knowledge, after due inquiry, as
of the Commencement Date, there are no Hazardous Materials present in the
Building or Property in violation of any Environmental Law.


 
 
   



 
16

--------------------------------------------------------------------------------

 

 


 
ARTICLE 11 -                                PARKING
 
During the Term (and each Option Term, as defined in Rider No. 1 to Office Lease
regarding Extension Option), Tenant shall be entitled to utilize at no
additional charge to Tenant the number and type of parking spaces specified in
the Summary within the parking areas for the Property as designated by Landlord
from time to time.  Subject to the terms of this Article 11 and Section 1.11 of
the Summary, Landlord shall at all times have the right to establish and modify
the nature and extent of the parking areas for the Building and Property
(including whether such areas shall be surface, underground and/or other
structures).  In addition, if Tenant is not the sole occupant of the Property,
Landlord may, in its discretion, designate any unreserved parking spaces as
reserved parking, provided Landlord will not grant reserved parking for the use
of any tenants or visitors of the 26775 Building in any parking areas around the
Building.  The terms and conditions for parking at the Property shall be as
specified in the Summary and in the Rules and Regulations regarding
parking.  Tenant shall not use more parking spaces than its total allotment of
unreserved and reserved parking as provided in Section 1.11 of the Summary and
shall not use any parking spaces specifically assigned by Landlord to other
tenants, if any, or for such other uses such as visitor, handicapped or other
special purpose parking.  Tenant’s visitors shall be entitled to access to the
parking areas on the Property designated for visitor use, subject to
availability of spaces and the terms of the Summary.  Notwithstanding the
foregoing, Landlord shall not provide the other tenants of the 26775 Building in
the aggregate with parking rights or privileges greater or more beneficial than
those provided to Tenant (i.e. number of reserved spots or higher parking
ratios) without giving those same privileges, benefits or terms to Tenant, or
unless Landlord implements a parking system as to the 26775 Building and/or the
Building which preserves Tenant's total allotment of unreserved and reserved
spaces for Tenant's use in satisfaction of the terms of this Lease regarding
parking to be provided to Tenant throughout the Term .
 
ARTICLE 12 -                                TENANT SIGNS
 
Tenant shall have the right to have placed by Landlord, at Landlord’s expense,
Tenant’s name on a building standard suite/unit door sign.  Subsequent changes
to Tenant’s suite/unit door sign and/or any additional signs, to the extent
permitted by Landlord herein, shall be made or installed by Landlord at Tenant’s
sole cost and expense.  All aspects of any such suite/unit door signs shall be
per Landlord’s standard specifications and materials, as revised by Landlord
from time to time.  Tenant shall have no right to install or maintain any other
signs, banners, advertising, notices, displays, stickers, decals or any other
logo or identification of any person, product or service whatsoever, in any
location on or in the Property except as (i) indicated in Section 1.23 of the
Lease Summary, (ii) shall have been expressly approved by Landlord in writing
prior to the installation thereof (which approval may be granted or withheld in
Landlord’s sole and absolute discretion), (iii) shall not violate any signage
restrictions or exclusive sign rights contained in any then existing leases with
other tenants of the Property, if any, and (iv) are consistent and compatible
with all applicable laws, and the design, signage and graphics program from time
to time implemented by Landlord with respect to the Property, if any.  Landlord
shall have the right to remove any signs or signage material installed without
Landlord’s permission, without being liable to Tenant by reason of such removal,
and to charge the cost of removal to Tenant as Additional Rent hereunder,
payable within ten (10) days of written demand by Landlord.  Any additional sign
rights of Tenant, if any, shall be as provided in the Summary.
 
ARTICLE 13 -                                ALTERATIONS
 
13.1 Alterations.  After installation of the initial Tenant Improvements for the
Premises, Tenant may, at its sole cost and expense, make alterations, additions,
improvements and decorations to the Premises (“Alterations“) subject to and upon
the following terms and conditions:
 
a. Tenant shall not make any Alterations which: (i) affect any area outside the
Premises including the outside appearance, character or use of any portions of
the Building or other portions of the Property; (ii) affect the Building’s roof,
roof membrane, any structural component or any base Building equipment, services
or systems, or the proper functioning thereof, or Landlord's access thereto;
(iii) in the reasonable opinion of Landlord, lessen the value of the Building or
the Property; (iv) will violate or require a change in any occupancy certificate
applicable to the Premises; or (v) would trigger a legal requirement which would
require Landlord to make any alteration or improvement to the Premises, Building
or other aspect of the Property.
 
b. Tenant shall not make any Alterations not prohibited by Section 13.1(a),
unless Tenant first obtains Landlord’s prior written consent, which consent
Landlord shall not unreasonably withhold, provided Landlord’s prior approval
shall not be required for any Alteration that is not prohibited by Section
13.1(a) above and is of a cosmetic nature that satisfies all of the following
conditions (hereinafter a “Pre-Approved Alteration”):  (i) the costs of such
Alteration do not exceed $50,000.00; (ii) to the extent reasonably required by
Landlord or by law due to the nature of the work being performed, Tenant
delivers to Landlord final plans, specifications, working drawings, permits and
approvals for such Alterations at least ten (10) days prior to commencement of
the work thereof; and (iii) Tenant and such Alterations otherwise satisfy all
other conditions set forth in this Section 13.1.  Tenant shall provide Landlord
with ten (10) days' prior written notice before commencing any Alterations.  In
addition, before proceeding with any Alteration, Tenant’s contractors shall
obtain, on behalf of Tenant and at Tenant’s sole cost and expense:  (A) all
necessary governmental permits and approvals for the commencement and completion
of such Alterations, and (B) if the cost of such Alterations exceeds $50,000.00,
a completion and lien indemnity bond, or other surety satisfactory to Landlord
for such Alterations.  Landlord’s approval of any plans, contractor(s) and
subcontractor(s) of Tenant shall not release Tenant or any such contractor(s)
and/or subcontractor(s) from any liability with respect to such Alterations and
will create no liability or responsibility on Landlord’s part concerning the
completeness of such Alterations or their design sufficiency or compliance with
laws.


 
 
   



 
17

--------------------------------------------------------------------------------

 

 
 
c. All Alterations shall be performed: (i) in accordance with the approved
plans, specifications and working drawings, if any; (ii) lien-free and in a
first-class workmanlike manner; (iii) in compliance with all laws; (iv) in such
a manner so as not to unreasonably interfere with the occupancy of any other
tenant, nor impose any additional expense upon nor delay Landlord in the
maintenance and operation of the Building; (v) by licensed and bondable
contractors and subcontractors selected by Tenant and reasonably approved by
Landlord, and (v) at such times, in such manner and subject to such rules and
regulations as Landlord may from time to time reasonably designate.
 
d. Tenant shall pay to Landlord, as Additional Rent, the reasonable costs of
Landlord’s engineers and other consultants for review of all plans,
specifications and working drawings for the Alterations, within ten (10)
business days after Tenant’s receipt of invoices either from Landlord or such
consultants.
 
e. Throughout the performance of the Alterations, Tenant shall obtain, or cause
its contractors to obtain, workers compensation insurance and commercial general
liability insurance in compliance with the insurance provisions of this Lease.
 
13.2 Removal of Alterations.  All Alterations and the initial Tenant
Improvements in the Premises (whether installed or paid for by Landlord or
Tenant), shall become the property of Landlord and shall remain upon and be
surrendered with the Premises at the end of the Term; provided, however,
Landlord may, by written notice delivered to Tenant within thirty (30) days
after Landlord’s receipt of plans for any Alterations identify those Alterations
which Landlord shall require Tenant to remove at the end of the Term.  If
Landlord requires Tenant to remove any such Alterations, Tenant shall, at its
sole cost, remove the identified items on or before the expiration or sooner
termination of this Lease and repair any damage to the Premises caused by such
removal to its original condition (or, at Landlord’s option, Tenant shall pay to
Landlord all of Landlord’s costs of such removal and repair).  Notwithstanding
the foregoing, Tenant shall be under no obligation to restore or remove any
initial Tenant Improvements made with Landlord’s approval.
 
13.3 Liens.  Tenant shall not permit any mechanic’s, materialmen’s or other
liens to be filed against all or any part of the Property or the Premises, nor
against Tenant’s leasehold interest in the Premises, by reason of or in
connection with any repairs, alterations, improvements or other work contracted
for or undertaken by Tenant or any Tenant Party.  If any such liens are filed,
Tenant shall, at its sole cost, immediately cause such liens to be released of
record or bonded so that such lien(s) no longer affect(s) title to the Property,
the Building or the Premises.  If Tenant fails to cause any such lien to be
released or bonded within ten (10) days after filing thereof, Landlord may cause
such lien to be released by any means it shall deem proper, including payment in
satisfaction of the claim giving rise to such lien, and Tenant shall reimburse
Landlord within five (5) business days after receipt of invoice from Landlord,
any sum paid by Landlord to remove such liens, together with interest at the
Interest Rate from the date of such payment by Landlord.
 
ARTICLE 14 -                                TENANT’S INSURANCE
 
14.1 Tenant’s Insurance.  On or before the earlier of the Commencement Date or
the date Tenant commences or causes to be commenced any work of any type in the
Premises, and continuing during the entire Term, Tenant shall obtain and keep in
full force and effect, the following insurance with limits of coverage as set
forth in Section 1.14 of the Summary:
 
a. Special Form (formerly known as “all risk”) insurance, including fire and
extended coverage, sprinkler leakage (including earthquake sprinkler leakage),
vandalism, malicious mischief plus earthquake and flood coverage upon property
of every description and kind owned by Tenant and located in the Premises or the
Building, or for which Tenant is legally liable or installed by or on behalf of
Tenant including, without limitation, furniture, equipment and any other
personal property, and any Alterations (but excluding the initial Tenant
Improvements previously existing or installed in the Premises), in an amount not
less than the full replacement cost thereof.
 
b. Commercial general liability insurance coverage on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, owner’s protective coverage, contractual
liability (including Tenant’s indemnification obligations under this Lease),
liquor liability (if Tenant serves alcohol on the Premises), products and
completed operations liability.  The limits of liability of such commercial
general liability insurance may be increased every three (3) years during the
Term upon reasonable prior notice by Landlord to an amount reasonably required
by Landlord and appropriate for tenants of buildings comparable to the Building.
 
c. Commercial Automobile Liability covering all owned, hired and non-owned
automobiles.
 
d. Worker’s compensation, in statutory amounts and employers liability, covering
all persons employed in connection with any work done in, on or about the
Premises for which claims for death, bodily injury or illness could be asserted
against Landlord, Tenant or the Premises.
 


 
 
   



 
18

--------------------------------------------------------------------------------

 
 
e. Umbrella liability insurance on an occurrence basis, in excess of and
following the form of the underlying insurance described in Section 14.1.b. and
14.1.c. and the employer’s liability coverage in Section 14.1.d. which is at
least as broad as each and every area of the underlying policies.  Such umbrella
liability insurance shall include pay on behalf of wording, concurrency of
effective dates with primary policies, blanket contractual liability,
application of primary policy aggregates, and shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance, subject to customary commercially reasonable deductible amounts
imposed on umbrella policies.
 
f. If Tenant’s business includes professional services, Tenant shall, at
Tenant’s expense, maintain in full force and effect professional liability (also
known as errors and omissions insurance), covering Tenant and Tenant’s employees
from work related negligence and liability in trade.
 
g. Loss of income, extra expense and business interruption insurance in such
amounts as will reimburse Tenant for 12 months of direct or indirect loss of
earnings attributable to all perils commonly insured against by prudent tenants
or attributable to prevention of access to the Premises, Tenant’s parking areas
or to the Building as a result of such perils.
 
h. Any other form or forms of insurance as Tenant or Landlord or the mortgagees
of Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant of a building similar to the
Building would protect itself, but only to the extent such risks and amounts are
available in the insurance market at commercially reasonable costs.
 
14.2 Requirements.  Each policy required to be obtained by Tenant hereunder
shall:  (a) be issued by insurers which are approved by Landlord and/or
Landlord’s mortgagees and are authorized to do business in the state in which
the Building is located and rated not less than Financial Size X, and with a
Financial Strength rating of A in the most recent version of Best’s Key Rating
Guide (provided that, in any event, the same insurance company shall provide the
coverages described in Sections 14.1.a. and 14.1.g. above); (b) be in form
reasonably satisfactory from time to time to Landlord; (c) name Tenant as named
insured thereunder and shall name Landlord and, at Landlord’s request, such
other persons or entities of which Tenant has been informed in writing, as
additional insureds thereunder, all as their respective interests may appear;
(d) not have a deductible amount exceeding Twenty Five Thousand Dollars
($25,000.00) (with the exception of Tenant's worker's compensation insurance),
which deductible amount shall be deemed self-insured with full waiver of
subrogation; (e) specifically provide that the insurance afforded by such policy
for the benefit of Landlord and any other additional insureds shall be primary,
and any insurance carried by Landlord or any other additional insureds shall be
excess and non-contributing; (f) contain an endorsement that the insurer waives
its right to subrogation; (g) inform the insurer of Landlord's requirement to
notify Landlord and any other additional insureds in writing not less than
thirty (30) days prior to any material change, reduction in coverage,
cancellation or other termination thereof; (h) contain a cross liability or
severability of interest endorsement; and (i) be in amounts sufficient at all
times to satisfy any coinsurance requirements thereof.  Tenant agrees to deliver
to Landlord, as soon as practicable after the placing of the required insurance,
but in no event later than the date Tenant is required to obtain such insurance
as set forth in Section 14.1 above, certificates from the insurance company
evidencing the existence of such insurance and Tenant’s compliance with the
foregoing provisions of this Article 14.  Tenant shall provide Landlord with
evidence of insurance coverage required (generally satisfied by replacement
certificates) prior to or concurrently with the expiration or renewal of any
such policy or policies as soon as Tenant receives such certificates from
Tenant's insurance broker and, in any event, no later than ten (10) days after
renewal.
 
14.3 Effect on Insurance.  Tenant shall not do or permit to be done anything
which will (a) violate or invalidate any insurance policy maintained by Landlord
or Tenant hereunder, or (b) increase the costs of any insurance policy
maintained by Landlord.  If Tenant’s occupancy or conduct of its business in or
on the Premises results in any increase in premiums for any insurance carried by
Landlord with respect to the Building or the Property, Tenant shall either
discontinue the activities affecting the insurance or pay such increase as
Additional Rent within ten (10) days after being billed therefor by
Landlord.  If any insurance coverage carried by Landlord pursuant to this Lease
or otherwise with respect to the Building or the Property shall be cancelled or
reduced (or cancellation or reduction thereof shall be threatened) by reason of
the use or occupancy of the Premises other than as allowed by the Permitted Use
by Tenant or by anyone permitted by Tenant to be upon the Premises, and if
Tenant fails to remedy such condition within five (5) business days after notice
thereof, Tenant shall be deemed to be in default under this Lease and Landlord
shall have all remedies provided in this Lease, at law or in equity, including,
without limitation, the right (but not the obligation) to enter upon the
Premises and attempt to remedy such condition at Tenant’s cost.
 
ARTICLE 15 -                                LANDLORD’S INSURANCE
 
During the Term, Landlord shall maintain Property Insurance written on a Special
Form (formerly known as “all risk”) basis covering the Property and the
Building, including the initial Tenant Improvements (excluding, however,
Tenant’s furniture, equipment and other personal property and Alterations,
unless Landlord otherwise elects to insure the Alterations pursuant to Section
13.1 above) against damage by fire and standard extended coverage perils and
with vandalism and malicious mischief endorsements, rental loss coverage, at
Landlord’s option, earthquake damage coverage, and such additional coverage as
Landlord deems appropriate.  Landlord shall also carry commercial general
liability in such reasonable amounts and with such reasonable deductibles as
would be carried by a prudent owner of a similar building in the state in which
the Building is located.  At Landlord’s option, all such insurance may be
carried under any blanket or umbrella policies that Landlord has in force for
other buildings and projects.  In addition, at Landlord’s option, Landlord may
elect to self-insure all or any part of such required insurance
coverage.  Landlord may, but shall not be obligated to carry any other form or
forms of insurance as Landlord or the mortgagees or ground lessors of Landlord
may reasonably determine is advisable.  Any increase in the premium for the
property insurance attributable to the replacement cost of the Tenant
Improvements in excess of Building standard shall be paid by Tenant within
thirty (30) days of invoice from Landlord.


 
 
   



 
19

--------------------------------------------------------------------------------

 

 


 
ARTICLE 16 -                                INDEMNIFICATION AND EXCULPATION
 
16.1 Tenant’s Assumption of Risk and Waiver.  Except to the extent such matter
is not covered by the insurance required to be maintained by Tenant under this
Lease and such matter is attributable to the gross negligence or willful
misconduct of Landlord or Landlord’s agents, contractors or employees, Landlord
shall not be liable to Tenant, or any of Tenant’s Parties for: (i) any damage to
property of Tenant, or of others, located in, on or about the Premises, (ii) the
loss of or damage to any property of Tenant or of others by theft or otherwise,
(iii) any injury or damage to persons or property resulting from fire,
explosion, falling ceiling tiles masonry, steam, gas, electricity, water, rain
or leaks from any part of the Premises or from the pipes, appliance of plumbing
works or from the roof, street or subsurface or from any other places or by
dampness or by any other cause of whatsoever nature, or (iv) any such damage
caused by other tenants or persons in the Premises, occupants of any other
portions of the Property, or the public, or caused by operations in construction
of any private, public or quasi-public work.  Landlord shall in no event be
liable to Tenant for any consequential damages or for loss of business, revenue,
income or profits and Tenant hereby waives any and all claims for any such
damages.  Notwithstanding anything to the contrary contained in this Section
16.1, all property of Tenant and Tenant’s Parties kept or stored on the
Premises, whether leased or owned by any such parties, shall be so kept or
stored at the sole risk of Tenant and Tenant shall hold Landlord harmless from
any claims arising out of damage to the same, including subrogation claims by
Tenant's insurance carriers.  Landlord or its agents shall not be liable for
interference with light or other intangible rights.
 
16.2 Tenant’s Indemnification.  Tenant shall be liable for, and shall indemnify,
defend, protect and hold Landlord and the Landlord Parties harmless from and
against, any and all claims, damages, judgments, suits, causes of action,
losses, liabilities and expenses, including attorneys'’ fees and court costs
(collectively, “Indemnified Claims”), arising or resulting from (a) any
occurrence in the Premises following the date Landlord delivers possession of
all or any portion of the Premises to Tenant, except to the extent caused by the
gross negligence or willful misconduct of Landlord or Landlord’s agents,
contractors or employees, (b) any act or omission of Tenant or any of Tenant’s
Parties; (c) the use of the Premises, the Building and the Property and conduct
of Tenant’s business by Tenant or any of Tenant’s Parties, or any other
activity, work or thing done, permitted or suffered by Tenant or any of Tenant’s
Parties, in or about the Premises, the Building or elsewhere on the Property;
and/or (d) any default by Tenant as to any obligations on Tenant’s part to be
performed under the terms of this Lease or the terms of any contract or
agreement to which Tenant is a party or by which it is bound, affecting this
Lease or the Premises.  The foregoing indemnification shall include, but not be
limited to, any injury to, or death of, any person, or any loss of, or damage
to, any property on the Premises, or on adjoining sidewalks, streets or ways, or
connected with the use, condition or occupancy thereof, whether or not Landlord
or any Landlord Parties has or should have knowledge or notice of the defect or
conditions causing or contributing to such injury, death, loss or damage.  In
case any action or proceeding is brought against Landlord or any Landlord
Parties by reason of any such Indemnified Claims, Tenant, upon notice from
Landlord, shall defend the same at Tenant’s  expense by counsel selected by
Tenant and reasonably approved in writing by Landlord, which approval shall not
be unreasonably withheld.  Tenant’s indemnification obligations under this
Section 16.2 and elsewhere in this Lease shall survive the expiration or earlier
termination of this Lease.  Tenant’s covenants, agreements and indemnification
in Section 16.1 and this Section 16.2 are not intended to and shall not relieve
any insurance carrier of its obligations under policies required to be carried
by Tenant pursuant to the provisions of this Lease.
 
16.3 Landlord's Indemnification of Tenant.  Notwithstanding anything to the
contrary contained in Section 16.1 or 16.2, Tenant shall not be required to
protect, defend, save harmless or indemnify Landlord from any liability for
injury, loss, accident or damage to any person resulting from Landlord’s grossly
negligent acts or omissions or willful misconduct or that of its agents,
contractors, servants, employees or licensees, in connection with Landlord’s
activities on or about the Premises, and subject to the terms of Article 22,
Landlord hereby indemnifies and agrees to protect, defend and hold Tenant
harmless from and against Indemnified Claims arising out of Landlord’s grossly
negligent acts or omissions or willful misconduct or those of its agents,
contractors, servants, employees or licensees in connection with Landlord’s
activities on or about the Premises.  Such exclusion from Tenant’s indemnity and
such agreement by Landlord to so indemnify and hold Tenant harmless are not
intended to and shall not relieve any insurance carrier of its obligations under
policies required to be carried by Tenant pursuant to the provisions of this
Lease to the extent that such policies cover (or, if such policies would have
been carried as required, would have covered) the result of grossly negligent
acts or omissions or willful misconduct of Landlord or those of its agents,
contractors, servants, employees or licensees; provided, however, the provisions
of this sentence shall in no way be construed to imply the availability of any
double or duplicate coverage.  Landlord’s and Tenant’s indemnification
obligations hereunder may or may not be coverable by insurance, but the failure
of either Landlord or Tenant to carry insurance covering the indemnification
obligation shall not limit their indemnity obligations hereunder.
 
ARTICLE 17 -                                CASUALTY DAMAGE/DESTRUCTION
 
17.1 Landlord's Rights and Obligations.  If the Premises or the Building is
damaged by fire or other casualty not caused by the gross negligence or willful
misconduct of Tenant (“Casualty“) to an extent not exceeding twenty-five percent
(25%) of the full replacement cost thereof, and Landlord's contractor estimates
in writing delivered to the parties that the damage thereto is such that the
Building and/or Premises may be repaired, reconstructed or restored to
substantially its condition immediately prior to such damage within one hundred
twenty (120) days from the date of such casualty, and Landlord will receive
insurance proceeds sufficient to cover the costs of such repairs, reconstruction
and restoration (including proceeds from Tenant and/or Tenant’s insurance which


 
 
   



 
20

--------------------------------------------------------------------------------

 

 
Tenant is required to deliver to Landlord pursuant to this Lease), then Landlord
shall commence and proceed diligently with the work of repair, reconstruction
and restoration and this Lease shall continue in full force and effect.  If,
however, the Premises or the Building is damaged to an extent exceeding
twenty-five percent (25%) of the full replacement cost thereof, or Landlord’s
contractor estimates that such work of repair, reconstruction and restoration
will require longer than one hundred twenty (120) days to complete, or Landlord
will not receive insurance proceeds (and/or proceeds from Tenant, as applicable)
sufficient to cover the costs of such repairs, reconstruction and restoration,
then Landlord may elect to either: (a) repair, reconstruct and restore the
portion of the Premises or Building damaged by such Casualty (including the
Tenant Improvements, the Alterations that Landlord elects to insure pursuant to
Section 13.1 and, to the extent of insurance proceeds received from Tenant, the
Alterations that Tenant insures pursuant to Section 13.1), in which case this
Lease shall continue in full force and effect; or (b) terminate this Lease
effective as of the date which is thirty (30) days after Tenant's receipt of
Landlord's election to so terminate.  Under any of the conditions of this
Section 17.1, Landlord shall give written notice to Tenant of its intention to
repair or terminate within the later of sixty (60) days after the occurrence of
such Casualty, or fifteen (15) days after Landlord’s receipt of the estimate
from Landlord's contractor or, as applicable, thirty (30) days after Landlord
receives approval from Landlord’s Mortgagee to rebuild.  In addition, (1)
Landlord or Tenant, by notice to the other within thirty (30) days after the
date of the Casualty, shall have the right to terminate this Lease if at least
30% of the Premises have been materially damaged during the last two (2) years
of the Term or any Option Term (as defined in Rider No. 1 to Office Lease) and
after the repair there would be less than twelve (12) months remaining until the
expiration of the Term (except that if after receipt of Landlord’s notice,
Tenant elects to exercise its right to renew this Lease pursuant to Rider No. 1
to Office Lease regarding Extension Option, then Landlord’s notice shall be null
and void with respect to Tenant’s exercise of its Extension Option (as defined
in Rider No. 1 to Office Lease), it being agreed that in the event of a Casualty
during the last two (2) years of the Term, Tenant shall have the right to
exercise its renewal option sooner than twelve (12) months prior to the
expiration of the Term, notwithstanding anything to the contrary contained in
Rider No. 1 to Office Lease); and (2) Landlord, by notice to Tenant within
ninety (90) days after the date of the Casualty, shall have the right to
terminate this Lease if (x) any mortgagee requires that the insurance proceeds
be applied to the payment of the mortgage debt; or (y) a material uninsured loss
to the Building or Premises occurs.
 
17.2 Tenant’s Costs and Insurance Proceeds.  In the event of any damage or
destruction of all or any part of the Premises, Tenant shall immediately:  (a)
notify Landlord thereof; and (b) deliver to Landlord all insurance proceeds
received by Tenant with respect to the Tenant Improvements and Alterations (to
the extent such items are not covered by Landlord’s casualty insurance obtained
by Landlord pursuant to this Lease) and with respect to Alterations in the
Premises that Tenant is required to insure pursuant to Section 13.1, excluding
proceeds for Tenant’s furniture and other personal property, whether or not this
Lease is terminated as permitted in Section 17.1, and Tenant hereby assigns to
Landlord all rights to receive such insurance proceeds.  If, for any reason
(including Tenant’s failure to obtain insurance for the full replacement cost of
any Alterations which Tenant is required to insure pursuant to Section 13.1
hereof), Tenant fails to receive insurance proceeds covering the full
replacement cost of such Alterations which are damaged, Tenant shall be deemed
to have self-insured the replacement cost of such Alterations, and upon any
damage or destruction thereto, Tenant shall immediately pay to Landlord the full
replacement cost of such items, less any insurance proceeds actually received by
Landlord from Landlord’s or Tenant’s insurance with respect to such items.
 
17.3 Abatement of Rent.  If as a result of any such damage, repair,
reconstruction and/or restoration of the Premises or the Building, Tenant is
prevented from using, and does not use, the Premises or any portion thereof,
then Rent shall be abated or reduced, as the case may be, during the period that
Tenant continues to be so prevented from using and does not use the Premises or
portion thereof, in the proportion that the rentable square feet of the portion
of the Premises that Tenant is prevented from using, and does not use, bears to
the total rentable square feet of the Premises, but only to the extent of the
proceeds that Landlord receives from the rental loss insurance maintained by
Landlord.  Notwithstanding the foregoing to the contrary, if the damage is due
to the negligence or willful misconduct of Tenant or any of Tenant’s Parties,
there shall be no abatement of Rent.  Except for abatement of Rent as provided
hereinabove, Tenant shall not be entitled to any compensation or damages for
loss of, or interference with, Tenant’s business or use or access of all or any
part of the Premises resulting from any such damage, repair, reconstruction or
restoration.
 
17.4 Inability to Complete.  Notwithstanding anything to the contrary contained
in this Article 17, but subject to the provisions of Section 17.1 above
regarding a Casualty that occurs during the last two (2) years of the Term or
any Option Term, if Landlord is obligated or elects to repair, reconstruct
and/or restore the damaged portion of the Building or Premises pursuant to
Section 17.1 above, but is delayed from completing such repair, reconstruction
and/or restoration beyond the date which is six (6) months after the date
estimated by Landlord’s contractor for completion thereof pursuant to Section
17.1, by reason of any causes beyond the reasonable control of Landlord
(including, without limitation, delays due to Force Majeure, and delays caused
by Tenant or any of Tenant’s Parties), then Landlord may elect to terminate this
Lease upon thirty (30) days prior written notice to Tenant.
 
17.5 Damage to the Property.  If there is a total destruction of the
improvements on the Property or partial destruction of such improvements, the
cost of restoration of which would exceed one-third (1/3) of the then
replacement value of all improvements on the Property, by any cause whatsoever,
whether or not insured against and whether or not the Premises are partially or
totally destroyed, Landlord may within a period of one hundred eighty (180) days
after the occurrence of such destruction, notify Tenant in writing that it
elects not to so reconstruct or restore such improvements, in which event this
Lease shall cease and terminate as of the date of such destruction.
 
17.6 Damage Near End of Term.  In addition to its termination rights in Sections
17.1, 17.4 and 17.5 above, Landlord shall have the right to terminate this Lease
if any damage to the Building or Premises occurs during the last twelve (12)
months of the Term or any Option Term, and Landlord’s contractor estimates in


 
 
   



 
21

--------------------------------------------------------------------------------

 

 
writing delivered to the parties that the repair, reconstruction or restoration
of such damage cannot be completed within the earlier of (a) the scheduled
expiration date of the Term or any Option Term, or (b) sixty (60) days after the
date of such casualty.
 
17.7 Tenant’s Termination Right.  In the event of any damage or destruction
which affects Tenant’s  use and enjoyment of the Premises which is not caused by
Tenant or any of Tenant’s Parties, if Tenant’s possession and use of the
Premises cannot be restored by Landlord within two hundred seventy (270) days
for reasons other than delays caused by Tenant or any of Tenant’s Parties,
Tenant shall have the right to terminate this Lease upon written notice to
Landlord.
 
17.8 Waiver of Termination Right.  This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of any damage or
destruction.  Accordingly, except as expressly provided herein, Tenant hereby
waives any and all provisions of applicable law that provide alternative rights
for the parties in the event of damage or destruction.
 
ARTICLE 18 -                                CONDEMNATION
 
18.1 Substantial or Partial Taking.  Subject to the provisions of Section 18.3
below, either party may terminate this Lease if any material part of the
Premises is taken or condemned for any public or quasi-public use under law, by
eminent domain or private purchase in lieu thereof (a “Taking“).  Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or the Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building and/or
the Property.  The terminating party shall provide written notice of termination
to the other party within thirty (30) days after it first receives notice of the
Taking.  The termination shall be effective as of the effective date of any
order granting possession to, or vesting legal title in, the condemning
authority.  If this Lease is not terminated, Base Rent and all other elements of
this Lease which are dependent upon the area of the Premises, the Building or
the Property shall be appropriately adjusted to account for any reduction in the
square footage of the Premises, Building or Property, as applicable.  All
compensation awarded for a Taking shall be the property of Landlord.  The right
to receive compensation or proceeds are expressly waived by Tenant, however,
Tenant may file a separate claim for Tenant’s furniture, fixtures, equipment and
other personal property, loss of goodwill and Tenant’s reasonable relocation
expenses, provided the filing of the claim does not diminish the amount of
Landlord’s award.
 
18.2 Condemnation Award.  Subject to the provisions of Section 18.3 below, in
connection with any Taking of the Premises or the Building, Landlord shall be
entitled to receive the entire amount of any award which may be made or given in
such taking or condemnation, without deduction or apportionment for any estate
or interest of Tenant, it being expressly understood and agreed by Tenant that
no portion of any such award shall be allowed or paid to Tenant for any
so-called bonus or excess value of this Lease, and such bonus or excess value
shall be the sole property of Landlord.  Tenant shall not assert any claim
against Landlord or the taking authority for any compensation because of such
taking (including any claim for bonus or excess value of this Lease); provided,
however, if any portion of the Premises is taken, Tenant shall be granted the
right to recover from the condemning authority (but not from Landlord) any
compensation as may be separately awarded or recoverable by Tenant for the
taking of Tenant’s furniture, fixtures, equipment and other personal property
within the Premises, for Tenant’s relocation expenses, and for any loss of
goodwill or other damage to Tenant’s business by reason of such taking.
 
18.3 Temporary Taking.  In the event of a Taking of the Premises or any part
thereof for temporary use for a period of two hundred seventy (270) days or
less, then this Lease shall not terminate and Tenant shall be entitled to all
compensation attributable to such temporary taking and the Monthly Base Rent and
the Additional Rent shall not abate.
 
18.4 Waiver.  Tenant hereby waives any rights it may have pursuant to any
applicable laws and agrees that the provisions hereof shall govern the parties’
rights in the event of any Taking.
 
ARTICLE 19 -                                WAIVER OF CLAIMS; WAIVER OF
SUBROGATION
 
19.1 Mutual Waiver.  Each of Tenant and Landlord hereby waives its rights
against the other for any claims, damages or losses, including any deductibles
and self-insured amounts, which are caused by or result from (a) any occurrence
insured under any property insurance policy carried by Tenant and Landlord,
respectively, or (b) any occurrence which would have been covered under any
property insurance required to be obtained and maintained by Tenant and
Landlord, respectively, under this Lease had such insurance been obtained and
maintained as required. The foregoing waiver shall be in addition to, and not a
limitation of, any other waivers or releases contained in this lease.
 
19.2 Waiver of Insurers.  Each party shall cause each property insurance policy
carried by such party to provide that the insurer waives all rights of recovery
by way of subrogation against Landlord, in connection with any claims, losses
and damages covered by such policy.  If either party fails to maintain insurance
for an insurable loss, such loss shall be deemed to be self-insured with a
deemed full waiver of subrogation as set forth in the immediately preceding
sentence.
 
ARTICLE 20 -                                ASSIGNMENT AND SUBLETTING
 


 
 
   



 
22

--------------------------------------------------------------------------------

 
 
20.1 Restriction on Transfer.  Except with respect to a Permitted Transfer
pursuant to Section 20.6 below, Tenant shall not, without the prior written
consent of Landlord, which consent Landlord will not unreasonably withhold,
condition or delay, assign this Lease or any interest herein or sublet the
Premises or any part thereof, or permit the use or occupancy of the Premises by
any party other than Tenant (any such assignment, encumbrance, sublease, license
or the like being sometimes referred to as a “Transfer”).  In no event may
Tenant encumber or hypothecate this Lease or the Premises.  This prohibition
against Transfers shall be construed to include a prohibition against any
assignment or subletting by operation of law.  Any Transfer without Landlord's
consent (except for a Permitted Transfer pursuant to Section 20.6 below) shall
constitute a default by Tenant under this Lease, and in addition to all of
Landlord’s other remedies at law, in equity or under this Lease, such Transfer
shall be voidable at Landlord's election. For purposes of this Article 20, other
than with respect to a Permitted Transfer under Section 20.6 and transfers of
stock of Tenant if Tenant is a publicly-held corporation and such stock is
transferred publicly over a recognized security exchange or over-the-counter
market, if Tenant is a corporation, partnership or other entity, any transfer,
assignment, encumbrance or hypothecation of fifty percent (50%) or more
(individually or in the aggregate) of any stock or other ownership interest in
such entity, and/or any transfer, assignment, hypothecation or encumbrance of
any controlling ownership or voting interest in such entity, shall be deemed an
assignment of this Lease and shall be subject to all of the restrictions and
provisions contained in this Article 20.
 
20.2 Landlord’s Options.  If Tenant desires to effect a Transfer, then at least
thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant shall deliver to Landlord written notice
(“Transfer Notice”) setting forth the terms and conditions of the proposed
Transfer and the identity of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as a “Transferee”).  Tenant shall
also deliver to Landlord with the Transfer Notice, a current financial statement
and such evidence of financial responsibility and standing as Landlord may
reasonably require of the Transferee which have been certified or audited by a
reputable independent accounting firm acceptable to Landlord, and such other
information concerning the business background and financial condition of the
proposed Transferee as Landlord may reasonably request.  Except with respect to
a Permitted Transfer, within fifteen (15) business days of Landlord’s receipt of
any Transfer Notice, and any additional information requested by Landlord
pursuant to this Section 20.2, Landlord will notify Tenant of its election to do
one of the following:  (a) consent to the proposed Transfer subject to such
reasonable conditions as Landlord may impose in providing such consent; (b)
refuse such consent, which refusal shall be on reasonable grounds; or (c)
terminate this Lease as to all or such portion of the Premises which is proposed
to be sublet or assigned and recapture all or such portion of the Premises for
reletting by Landlord, which termination shall be effective as of the proposed
Transfer Date.  If Landlord declines, or fails to elect in a timely manner, to
recapture all or such portion of the Premises pursuant to a Transfer under this
Section 20.2 in response to a Transfer Notice, then Tenant shall have a period
of nine (9) months following the date of the Transfer Notice (the “Nine Month
Period”) within which to transfer all or such portion of the Premises pursuant
to a Transfer to a proposed Transferee, subject to the provisions of this
Article 20, provided, however, upon Tenant entering into any letter of intent or
other signed writing which evidences an agreement between Tenant and any
proposed Transferee regarding the terms of an assignment or sublease concerning
the all or any portion of the Premises, but in any event prior to consummating
any such Transfer, Tenant shall submit to Landlord a copy of such letter of
intent or other signed writing or a written notice setting forth all of the
terms of the proposed Transfer and the consideration therefor (such letter of
intent, other signed writing or written notice being referred to herein as a
“Transfer Agreement Notice”).  Thereafter, Landlord shall again have the option,
by giving written notice to Tenant within five (5) business days after receipt
of any Transfer Agreement Notice, to recapture all or any portion of the
Premises that is the subject of such Transfer, in accordance with the terms of
this Article 20.  If Landlord declines, or fails to elect in a timely manner to
recapture under this Section 20.2 in response to a Transfer Agreement Notice,
then, provided Landlord consents to the proposed Transfer, and provided that the
proposed Transfer is substantially on the terms set forth in the Transfer
Agreement Notice, Tenant shall be entitled to proceed with proposed Transfer to
the proposed Transferee, subject to provisions of this Article 20, prior to the
expiration of Nine Month Period.  If such a Transfer is not so consummated
within the Nine Month Period (or if a Transfer is so consummated, then upon the
expiration of the term of any Transfer of such Transfer Space consummated within
such Nine Month Period), Tenant shall again be required to submit a new Transfer
Notice and Transfer Agreement Notice, if applicable, to Landlord with respect
any contemplated Transfer, as provided above in this Section 20.2. If Landlord
exercises its option to terminate the Lease with respect to only a portion of
the Premises following Tenant’s  request for Landlord’s approval of the proposed
sublease of such space, Landlord shall be responsible for the construction of
any demising wall which Landlord reasonably deems necessary to separate such
space from the remainder of the Premises.
 
20.3 Additional Conditions; Excess Rent.  A condition to Landlord’s consent to
any Transfer will be the delivery to Landlord of a true copy of the fully
executed instrument of assignment, sublease, transfer or hypothecation, in form
and substance reasonably satisfactory to Landlord, an original of Landlord’s
standard consent form executed by both Tenant and the proposed Transferee, and
an affirmation of guaranty in form satisfactory to Landlord executed by each
guarantor of this Lease, if any.  In addition, Tenant shall pay to Landlord as
Additional Rent within thirty (30) days after receipt thereof, without affecting
or reducing any other obligations of Tenant hereunder, fifty percent (50%) of
any rent or other economic consideration received by Tenant as a result of any
Transfer which exceeds, in the aggregate, (i) the total Rent which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased) for the applicable period,
plus (ii) any reasonable brokerage commissions and attorneys’ fees actually paid
by Tenant in connection with such Transfer, which commissions and fees shall,
for purposes of the aforesaid calculation, be amortized on a straight-line basis
over the term of such assignment or sublease, (iii) any changes, alterations and
improvements to the Premises in connection with the Transfer, (iv) any free base
rent or other economic concessions reasonably provided to the Transferee and (v)
Tenant’s reasonable attorneys’ and paralegal fees and other costs incurred by
Tenant in connection with negotiating and entering into any Transfer.  If Tenant
effects a Transfer or requests the consent of Landlord to any Transfer (whether
or not such Transfer is consummated), then, upon demand, and as a condition
precedent to Landlord’s consideration of the proposed assignment or sublease,
Tenant agrees to pay Landlord a non-refundable administrative fee of Five
Hundred Dollars ($500.00), plus Landlord’s reasonable attorneys’ and paralegal
fees and other costs incurred by Landlord in reviewing such proposed assignment
or sublease (whether attributable to Landlord’s in-house attorneys or paralegals
or otherwise).  Acceptance of the Five Hundred Dollar ($500.00) administrative
fee and/or reimbursement of Landlord’s attorneys’ and/or paralegal fees shall in
no event obligate Landlord to consent to any proposed Transfer.


 
 
   



 
23

--------------------------------------------------------------------------------

 

 
 
20.4 Reasonable Disapproval.  Without limiting in any way Landlord’s right to
withhold its consent on any reasonable grounds, it is agreed that Landlord will
not be acting unreasonably in refusing to consent to a Transfer if, in
Landlord’s reasonable opinion:  (a) intentionally omitted; (b) the net worth or
financial capabilities of a proposed assignee is less than that of Tenant and
each guarantor of this Lease, if any, or the proposed assignee or subtenant does
not have the financial capability to fulfill the obligations imposed by the
Transfer; (c) the proposed Transferee is an existing tenant of the Building or
Property or is negotiating with Landlord (or has negotiated with Landlord in the
last three (3) months) for space in the Building of the Property; (d) the
proposed Transferee is a governmental entity; (e) intentionally omitted; (f) the
proposed Transfer involves a change of use of the Premises or would violate any
exclusive use covenant to which Landlord is bound; (g) the Transfer would likely
result in significant increase in the use of the parking areas by the
Transferee’s employees or visitors, and/or significantly increase the demand
upon utilities and services to be provided by Landlord to the Premises; or (h)
the Transferee is not in Landlord’s reasonable opinion of reputable or good
character or consistent with Landlord’s desired tenant mix for the Building.
 
20.5 No Release.  No Transfer, occupancy or collection of rent from any proposed
Transferee shall be deemed a waiver on the part of Landlord, or the acceptance
of the Transferee as Tenant and no Transfer shall release Tenant of Tenant’s
obligations under this Lease or alter the primary liability of Tenant to pay
Rent and to perform all other obligations to be performed by Tenant
hereunder.  Landlord may require that any Transferee remit directly to Landlord
on a monthly basis, all monies due Tenant by said Transferee, and each sublease
shall provide that if Landlord gives said sublessee written notice that Tenant
is in default under this Lease, said sublessee will thereafter make all payments
due under the sublease directly to or as directed by Landlord, which payments
will be credited against any payments due under this Lease.  Tenant hereby
irrevocably and unconditionally assigns to Landlord all rents and other sums
payable under any sublease of the Premises; provided, however, that Landlord
hereby grants Tenant a license to collect all such rents and other sums so long
as Tenant is not in default under this Lease (beyond the applicable notice and
cure periods).  Consent by Landlord to one Transfer shall not be deemed consent
to any subsequent Transfer.  In the event of default by any Transferee of Tenant
or any successor of Tenant in the performance of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such Transferee or successor.  Landlord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease.
 
20.6 Permitted Transfers.  Notwithstanding the provisions of Section 20.1 above
to the contrary, provided that Tenant is not then in default (beyond the
applicable notice and cure periods), Tenant may assign this Lease or sublet the
Premises or any portion thereof (herein, a “Permitted Transfer”), without
Landlord’s consent to any entity that controls, is controlled by or is under
common control with Tenant, or to any entity resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all the
assets of Tenant’s business as a going concern (each, a “Permitted Transferee”),
provided that: (a) at least thirty (30) days prior to such assignment or
sublease, Tenant delivers to Landlord a reasonably detailed description of the
proposed Transfer and the financial statements and other financial and
background information of the assignee or sublessee described in Section 20.2
above; (b) in the case of an assignment, the assignee assumes, in full, the
obligations of Tenant under this Lease (or in the case of a sublease, the
sublessee of a portion of the Premises or Term assumes, in full, the obligations
of Tenant with respect to such portion) pursuant to an assignment and assumption
agreement (or a sublease, as applicable) reasonably acceptable to Landlord, a
fully executed copy of which is delivered to Landlord within thirty (30) days
following the effective date of such assignment or subletting; (c) each
guarantor of this Lease (if any) executes a reaffirmation of its guaranty in
form satisfactory to Landlord; (d) the tangible net worth of the assignee or
sublessee equals or exceeds that of Tenant as of (i) the date of execution of
this Lease, or (ii) the date immediately preceding the proposed Transfer,
whichever is greater; (e) Tenant remains fully liable under this Lease; (f) the
use of the Premises is pursuant to Section 1.10 of the Lease; (g) such
transaction is not entered into as a subterfuge to avoid the restrictions and
provisions of this Article 20 and will not violate any exclusive use covenant to
which Landlord is bound; and (h) with respect to a subletting only, Tenant and
such Permitted Transferee execute Landlord’s standard consent to sublease form;
and (i) Tenant is not in default under the Lease (beyond the applicable notice
and cure periods).
 
ARTICLE 21 -                                SURRENDER AND HOLDING OVER
 
21.1 Surrender of Premises.  Upon the expiration or sooner termination of this
Lease, Tenant shall surrender all keys for the Premises and exclusive possession
of the Premises to Landlord broom clean and in good condition and repair,
reasonable wear and tear excepted (and casualty damage excepted), with all of
Tenant’s  personal property, electronic, fiber, phone and data cabling and
related equipment that is installed by or for the exclusive benefit of Tenant
(to be removed in accordance with the National Electric Code and other
applicable laws) and those items, if any, of Alterations identified by Landlord
pursuant to Section 13.1, removed therefrom and all damage caused by such
removal repaired.  If Tenant fails to remove by the expiration or sooner
termination of this Lease all of its personal property and Alterations
identified by Landlord for removal pursuant to Section 13.1, Landlord may,
(without liability to Tenant for loss thereof), at Tenant’s sole cost and in
addition to Landlord’s  other rights and remedies under this Lease, at law or in
equity:  (a) remove and store such items in accordance with applicable law;
and/or (b) upon ten (10) days’ prior notice to Tenant, sell all or any such
items at private or public sale for such price as Landlord may obtain as
permitted under applicable law.  Landlord shall apply the proceeds of any such
sale to any amounts due to Landlord under this Lease from Tenant (including
Landlord’s attorneys’ fees and other costs incurred in the removal, storage
and/or sale of such items), with any remainder to be paid to Tenant.


 
 
   



 
24

--------------------------------------------------------------------------------

 

 


 
21.2 Holding Over.  Tenant will not be permitted to hold over possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion.  If Tenant holds over after the expiration or
earlier termination of the Term with or without the express written consent of
Landlord, then, in addition to all other remedies available to Landlord, Tenant
shall become a tenant at sufferance only, upon the terms and conditions set
forth in this Lease so far as applicable (including Tenant’s obligation to pay
all Additional Rent under this Lease), but at a Monthly Base Rent equal to one
hundred fifty percent (150%) of the Monthly Base Rent applicable to the Premises
immediately prior to the date of such expiration or earlier termination.  Any
such holdover Rent shall be paid on a per month basis without reduction for
partial months during the holdover.  Acceptance by Landlord of Rent after such
expiration or earlier termination shall not constitute consent to a hold over
hereunder or result in an extension of this Lease.  This Section 21.2 shall not
be construed to create any express or implied right to holdover beyond the
expiration of the Term or any extension thereof.  Tenant shall be liable, and
shall pay to Landlord within ten (10) days of demand, for all losses incurred by
Landlord as a result of such holdover, and shall indemnify, defend and hold
Landlord and the Landlord Parties harmless from and against all liabilities,
damages, losses, claims, suits, costs and expenses (including reasonable
attorneys’ fees and costs) arising from or relating to any such holdover
tenancy, including without limitation, any claim for damages made by a
succeeding tenant. Tenant’s indemnification obligation hereunder shall survive
the expiration or earlier termination of this Lease.  The foregoing provisions
of this Section 21.2 are in addition to, and do not affect, Landlord’s right of
re-entry or any other rights of Landlord hereunder or otherwise at law or in
equity.
 
ARTICLE 22 -                                DEFAULTS
 
22.1 Tenant’s Default.  The occurrence of any one or more of the following
events shall constitute a “Default” under this Lease by Tenant:
 
a.  
the vacation or abandonment of the Premises by Tenant.  “Abandonment” is herein
defined to include, but is not limited to, any absence by Tenant from the
Premises for twenty (20) days or longer while in default of any other provision
of this Lease;

 
b.  
the failure by Tenant to make any payment of Rent, Additional Rent or any other
payment required to be made by Tenant hereunder, where such failure continues
for three (3) days after written notice thereof from Landlord that such payment
was not received when due; provided that if Landlord provides two (2) or more
notices of late payment within any twelve (12) month period, then the third
failure of Tenant to make any payment of Rent or any other payment required to
be made by Tenant hereunder when due in the twelve (12) month period following
the second (2nd) such notice shall be an automatic Default without notice from
Landlord;

 
c.  
the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Sections 22.1(a) or (b) above, where such failure
shall continue for a period of twenty (20) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that it may be cured but more than twenty (20) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant shall commence such cure within said twenty (20) day period
and thereafter diligently prosecute such cure to completion, which completion
shall occur not later than ninety (90) days from the date of such notice from
Landlord.

 
Any notice sent by Landlord to Tenant pursuant to this Section 22.1 shall be in
lieu of, and not in addition to, any notice required under any applicable law.
 
ARTICLE 23 -                                REMEDIES OF LANDLORD
 
23.1 Landlord’s Remedies; Termination.  In the event of any such Default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder.  If Landlord shall
elect to so terminate this Lease, then Landlord may recover from Tenant all
monetary damages allowed under applicable law, which may include:  (a) the worth
at the time of award of any unpaid Rent which had been earned at the time of
such termination; plus (b) the worth at the time of the award of the amount by
which the unpaid Rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (c) the worth at the time of award of the
amount by which the unpaid Rent for the balance of the term after the time of
award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided; plus (d) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which, in the ordinary course of things, would
be likely to result therefrom including, but not limited to: Tenant Improvement
costs; attorneys’ fees; brokers’ commissions; the costs of refurbishment,
alterations, renovation and repair of the Premises; and removal (including the
repair of any damage caused by such removal) and storage (or disposal) of
Tenant’s personal property, equipment, fixtures, Alterations, Tenant
Improvements and any other items which Tenant is required under this Lease to
remove but does not remove.
 
As used in Sections 23.1(a) and 23.1(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in the
Summary.  As used in Section 23.1(c) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).


       



 
25

--------------------------------------------------------------------------------

 

 
 
 
23.2 Landlord’s Remedies; Continuation of Lease; Re-Entry Rights.  In the event
of any such Default by Tenant, in addition to any other remedies available to
Landlord under this Lease, at law or in equity, Landlord shall also have the
right to (a) continue this Lease in effect after Tenant’s breach and abandonment
and recover Rent as it becomes due, and (b) with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed, stored and/or disposed of as permitted
by applicable law.  No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 23.2, and no acceptance of surrender of the Premises or
other action on Landlord’s part, shall be construed as an election to terminate
this Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent jurisdiction.
 
23.3 Landlord’s Right to Perform.  Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent.  In the event of any Default by Tenant, Landlord may, without
waiving or releasing Tenant from any of Tenant’s obligations, make such payment
or perform such other act as required to cure such Default on behalf of
Tenant.  All sums so paid by Landlord and all necessary incidental costs
incurred by Landlord in performing such other acts shall be payable by Tenant to
Landlord within ten (10) days after demand therefor as Additional Rent.
 
23.4 Rights and Remedies Cumulative.  All rights, options and remedies of
Landlord contained in this Article 23 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease.  Nothing in this Article 23 shall
be deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.
 
23.5 Costs Upon Default and Litigation.  Tenant shall pay to Landlord and its
mortgagees as Additional Rent all the expenses incurred by Landlord or its
mortgagees in connection with any default by Tenant hereunder or the exercise of
any remedy by reason of any default by Tenant hereunder, including reasonable
attorneys'’ fees and expenses.  If Landlord or its mortgagees shall be made a
party to any litigation commenced against Tenant or any litigation pertaining to
this Lease or the Premises, at the option of Landlord and/or its mortgagees,
Tenant, at its expense, shall provide Landlord and/or its mortgagees with
counsel approved by Landlord and/or its mortgagees and shall pay all costs
incurred or paid by Landlord and/or its mortgagees in connection with such
litigation.
 
ARTICLE 24 -                                ENTRY BY LANDLORD
 
Landlord and its employees and agents shall at all reasonable times have the
right to enter the Premises to inspect the same, to show the Premises to
prospective tenants of the 26775 Building, to supply any service required to be
provided by Landlord to Tenant under this Lease, to exhibit the Premises to
prospective lenders or purchasers (or during the last year of the Term or during
any default by Tenant, to prospective tenants), to post notices of
non-responsibility, and/or to alter, improve or repair the Premises or any other
portion of the Building or Property, all without being deemed guilty of or
liable for any breach of Landlord’s covenant of quiet enjoyment or any eviction
of Tenant, and without abatement of Rent.  In exercising such entry rights,
Landlord shall endeavor to minimize, to the extent reasonably practicable, the
interference with Tenant’s business, and shall provide Tenant with reasonable
advance notice (oral or written) of such entry (except in emergency situations
and for scheduled services).  For each of the foregoing purposes, Landlord shall
at all times have and retain a key with which to unlock all of the doors in,
upon and about the Premises, excluding Tenant’s vaults and safes, and Landlord
shall have the means which Landlord may deem proper to open said doors in an
emergency in order to obtain entry to the Premises.  Any entry to the Premises
obtained by Landlord by any of said means or otherwise shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Premises, or an eviction of Tenant from the Premises or any
portion thereof, or grounds for any abatement or reduction of Rent and Landlord
shall not have any liability to Tenant for any damages or losses on account of
any such entry by Landlord.
 
ARTICLE 25 -                                LANDLORD’S DEFAULT & LIMITATION ON
LANDLORD’S LIABILITY
 
25.1 Landlord Default.  Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion.  Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.  Any award from a court or arbitrator in favor of Tenant which
requires payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Monthly Base Rent
next due and payable under this Lease until such time as the entire amount of
such judgment has been credited against Monthly Base Rent or otherwise paid by
Landlord; provided, however, Tenant may not deduct from any Monthly Base Rent
installment more than 25% of the Monthly Base Rent due and owing for such month.


 
 
   



 
26

--------------------------------------------------------------------------------

 

 


 
25.2 Limitation on Landlord’s Liability.  Notwithstanding anything contained in
this Lease to the contrary, the obligations of Landlord under this Lease
(including as to any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual members, investors, partners,
directors, officers, or shareholders of Landlord or Landlord’s members or
partners, and Tenant shall not seek recourse against the individual members,
investors, partners, directors, officers, or shareholders of Landlord or
Landlord’s members or partners or any other persons or entities having any
interest in Landlord, or any of their personal assets for satisfaction of any
liability with respect to this Lease.  In addition, in consideration of the
benefits accruing hereunder to Tenant and notwithstanding anything contained in
this Lease to the contrary, Tenant hereby covenants and agrees for itself and
all of its successors and assigns that the liability of Landlord for its
obligations under this Lease (including any liability as a result of any actual
or alleged failure, breach or default hereunder by Landlord), shall be limited
solely to, and Tenant’s and its successors’ and assigns’ sole and exclusive
remedy shall be against, Landlord’s interest in the Building, including the
rents, profits and proceeds therefrom, and no other assets of Landlord.  The
term “Landlord” as used in this Lease, so far as covenants or obligations on the
part of the Landlord are concerned, shall be limited to mean and include only
the owner or owners, at the time in question, of the fee title to, or a lessee’s
interest in a ground lease of, the Property.  In the event of any transfer or
conveyance of any such title or interest (other than a transfer for security
purposes only), the transferor shall be automatically relieved of all covenants
and obligations on the part of Landlord contained in this Lease.  Landlord and
Landlord’s transferees and assignees shall have the absolute right to transfer
all or any portion of their respective title and interest in the Premises, the
Building, the Property and/or this Lease without the consent of Tenant (except
as otherwise provided in Rider No. 5 regarding Tenant’s right to purchase the
Offered Property, as more particularly set forth therein), and such transfer or
subsequent transfer shall not be deemed a violation on Landlord’s part of any of
the terms and conditions of this Lease.  In no event shall the foregoing be
construed to prohibit or otherwise limit and equitable remedies that may
otherwise be available to Tenant in the event of a Landlord default.
 
ARTICLE 26 -                                SUBORDINATION
 
At Landlord’s option, this Lease shall be subject and subordinate to any future
mortgage(s), deed(s) of trust, ground lease(s), or other lien(s) hereafter
placed against the Premises (collectively referred to as a “Mortgage”), provided
that the holder of such encumbrance (a “Mortgagee”) shall agree in writing that
as long as Tenant is not in default under this Lease beyond any applicable
notice and cure periods, Tenant’s occupancy of the Premises shall not be
disturbed and Tenant’s rights under this Lease shall remain in full force and
effect throughout the Term of this Lease.  As an alternative, a Mortgagee shall
have the right at any time to subordinate its Mortgage to this Lease and the
Options (as defined in Section 31.23 below) granted herein.  If any Mortgagee
shall elect to have this Lease and the Options granted hereby prior to the lien
of its deed of trust, it shall give written notice thereof to Tenant, and this
Lease and such Options shall be deemed prior to such deed of trust, whether this
Lease or such Options are dated prior or subsequent to the date of said deed of
trust or the date of recording thereof.  No later than ten (10) business days
after written request by Landlord or any Mortgagee, Tenant shall, without
charge, attorn to any successor to Landlord’s interest in the Lease.  Tenant
hereby waives its rights under any current or future law which gives or purports
to give Tenant any right to terminate (except as permitted pursuant to Rider No.
3 with respect to the Termination Option) or otherwise adversely affect this
Lease and the obligations of Tenant hereunder in the event of any such
foreclosure proceeding or sale.  Should Tenant fail to sign and return any such
documents within said ten (10) business day period, Tenant shall be in default
hereunder.  If Landlord secures future financing on the Property, and if the
Mortgagee shall desire to subordinate this Lease to such future Mortgage,
Landlord shall have the obligation to provide a commercially reasonable SNDA
form to Tenant within sixty (60) days following the date any such new Mortgage
is obtained.  As part of this future SNDA, Tenant’s rights pertaining to its
Option to Renew and Option to Purchase shall be recognized by the lender.
 
ARTICLE 27 -                                ESTOPPEL CERTIFICATE
 
Within ten (10) business days following Landlord’s written request, Tenant shall
execute and deliver to Landlord an estoppel certificate, in a form substantially
similar to the form of Exhibit F attached hereto. Any such estoppel certificate
delivered pursuant to this Article 27 may be relied upon by any mortgagee,
beneficiary, purchaser or prospective purchaser of any portion of the Property,
as well as their assignees.  Tenant’s failure to deliver such estoppel
certificate following an additional two (2) business day cure period shall
constitute a default hereunder.  Tenant’s failure to deliver such certificate
within such time shall be conclusive upon Tenant that this Lease is in full
force and effect, without modification except as may be represented by Landlord,
that there are no uncured defaults in Landlord’s performance, and that not more
than one (1) month’s Rent has been paid in advance.
 
ARTICLE 28 -                                RELOCATION OF PREMISES
 
Intentionally Omitted.
 
ARTICLE 29 -                                MORTGAGEE PROTECTION
 
If, in connection with Landlord’s obtaining or entering into any financing or
ground lease for any portion of the Building or Property, the lender or ground
lessor shall request modifications to this Lease, Tenant shall, within thirty
(30) days after request therefor, execute an amendment to this Lease including
such modifications, provided such modifications are reasonable, do not increase
the obligations of Tenant hereunder, do not increase the Monthly Base Rent, or
Additional Rent or adversely affect the leasehold estate created hereby or
Tenant’s rights hereunder. In the event of any default on the part of Landlord,
Tenant will give notice by registered or certified mail to any beneficiary of a
deed of trust or mortgagee covering the Premises or ground lessor of Landlord
whose address shall have been furnished to Tenant, and shall offer such
beneficiary, mortgagee or ground lessor a reasonable opportunity to cure the
default (including with respect to any such beneficiary or mortgagee, time to
obtain possession of the Premises, subject to this Lease and Tenant’s rights
hereunder, by power of sale or judicial foreclosure, if such should prove
necessary to effect a cure).


 
 
   



 
27

--------------------------------------------------------------------------------

 

 
 
ARTICLE 30 -                                QUIET ENJOYMENT
 
Landlord covenants and agrees with Tenant that, upon Tenant performing all of
the covenants and provisions on Tenant’s part to be observed and performed under
this Lease (including payment of Rent hereunder), subject to applicable notice
and cure periods, Tenant shall have the right to use and occupy the Premises in
accordance with and subject to the terms and conditions of this Lease as against
all persons claiming by, through or under Landlord. This covenant shall be
binding upon Landlord and its successors only during its or their respective
periods of ownership of the Building.
 
ARTICLE 31 -                                MISCELLANEOUS PROVISIONS
 
31.1 Broker.  Tenant represents that it has not had any dealings with any real
estate broker, finder or intermediary with respect to this Lease, other than the
Brokers specified in the Summary.  Tenant shall indemnify, protect, defend (by
counsel reasonably approved in writing by Landlord) and hold Landlord harmless
from and against any and all claims, judgments, suits, causes of action,
damages, losses, liabilities and expenses (including attorneys’ fees and court
costs) resulting from any breach by Tenant of the foregoing representation,
including, without limitation, any claims that may be asserted against Landlord
by any broker, agent or finder undisclosed by Tenant herein.  Landlord shall
indemnify, protect, and hold Tenant harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) resulting from any other
brokers claiming to have represented Landlord in connection with this
Lease.  The foregoing indemnities shall survive the expiration or earlier
termination of this Lease.
 
31.2 Governing Law.  This Lease shall be governed by, and construed pursuant to,
the laws of the state in which the Building is located.
 
31.3 Successors and Assigns.  Subject to the provisions of Article 25 above, and
except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, personal representatives and
permitted successors and assigns; provided, however, no rights shall inure to
the benefit of any Transferee of Tenant unless the Transfer to such Transferee
is made in compliance with the provisions of Article 20, and no options or other
rights which are expressly made personal to the original Tenant (and its
Permitted Transferee) hereunder or in any rider attached hereto shall be
assignable to or exercisable by anyone other than the original Tenant (and its
Permitted Transferee) under this Lease.
 
31.4 No Merger.  The voluntary or other surrender of this Lease by Tenant or a
mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant’s interest under any or all such
subleases.
 
31.5 Professional Fees.  If either Landlord or Tenant should bring suit (or
alternate dispute resolution proceedings) against the other with respect to this
Lease, including for unlawful detainer or any other relief against the other
hereunder, then all reasonable costs and expenses incurred by the prevailing
party therein (including, without limitation, its actual appraisers’,
accountants’, attorneys’ and other professional fees, expenses and court costs),
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.
 
31.6 Waiver.  The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms.  No waiver of any default of
either party hereunder shall be implied from any acceptance by Landlord or
delivery by Tenant (as the case may be) of any Rent or other payments due
hereunder or any omission by the non-defaulting party to take any action on
account of such default if such default persists or is repeated, and no express
waiver shall affect defaults other than as specified in said waiver.
 
31.7 Terms and Headings.  The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular.  Words used in any gender include
other genders.  The Article and Section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.  Any deletion of language from this Lease prior to its
execution by Landlord and Tenant shall not be construed to raise any
presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse of the deleted language.  The parties hereto acknowledge and agree that
each has participated in the negotiation and drafting of this Lease; therefore,
in the event of an ambiguity in, or dispute regarding the interpretation of,
this Lease, the interpretation of this Lease shall not be resolved by any rule
of interpretation providing for interpretation against the party who caused the
uncertainty to exist or against the draftsman.


 
 
   



 
28

--------------------------------------------------------------------------------

 

 


 
31.8 Time.  Time is of the essence with respect to performance of every
provision of this Lease in which time or performance is a factor.
 
31.9 Business Day.  A “business day” is Monday through Friday, excluding
holidays observed by the United States Postal Service and reference to 5:00 p.m.
is to the time zone of the recipient.  Whenever action must be taken (including
the giving of notice or the delivery of documents) under this Lease during a
certain period of time (or by a particular date) that ends (or occurs) on a
non-business day, then such period (or date) shall be extended until the
immediately following business day.
 
31.10 Payments and Notices.  All Rent and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated in the
Summary, or to such other persons and/or at such other places as Landlord may
hereafter designate in writing.  Any notice required or permitted to be given
hereunder must be in writing and may be given by personal delivery (including
delivery by nationally recognized overnight courier or express mailing service),
facsimile transmission sent by a machine capable of confirming transmission
receipt, with a hard copy of such notice delivered no later than one (1)
business day after facsimile transmission by another method specified in this
Section 31.10, or by registered or certified mail, postage prepaid, return
receipt requested, addressed to Tenant at the address(es) designated in the
Summary, or to Landlord at the address(es) designated in the Summary.  Either
party may, by written notice to the other, specify a different address for
notice purposes.  Notice given in the foregoing manner shall be deemed given (i)
upon confirmed transmission if sent by facsimile transmission, provided such
transmission is prior to 5:00 p.m. on a business day (if such transmission is
after 5:00 p.m. on a business day or is on a non-business day, such notice will
be deemed given on the following business day), (ii) when actually received or
refused by the party to whom sent if delivered by a carrier or personally served
or (iii) if mailed, on the day of actual delivery or refusal as shown by the
certified mail return receipt or the expiration of three (3) business days after
the day of mailing, whichever first occurs.
 
31.11 Prior Agreements; Amendments.  This Lease, including the Summary and all
Exhibits attached hereto, contains all of the covenants, provisions, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises and any other matter covered or mentioned in this Lease, and no prior
agreement or understanding, oral or written, express or implied, pertaining to
the Premises or any such other matter shall be effective for any purpose.  No
provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in
interest.  The parties acknowledge that all prior agreements, representations
and negotiations are deemed superseded by the execution of this Lease to the
extent they are not expressly incorporated herein.
 
31.12 Separability.  The invalidity or unenforceability of any provision of this
Lease shall in no way affect, impair or invalidate any other provision hereof,
and such other provisions shall remain valid and in full force and effect to the
fullest extent permitted by law.
 
31.13 Recording.  Neither Landlord nor Tenant shall record this Lease or a short
form memorandum of this Lease.
 
31.14 Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.  Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.
 
31.15 Financial Statements.  Landlord acknowledges that Tenant is a publicly
traded company on the NASDAQ exchange with a ticker symbol of ASGN and that
financial information can be obtained at www.onassignment.com or from the
Securities and Exchange Commission (“SEC”).  Landlord reserves the right to
request additional and reasonable financial information from Tenant in the event
Tenant fails to maintain required material filings with the SEC.  If Tenant
ceases to be a publicly traded company, then upon ten (10) days prior written
request from Landlord (which Landlord may make at any time during the Term but
no more often that two (2) times in any calendar year), Tenant shall deliver to
Landlord (a) a current financial statement of Tenant and any guarantor of this
Lease, and (b) financial statements of Tenant and such guarantor for the two (2)
years prior to the current financial statement year.  Such statements shall be
prepared in accordance with generally acceptable accounting principles and
certified as true in all material respects by Tenant (if Tenant is an
individual) or by an authorized officer, member/manager or general partner of
Tenant (if Tenant is a corporation, limited liability company or partnership,
respectively).
 
31.16 No Partnership.  Landlord does not, in any way or for any purpose, become
a partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant by reason of this Lease.
 


 
 
   



 
29

--------------------------------------------------------------------------------

 
31.17 Force Majeure.  If either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock-outs, labor troubles, inability to procure materials, failure of
power, governmental moratorium or other governmental action or inaction
(including failure, refusal or delay in issuing permits, approvals and/or
authorizations), injunction or court order, riots, insurrection, war, terrorism,
bioterrorism, fire, earthquake, flood or other natural disaster or other reason
of a like nature not the fault of the party delaying in performing work or doing
acts required under the terms of this Lease (but excluding delays due to
financial inability) (herein collectively, “Force Majeure Delays”), then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay.  The provisions of this Section 31.17
shall not apply to nor operate to excuse Tenant from the payment of Monthly Base
Rent, or any Additional Rent or any other payments strictly in accordance with
the terms of this Lease.
 
31.18 Counterparts.  This Lease may be executed in one or more counterparts,
each of which shall constitute an original and all of which shall be one and the
same agreement.
 
31.19 Nondisclosure of Lease Terms.  Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord.  Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants.  Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees, agents and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building or other portion of the Property, or real estate agent, either directly
or indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms to prospective subtenants or assignees under
this Lease.
 
31.20 Tenant’s Authority.  If Tenant executes this Lease as a partnership,
corporation or limited liability company, then Tenant and the persons and/or
entities executing this Lease on behalf of Tenant represent and warrant that:
(a) Tenant is a duly organized and existing partnership, corporation or limited
liability company, as the case may be, and is qualified to do business in the
state in which the Building is located; (b) such persons and/or entities
executing this Lease are duly authorized to execute and deliver this Lease on
Tenant’s behalf; and (c) this Lease is binding upon Tenant in accordance with
its terms.  Tenant shall provide to Landlord a copy of any documents reasonably
requested by Landlord evidencing such qualification, organization, existence and
authorization within ten (10) days of Landlord’s request. Tenant represents and
warrants to Landlord that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, (i) in violation of any laws relating to terrorism
or money laundering, or (ii) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.
 
31.21 Joint and Several Liability.  If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.
 
31.22 No Option.  The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until it has been executed by
Landlord and delivered to Tenant.
 
31.23 Options and Rights in General.  Any option (each an “Option” and
collectively, the “Options”), including without limitation, any option to
extend, option to terminate, option to expand, right to lease, right of first
offer, and/or right of first refusal, granted to Tenant is personal to the
original Tenant executing this Lease or a transferee pursuant to a Permitted
Transfer and may be exercised only by the original Tenant executing this Lease
while occupying the entire Premises (and its Permitted Transferee) and without
the intent of thereafter assigning this Lease or subletting the Premises or a
transferee pursuant to a Permitted Transfer and may not be exercised or be
assigned, voluntarily or involuntarily, by any person or entity other than the
original Tenant executing this Lease and its Permitted Transferee.  The Options,
if any, granted to Tenant under this Lease are not assignable separate and apart
from this Lease, nor may any Option be separated from this Lease in any manner,
either by reservation or otherwise.  Tenant will have no right to exercise any
Option, notwithstanding any provision of the grant of option to the contrary,
and Tenant’s exercise of any Option may be nullified by Landlord and deemed of
no further force or effect, if (i) Tenant is in default of any monetary
obligation or material non-monetary obligation under the terms of this Lease (or
if Tenant would be in such default under this Lease but for the passage of time
or the giving of notice, or both) as of Tenant’s exercise of the Option in
question or at any time after the exercise of any such Option and prior to the
commencement of the Option event, or (ii) Tenant has sublet all or more than
fifty percent (50%) of the Premises except pursuant to a Permitted Transfer.
 
[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]
 




 
 
   



 
30

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the date first above written.
 
Landlord:
 
CALABASAS BCD, INC.,
                a California corporation
 
  
By:  ________________________________

 
      
Name:

 
 
 Title:

 
 
 

 Tenant:
 
ON ASSIGNMENT, INC.,
                a Delaware corporation
 
  
By:  ________________________________

 
 
Name:  Peter T. Dameris

 
 
Title:  President & Chief Executive Officer

 
 
 

 

   

 

   

 
 
 


 
 
   



 
31

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
BUILDING/PREMISES DEPICTION
 


 


 
[spaceplansp-4.jpg]

 


 




       



 
32

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
SITE PLAN
 
[exhibit10_10.jpg]

 


       



 
33

--------------------------------------------------------------------------------

 

EXHIBIT C
 
WORK LETTER
 
(TENANT BUILD - ALLOWANCE)
 
 
1.           TENANT IMPROVEMENTS.  As used in the Lease and this Work Letter,
the term “Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s Work”
means those items of general tenant improvement construction shown on the Final
Plans (described in Section 4 below), more particularly described in Section 5
below.  Tenant shall complete the Tenant Improvements on or before April 1,
2011.
 
2.           WORK SCHEDULE.  Prior to commencing construction, Tenant will
deliver to Landlord, for Landlord’s review and approval, a schedule (“Work
Schedule”), which will set forth the timetable for the planning and completion
of the installation of the Tenant Improvements.
 
3.           CONSTRUCTION REPRESENTATIVES.  Landlord hereby appoints the
following person(s) as Landlord’s representative (“Landlord’s Representative”)
to act for Landlord in all matters covered by this Work Letter:  Don Headlund.
 
Tenant hereby appoints the following persons as Tenant’s representatives
(“Tenant’s Representative(s)”) to act for Tenant in all matters covered by this
Work Letter:  Michael Payne (On Assignment, Inc.) and Karen Fisher (Fisher
Design Company).
 
All communications with respect to the matters covered by this Work Letter are
to be made to Landlord’s Representative or Tenant’s Representatives, as the case
may be, in writing in compliance with the notice provisions of the
Lease.  Either party may change its representative under this Work Letter at any
time by written notice to the other party in compliance with the notice
provisions of the Lease.
 
4.           TENANT IMPROVEMENT PLANS
 
(a)           Preparation of Space Plans.  Preliminary space plans for the
layout of the Premises prepared by Tenant (“Space Plans”) are complete, but have
not yet been reviewed and approved by Landlord, which approval Landlord shall
not unreasonably withhold, condition or delay.
 
(b)           Preparation of Final Plans.  Once Landlord has approved the Space
Plans, and in accordance with the Work Schedule, Tenant’s architect will prepare
complete architectural plans, drawings and specifications and complete
engineered mechanical, structural and electrical working drawings for all of the
Tenant Improvements for the Premises (collectively, the “Final Plans”).  The
Final Plans will show (a) the subdivision (including partitions and walls),
layout, lighting, finish and decoration work (including carpeting and other
floor coverings) for the Premises; (b) all internal and external communications
and utility facilities which will require conduiting or other improvements from
the base Building shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements.  The Final Plans will be submitted
to Landlord for approval.  If Landlord reasonably disapproves any aspect of the
Final Plans based on any inconsistency with the Space Plans, Landlord agrees to
advise Tenant in writing of such disapproval and the reasons therefor within the
time frame set forth in the Work Schedule.  In accordance with the Work
Schedule, Tenant will then cause Tenant’s architect to redesign the Final Plans
incorporating the revisions reasonably requested by Landlord.
 
(c)           Requirements of Tenant’s Final Plans.  Tenant’s Final Plans will
include locations and complete dimensions, and the Tenant Improvements, as shown
on the Final Plans, will:  (i) be compatible with the Building shell and with
the design, construction and equipment of the Building; (ii) comply with all
applicable laws, ordinances, rules and regulations of all governmental
authorities having jurisdiction, and all applicable insurance regulations;; and
(iii) be of a nature and quality of design, materials and finishes which is
consistent with the overall objectives of Landlord for the Building, as
determined by Landlord in its reasonable discretion.
 
(d)           Submittal of Final Plans.  Once approved by Landlord and Tenant,
Tenant’s architect will submit the Final Plans to the appropriate governmental
agencies for plan checking and the issuance of a building permit.  Tenant’s
architect, with Landlord’s cooperation, will make any changes to the Final Plans
which are requested by the applicable governmental authorities to obtain the
building permit.  After approval of the Final Plans no further changes may be
made without the prior written approval of both Landlord and Tenant, and then
only after agreement by Tenant to pay any excess costs resulting from the design
and/or construction of such changes.
 
(e)           Changes to Shell of Building.  If the Final Plans or any amendment
thereof or supplement thereto shall require changes in the Building shell, the
increased cost of the Building shell work caused by such changes will be paid
for by Tenant or charged against the “Allowance” described in Section 5 below.


       



 
34

--------------------------------------------------------------------------------

 

 


 
(f)           Work Cost Estimate and Statement.  Prior to the commencement of
construction of any of the Tenant Improvements shown on the Final Plans, Tenant
will submit to Landlord a written estimate of the cost to complete the Tenant
Improvement Work, which written estimate will be based on the Final Plans taking
into account any modifications which may be required to reflect changes in the
Final Plans required by the City or County in which the Premises are located
(the “Work Cost Estimate”).  Landlord will either approve the Work Cost Estimate
or disapprove specific items and submit to Tenant revisions to the Final Plans
to reflect deletions of and/or substitutions for such disapproved
items.  Submission and approval of the Work Cost Estimate will proceed in
accordance with the Work Schedule.  Upon Landlord’s approval of the Work Cost
Estimate (such approved Work Cost Estimate to be hereinafter known as the “Work
Cost Statement”), Tenant will have the right to purchase materials and to
commence the construction of the items included in the Work Cost Statement
pursuant to Section 6 hereof.  If the total costs reflected in the Work Cost
Statement exceed the Allowance described in Section 5 below, Tenant agrees to
pay such excess.
 
5.           PAYMENT FOR THE TENANT IMPROVEMENTS
 
(a)           Allowance.  Landlord hereby grants to Tenant an Allowance as
referenced in the Summary.  The Allowance is to be used only for:
 
(i)           Payment of the cost of preparing the Space Plans and the Final
Plans, including mechanical, electrical, plumbing and structural drawings and of
all other aspects necessary to complete the Final Plans.  The Allowance will not
be used for the payment of extraordinary design work not consistent with the
scope of the Standards (i.e., above-standard design work) or for payments to any
other consultants, designers or architects other than Landlord’s architect
and/or Tenant’s architect.
 
(ii)           The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.
 
(iii)           Construction of the Tenant Improvements, including, without
limitation, the following:
 
(aa)           Installation within the Premises of all partitioning, doors,
floor coverings, ceilings, wall coverings and painting, millwork and similar
items;
 
(bb)           All electrical wiring, lighting fixtures, outlets and switches,
and other electrical work necessary for the Premises;
 
(cc)           The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Premises, including the cost of meter and key
control for after-hour air conditioning;
 
(dd)           Any additional improvements to the Premises required for Tenant’s
use of the Premises including, but not limited to, odor control, special
heating, ventilation and air conditioning, noise or vibration control or other
special systems or improvements;
 
(ee)           All fire and life safety control systems such as fire walls,
sprinklers, halon, fire alarms, including piping, wiring and accessories,
necessary for the Premises;
 
(ff)           All plumbing, fixtures, pipes and accessories necessary for the
Premises;
 
(gg)           Testing and inspection costs; and
 
(hh)           Intentionally omitted.
 
(b)           Excess Costs.  The cost of each item referenced in Section 5(a)
above shall be charged against the Allowance.  If the work cost exceeds the
Allowance, Tenant shall be solely responsible for payment of all excess costs,
including the Construction Administration Fee, which fee shall be paid to
Landlord within five (5) business days after invoice therefor.  In no event will
the Allowance be used to pay for Tenant’s furniture, artifacts, equipment,
telephone systems or any other item of personal property which is not affixed to
the Premises.
 
(c)           Changes.  Any changes to the Final Plans will be approved by
Landlord and Tenant in the manner set forth in Section 4 above.  Tenant shall be
solely responsible for any additional costs associated with such changes, which
fee shall be paid to Landlord within five (5) business days after invoice
therefor.  Landlord will have the right to decline Tenant’s request for a change
to the Final Plans if such changes are inconsistent with the provisions of
Section 4 above.


       



 
35

--------------------------------------------------------------------------------

 

 


 
(d)           Governmental Cost Increases.  If increases in the cost of the
Tenant Improvements as set forth in the Work Cost Statement are due to
requirements of any governmental agency, Tenant shall be solely responsible for
such additional costs, which fee shall be paid to Landlord within five (5)
business days after invoice therefor; provided, however, that Landlord will
first apply toward any such increase any remaining balance of the Allowance.
 
(e)           Unused Allowance Amounts.  Any unused portion of the Allowance
upon completion of the Tenant Improvements will not be refunded to Tenant or be
available to Tenant as a credit against any obligations of Tenant under the
Lease.
 
(f)           Disbursement of the Allowance.  Provided Tenant is not in default
following the giving of notice and passage of any applicable cure period under
the Lease or this Work Letter, Landlord shall disburse the Allowance to Tenant
to reimburse Tenant for the actual construction costs which Tenant incurs in
connection with the construction of the Tenant Improvements in accordance with
the following:
 
(i)           Twenty-five percent (25%) of the Allowance shall be disbursed to
Tenant when Landlord shall have received “Evidence of Completion and Payment” as
to fifty percent (50%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow;
 
(ii)           Fifty percent (50%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received “Evidence of Completion and Payment” as to
seventy-five percent (75%) of Tenant’s  Work having been completed and paid for
by Tenant as described hereinbelow;
 
(iii)           Fifteen percent (15%) of the Allowance shall be disbursed to
Tenant when Landlord shall have received “Evidence of Completion and Payment” as
to ninety percent (90%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow;
 
(iv)           The final ten percent (10%) of the Allowance shall be disbursed
to Tenant when Landlord shall have received “Evidence of Completion and Payment”
as to one hundred percent (100%) of Tenant’s Work having been completed and paid
for by Tenant as described hereinbelow and satisfaction of the items described
in subparagraph (vi) below;
 
(v)           As to each phase of completion of Tenant’s Work described in
subparagraphs (i) through (iv) above, the appropriate portion of the Allowance
shall be disbursed to Tenant only when Landlord has received the following
“Evidence of Completion and Payment”:
 
(A)           Tenant has delivered to Landlord a draw request (“Draw Request”)
in a form satisfactory to Landlord and Landlord’s lender with respect to the
Improvements specifying that the requisite portion of Tenant’s Work has been
completed, together with invoices, receipts and bills evidencing the costs and
expenses set forth in such Draw Request and evidence of payment by Tenant for
all costs which are payable in connection with such Tenant’s Work covered by the
Draw Request.  The Draw Request shall constitute a representation by Tenant that
the Tenant’s Work identified therein has been completed in a good and
workmanlike manner and in accordance with the Final Plans and the Work Schedule
and has been paid for;
 
(B)           The architect for the Tenant Improvements has certified to
Landlord that the Tenant Improvements have been completed to the level indicated
in the Draw Request substantially in accordance with the Final Plans;
 
(C)           Tenant has delivered to Landlord such other evidence of Tenant’s
payment of the general contractor and subcontractors for the portions of
Tenant’s Work covered by the Draw Request and the absence of any liens generated
by such portions of the Tenant’s Work as may be required by Landlord (i.e.,
either unconditional lien releases in accordance with California Civil Code
Section 3262 or release bond(s) in accordance with California Civil Code
Sections 3143 and 3171);
 
(D)           Landlord or Landlord’s architect or construction representative
has inspected the Tenant Improvements and determined that the portion of
Tenant’s Work covered by the Draw Request has been completed in a good and
workmanlike manner;
 
(iv)           The final disbursement of the balance of the Allowance shall be
disbursed to Tenant only when Landlord has received Evidence of Completion and
Payment as to all of Tenant’s Work as provided hereinabove and the following
conditions have been satisfied:
 
(A)           Thirty-five (35) days shall have elapsed following the filing of a
valid notice of completion by Tenant for the Tenant Improvements;


       



 
36

--------------------------------------------------------------------------------

 

 


 
(B)           A certificate of occupancy, temporary certificate of occupancy, or
other governmental approval (which may consist of a signed-off job card)
permitting the occupancy of the Premises by Tenant shall have been issued by the
appropriate governmental authorities for the Tenant Improvements and the
Premises;
 
(C)           Tenant has delivered to Landlord:  (i) properly executed mechanics
lien releases from all of Tenant's contractors, agents and suppliers in
compliance with both California Civil Code Section 3262(d)(2) and either Section
3262(d)(3) or Section 3262(d)(4), which lien releases shall be conditional with
respect to the then-requested payment amounts and unconditional with respect to
payment amounts previously disbursed by Landlord; (ii) an application and
certificate for payment (AIA form G702-1992 or equivalent) signed by Tenant’s
architect/space planner; (iii) original stamped building permit plans; (iv) copy
of the building permit; (v) original stamped building permit inspection card
with all final sign-offs; (vi) a reproducible copy (in a form approved by
Landlord) of the Drawings (as defined in Subparagraph 8(q) below) of the Tenant
Improvements; (vii) air balance reports; (viii) excess energy use calculations;
(ix) one year warranty letters from Tenant’s contractors; (x) manufacturer’s
warranties and operating instructions; (xi) final punchlist completed and signed
off by Tenant’s architect/space planner; and (xii) an acceptance of the Premises
signed by Tenant;
 
(D)           Landlord has determined that no work exists which adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building, the curtain wall of
the Building, the structure or exterior appearance of the Building, or any other
tenant’s use of such other tenant’s leased premises in the Building;
 
(E)           Intentionally deleted; and
 
(F)           Tenant has delivered to Landlord evidence satisfactory to Landlord
that all construction costs in excess of the Allowance have been paid for by
Tenant.
 
Provided that Tenant has met the requirements set forth in this Subparagraph
5(f) concerning disbursement of the Allowance to Tenant, any delays with respect
to Landlord’s payment of the Tenant Allowance to Tenant shall be considered a
default under the terms of this Lease (beyond the applicable notice and cure
periods set forth in Section 25.1 of the Lease), and in addition to all of
Tenant’s other rights provided in law or in equity, Tenant shall have the right
to offset the Rent due and payable by such actual costs incurred by Tenant in
connection with the Tenant Improvement Work.
 
(g)           Books and Records.  At its option, Landlord, at any time within
twenty four (24) months after final disbursement of the Allowance to Tenant, and
upon at least ten (10) days prior written notice to Tenant, may cause an audit
to be made of Tenant’s books and records relating to Tenant’s expenditures in
connection with the construction of the Tenant Improvements.  Tenant shall
maintain complete and accurate books and records in accordance with generally
accepted accounting principles of these expenditures for at least three (3)
years.  Tenant shall make available to Landlord’s auditor at the Premises within
ten (10) business days following Landlord’s notice requiring the audit, all
books and records maintained by Tenant pertaining to the construction and
completion of the Tenant Improvements.  In addition to all other remedies which
Landlord may have pursuant to the Lease, Landlord may recover from Tenant the
reasonable cost of its audit if the audit discloses that Tenant falsely reported
to Landlord expenditures which were not in fact made or falsely reported a
material amount of any expenditure or the aggregate expenditures.
 
6.           CONSTRUCTION OF TENANT IMPROVEMENTS.  Following Landlord’s approval
of the Final Plans and the Work Cost Statement described in Section 4(f) above,
Tenant’s contractor (selected as provided in Section 8(n)) will commence and
diligently proceed with the construction of the Tenant Improvements.  Tenant
shall use diligent efforts to cause its contractor to complete the Tenant
Improvements in a good and workmanlike manner substantially in accordance with
the Final Plans and the Work Schedule.  Tenant agrees to use diligent efforts to
cause construction of the Tenant Improvements to commence promptly following the
issuance of a building permit for the Tenant Improvements.  Landlord shall have
the right to enter upon the Premises to inspect Tenant’s construction activities
following reasonable advance notice Tenant.
 
7.           DELIVERY OF POSSESSION; TERM AND RENT COMMENCEMENT DATE
 
(a)           Delivery of Possession.  Landlord agrees to deliver possession of
the Premises to Tenant on the date first written above (“Turnover Date”).
 


       



 
37

--------------------------------------------------------------------------------

 

(b)           Occupancy Date.  Landlord shall permit Tenant to occupy the
Property after the Tenant Improvements are complete (“Occupancy Date”).  The
Occupancy Date may be after the Turnover Date and prior to the Term Commencement
Date.  Landlord shall not charge, and Tenant shall not be liable for, any
payments of Monthly Base Rent other than those applicable to the Rent
Commencement Date; provided, however, Tenant shall be responsible for the
payment of Building Utilities Costs attributable to Tenant's early occupancy
during the period from and after the Occupancy Date until the Rent Commencement
Date.  Landlord and Tenant agree that the target Occupancy Date is February 1,
2011.
 
(c)           Term Commencement Date.  The Term of the Lease and Tenant's
obligation to pay rent will commence on April 1, 2011 (the “Term Commencement
Date” and “Rent Commencement Date”).
 
(d)           Substantial Completion; Punch-List.  For purposes of Section 8(b)
above, the Tenant Improvements will be deemed to be “substantially completed”
when Tenant’s contractor certifies in writing to Landlord and Tenant that
Tenant  has substantially performed all of the Tenant Improvement Work required
to be performed by Tenant under this Work Letter, other than decoration and
minor “punch-list” type items and adjustments which do not materially interfere
with Tenant’s use of the Premises; and Tenant has obtained a temporary
certificate of occupancy or other required equivalent approval from the local
governmental authority permitting occupancy of the Premises.
 
8.           MISCELLANEOUS CONSTRUCTION COVENANTS
 
(a)           No Liens.  Tenant shall not allow the Tenant Improvements or the
Building or any portion thereof to be subjected to any mechanic’s, materialmen’s
or other liens or encumbrances arising out of the construction of the Tenant
Improvements.
 
(b)           Diligent Construction.  Tenant will promptly, diligently and
continuously pursue construction of the Tenant Improvements to successful
completion substantially in compliance with the Final Plans, the Work Schedule
and this Work Letter.  Landlord and Tenant shall cooperate with one another
during the performance of Tenant’s Work to effectuate such work in a timely and
compatible manner.
 
(c)           Compliance with Laws.  Tenant will construct the Tenant
Improvements in a safe and lawful manner.  Tenant shall, at its sole cost and
expense, comply with all applicable laws and all regulations and requirements
of, and all licenses and permits issued by, all municipal or other governmental
bodies with jurisdiction which pertain to the installation of the Tenant
Improvements.  Copies of all filed documents and all permits and licenses shall
be provided to Landlord.  Any portion of the Tenant Improvements which is not
acceptable to any applicable governmental body, agency or department, or not
reasonably satisfactory to Landlord, shall be promptly repaired or replaced by
Tenant at Tenant’s expense.  Notwithstanding any failure by Landlord to object
to any such Tenant Improvements, Landlord shall have no responsibility therefor.
 
(d)           Indemnification.  Subject to the terms of the Lease regarding
insurance and waiver of subrogation by the parties, Tenant hereby indemnifies
and agrees to defend and hold Landlord, the Premises and the Building harmless
from and against any and all suits, claims, actions, losses, costs or expenses
of any nature whatsoever, together with reasonable attorneys’ fees for counsel
of Landlord’s choice, arising out of or in connection with the Tenant
Improvements or the performance of Tenant’s Work (including, but not limited to,
claims for breach of warranty, worker’s compensation, personal injury or
property damage, and any materialmen’s and mechanic’s liens).
 
(e)           Insurance.  Construction of the Tenant Improvements shall not
proceed without Tenant first acquiring workers’ compensation and commercial
general liability insurance and property damage insurance as well as “All Risks”
builders’ risk insurance, with minimum coverage of $2,000,000 or such other
amount as may be approved by Landlord in writing and issued by an insurance
company reasonably satisfactory to Landlord.  In addition to the foregoing, at
Landlord’s request, Tenant shall furnish to Landlord a completion and lien
indemnity bond or other surety satisfactory to Landlord with respect to the
performance of the Tenant Improvements.  Not less than thirty (30) days before
commencing the construction of the Tenant Improvements, certificates of such
insurance shall be furnished to Landlord or, if requested, the original policies
thereof shall be submitted for Landlord’s approval.  All such policies shall
provide that thirty (30) days prior notice must be given to Landlord before
modification, termination or cancellation.  All insurance policies maintained by
Tenant pursuant to this Work Letter shall name Landlord and any lender with an
interest in the Premises as additional insureds and comply with all of the
applicable terms and provisions of the Lease relating to insurance.  Tenant’s
contractor shall be required to maintain the same insurance policies as Tenant,
and such policies shall name Tenant, Landlord and any lender with an interest in
the Premises as additional insureds.
 
(f)           Construction Defects.  Landlord shall have no responsibility for
the Tenant Improvements and Tenant will remedy, at Tenant’s own expense, and be
responsible for any and all defects in the Tenant Improvements that may appear
during or after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises in general.  Tenant
shall indemnify, hold harmless and reimburse Landlord for any costs or expenses
incurred by Landlord by reason of any defect in any portion of the Tenant
Improvements constructed by Tenant or Tenant’s contractor or subcontractors, or
by reason of inadequate cleanup following completion of the Tenant Improvements.


       



 
38

--------------------------------------------------------------------------------

 
 
(g)           Additional Services.  If the construction of the Tenant
Improvements shall require that additional services or facilities (including,
but not limited to, hoisting, cleanup or other cleaning services, trash removal,
field supervision, or ordering of materials) be provided by Landlord, then
Tenant shall pay Landlord for such items at Landlord’s cost or at a reasonable
charge if the item involves time of Landlord’s personnel only.  Electrical power
and heating, ventilation and air conditioning shall be available to Tenant
during normal business hours for construction purposes at no charge to Tenant.
 
(h)           Coordination of Labor.  All of Tenant’s contractors,
subcontractors, employees, servants and agents must work in harmony with and
shall not interfere with any labor employed by Landlord, or Landlord’s
contractors or by any other tenant or its contractors with respect to the any
portion of the Property.  Nothing in this Work Letter shall, however, require
Tenant to use union labor.
 
(i)           Work in Adjacent Areas.  Any work to be performed in areas
adjacent to the Premises shall be performed only after obtaining Landlord’s
express written permission, which shall not be unreasonably withheld,
conditioned or delayed, and shall be done only if an agent or employee of
Landlord is present; Tenant will reimburse Landlord for the expense of any such
employee or agent.
 
(j)           HVAC Systems.  Tenant agrees to be entirely responsible for the
maintenance or the balancing of any heating, ventilating or air conditioning
system (“HVAC System”) installed by Tenant and/or maintenance of the electrical
or plumbing work installed by Tenant and/or for maintenance of lighting
fixtures, partitions, doors, hardware or any other installations made by
Tenant.  Landlord shall deliver the HVAC System in good working order and repair
on the Turnover Date or within forty five (45) days after the Turnover Date.
 
(k)           Coordination with Lease.  Nothing herein contained shall be
construed as (i) constituting Tenant as Landlord’s agent for any purpose
whatsoever, or (ii) a waiver by Landlord or Tenant of any of the terms or
provisions of the Lease.  Any default by Tenant following the giving of notice
and the passage of any applicable cure period with respect to any portion of
this Work Letter shall be deemed a breach of the Lease for which Landlord shall
have all the rights and remedies as in the case of a breach of said Lease.
 
(l)           Approval of Plans.  Landlord will not check Tenant drawings for
building code compliance.  Approval of the Final Plans by Landlord is not a
representation that the drawings are in compliance with the requirements of
governing authorities, and it shall be Tenant’s responsibility to meet and
comply with all federal, state, and local code requirements.  Approval of the
Final Plans does not constitute assumption of responsibility by Landlord or its
architect for their accuracy, sufficiency or efficiency, and Tenant shall be
solely responsible for such matters.
 
(m)           Tenant's Deliveries.  Tenant shall deliver to Landlord, at least
five (5) days prior to the commencement of construction of Tenant’s Work, the
following information:
 
(i)           The names, addresses, telephone numbers, and primary contacts for
the general, mechanical and electrical contractors Tenant intends to engage in
the performance of Tenant’s Work; and
 
(ii)           The date on which Tenant’s Work will commence, together with the
estimated dates of completion of Tenant’s construction and fixturing work.
 
(n)           Qualification of Contractors.  Once the Final Plans have been
proposed and approved, Landlord and Tenant shall select and retain a contractor
from the following list of general contractors:  Sierra Pacific, Gluck, Oltmans
and Turelk for the construction of the Tenant Improvement Work in accordance
with the Final Plans.  All contractors and subcontractors shall be bondable,
licensed contractors, possessing good labor relations, capable of performing
quality workmanship and working in harmony with all other contractors on the job
(including Landlord’s general contractor), if any, all as determined by
Landlord. All work shall be coordinated with general construction work on the
Site, if any.
 
(o)           Warranties.  Tenant shall cause its contractor to provide
warranties for not less than one (1) year (or such shorter time as may be
customary and available without additional expense to Tenant) against defects in
workmanship, materials and equipment, which warranties shall run to the benefit
of Landlord or shall be assignable to Landlord to the extent that Landlord is
obligated to maintain any of the improvements covered by such warranties.
 


       



 
39

--------------------------------------------------------------------------------

 

 
(p)           Landlord's Performance of Work.  Within thirty (30) working days
after receipt of Landlord’s  notice of Tenant’s failure to perform its
obligations under this Work Letter, if Tenant shall fail to commence to cure
such failure, Landlord shall have the right, but not the obligation, to perform,
on behalf of and for the account of Tenant, subject to reimbursement of the cost
thereof by Tenant, any and all of Tenant’s Work which Landlord determines, in
its reasonable discretion, should be performed immediately and on an emergency
basis for the best interest of the Premises including, without limitation, work
which pertains to structural components, mechanical, sprinkler and general
utility systems, roofing and removal of unduly accumulated construction material
and debris; provided, however, Landlord shall use reasonable efforts to give
Tenant at least thirty (30) days prior notice to the performance of any of
Tenant’s Work.
 
(q)           As-Built Drawings.  Tenant shall cause “As-Built Drawings” (which
means approved drawings with handwritten notes showing changes made at the 26745
Building and shall exclude furniture, fixtures and equipment excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than sixty (60) days after the completion of Tenant’s
Work.  In the event these drawings are not received by such date, Landlord may,
at its election, cause said drawings to be obtained and Tenant shall pay to
Landlord, as additional rent, the cost of producing these drawings.
 




       



 
40

--------------------------------------------------------------------------------

 

EXHIBIT D
 
NOTICE OF LEASE TERM DATES
Date:


To:






Re:
______________ dated _____________ (“Lease”) by and between __________________,
a ______________________ (“Landlord”), and _________________________, a
_____________ (“Tenant”) for the premises commonly known as,
______________________________(“Premises”).

 
Dear :
 
In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:
 
·  
That Tenant has accepted and is in possession of the Premises and acknowledges
the following:

· Term of the Lease:
 
· Commencement Date:
 
· Expiration Date:
 
· Rentable Square Feet:
 
· Tenant’s Percentage of Building:
%



 
·  
That in accordance with the Lease, rental payments will/has commence(d) on
_______________ and rent is payable in accordance with the following schedule:

 
 
Months
 
Monthly Base Rent
Monthly Base Rent
per Rentable Sq.Ft.
 
00/00/0000 – 00/00/0000
$00,000.00
$0.00
 
00/00/0000 – 00/00/0000
$00,000.00
$0.00
                          00/00/0000 – 00/00/0000
$00,000.00
$0.00

 
·  
Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease.



·  
Your rent checks should be made payable
to:                                                                                     _________________________________

_________________________________
                                                                                     _________________________________
 
ACCEPTED AND AGREED
TENANT:
 
__________________________________
a, ________________________________
 
By:                                                                         
Print
Name:                                                                         
Its:                                                                         
LANDLORD:
 
__________________________________
a, ________________________________
 
By:                                                                
 





       



 
41

--------------------------------------------------------------------------------

 

EXHIBIT E
 
 
RULES AND REGULATIONS
 
 


 
 
1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may appear unsightly from outside
the Premises.  No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord.  No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, other than Building
standard materials, without the prior written consent of Landlord (not to be
unreasonably withheld, conditioned or delayed).
 
2. Tenant and no employee, invitee, agent, licensee or contractor of Tenant
shall go upon or be entitled to use any portion of the roof of the Building
without the prior written consent of Landlord except in connection with Tenant’s
performance of any of its repair and maintenance obligations under the Lease.
 
3. Tenant shall not cause any unnecessary janitorial labor by carelessness or
indifference to the good order and cleanliness of the Premises.  Landlord shall
not in any way be responsible to Tenant for loss of property on the Premises,
however occurring, or for any damage to Tenant’s property by any janitors or any
other employee or any other person.
 
4. Intentionally deleted.
 
5. No machines other than standard office machines, such as typewriters and
calculators, photo copiers, personal computers and word processors
telecommunication and data processing equipment, and vending machines permitted
by the Lease, shall be used in the Premises without the approval of Landlord.
 
6. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law.  Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building.  Heavy objects, if such objects are considered necessary by
Tenant, as determined by Landlord, shall stand on such platforms as determined
by Landlord to be necessary to properly distribute the weight.  Business
machines and mechanical equipment which cause noise or vibration that may be
transmitted to the structure of the Building or to any space therein to such a
degree as to be objectionable to Landlord, shall be placed and maintained by
Tenant, at Tenant’s  expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration.  Landlord will not be responsible
for loss of, or damage to, any such equipment or other property from any cause,
and all damage done to the Building by maintaining or moving such equipment or
other property shall be repaired at the expense of Tenant.
 
7. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment.  Tenant shall
not use or permit to be used in the Premises any foul or noxious gas or
substance, or permit or allow the Premises to be occupied or used in a manner
offensive or objectionable to Landlord by reason of noise, odors or vibrations,
nor shall Tenant bring into or keep in or about the Premises any birds or
animals.
 
8. Tenant shall not use any method of heating or air-conditioning other than
that supplied to the Premises by Landlord.
 
9. Landlord reserves the right from time to time, in Landlord’s sole and
absolute discretion, exercisable without prior notice and without liability to
Tenant, to:  (a) name or change the name of the Building or Property; (b) change
the address of the Building, and/or (c) install, replace or change any signs in,
on or about the Property (except for Tenant’s signs which are expressly
permitted by the Lease).
 
10. Intentionally deleted.
 
11. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substances of any kind whatsoever shall be thrown therein.
 
12. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building without the prior
written consent of Landlord.  Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building or elsewhere.
 
13. Except as expressly permitted in the Lease, Tenant shall not mark, drive
nails, screw or drill into the partitions, window mullions, woodwork or drywall,
or in any way deface the Premises or any part thereof, except to install normal
wall hangings.  Tenant shall repair any damage resulting from noncompliance
under this rule.
 
14. Tenant shall store all its trash and garbage within the trash receptacles
for the Building or Property.  Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal.  All garbage and refuse disposal
shall be made in accordance with directions reasonably issued from time to time
by Landlord.
 
15. Other than as permitted elsewhere in the Lease, the Premises shall not be
used for the storage of merchandise held for sale to the general public, or for
lodging of any kind.  No cooking shall be done or permitted by Tenant on the
Premises, except that use by Tenant of Underwriters’ Laboratory-approved
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted and the use of a microwave shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations.


       



 
42

--------------------------------------------------------------------------------

 

16. Tenant shall not use in any space, elevators or stairwells of the Building,
any hand trucks except those equipped with rubber tires and side guards, or such
other material-handling equipment as Landlord may approve.  Tenant shall not
bring any other vehicles of any kind into the Building.
 
17. Tenant shall not use the name of the Building in connection with, or in
promoting or advertising, the business of Tenant, except for Tenant’s address.
 
18. Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord, and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire or security regulations.  Tenant shall
cooperate fully with Landlord in all matters concerning fire and other emergency
procedures.
 
19. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage.  Such responsibility shall include keeping doors
locked and other means of entry to the Premises closed.
 
20. Landlord reserves the right to make such other and reasonable
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety, security, care and cleanliness of the Building or
Property and for the preservation of good order therein.  Tenant agrees to abide
by all such Rules and Regulations hereinabove stated and any additional rules
and regulations which are adopted.
 
21. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s Parties.
 
22. Intentionally deleted.
 
23. Tenant shall not without Landlord’s consent, which may be given or withheld
in Landlord’s sole and absolute discretion, receive, store, discharge, or
transport firearms, ammunition, or weapons or explosives of any kind or nature
at, on or from the Premises.
 




       



 
43

--------------------------------------------------------------------------------

 
EXHIBIT F
 
 
ESTOPPEL CERTIFICATE
 
 
The undersigned (“Tenant”) hereby certifies
to                                                                                                                                          
(“Landlord”), and , as follows:
 
1. Attached hereto is a true, correct and complete copy of that certain Office
Lease dated ________________, between Landlord and Tenant (the “Lease”), for the
premises commonly known as ____________________________________ (the
“Premises”).  The Lease is now in full force and effect and has not been
amended, modified or supplemented, except as set forth in Section 6 below.
 
2. The term of the Lease commenced on ________________, __.
 
3. The term of the Lease is currently scheduled to expire on ________________,
__.
 
4. Tenant has no option to renew or extend the Term of the Lease except:.
 
5. Tenant has no preferential right to purchase the Premises or any portion of
the Building/Premises except:
________________________________________________________________.
 
6. The Lease has: (Initial One)
 
(      )           not been amended, modified, supplemented, extended, renewed
or assigned.
 
(      )           been amended, modified, supplemented, extended, renewed or
assigned by the following described agreements, copies of which are attached
hereto:.
 
7. Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows:.
 
8. The current Base Rent is $______________; and current monthly parking charges
are $____________.
 
9. The amount of security deposit (if any) is $_______________.  No other
security deposits have been made.
 
10. All rental payments payable by Tenant have been paid in full as of the date
hereof.  No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.
 
11. All work required to be performed by Landlord under the Lease has been
completed and has been accepted by Tenant, and all tenant improvement allowances
have been paid in full except __________________________.
 
12. As of the date hereof, Tenant is not aware of any defaults on the part of
Landlord under the Lease except __________________________.
 
13. As of the date hereof, there are no defaults on the part of Tenant under the
Lease.
 
14. Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord except
_________________________________________________________________.
 
15. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.
 
16. All insurance required of Tenant under the Lease has been provided by Tenant
and all premiums have been paid.
 
17. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.
 
18. Tenant pays rent due Landlord under the Lease to Landlord and does not have
any knowledge of any other person who has any right to such rents by collateral
assignment or otherwise.
 
The foregoing certification is made with the knowledge that
____________________________________ is about to [fund a loan to Landlord or
purchase the Building from Landlord], and that ___________________________ is
relying upon the representations herein made in [funding such loan or purchasing
the Building].
 
Dated:  _________________, ___.
 
 
“TENANT”

 
By:                                                                         
 
Print
Name:                                                                           
 
Its:                                                                         

 
 
 



 
44

--------------------------------------------------------------------------------

 



 
EXTENSION OPTION
 
RIDER NO. 1 TO OFFICE LEASE
 
 
This Rider No. 1 is made and entered into by and between CALABASAS BCD, INC., a
California corporation (“Landlord”), and ON ASSIGNMENT, INC., a Delaware
corporation (“Tenant”), as of the day and year of the Lease between Landlord and
Tenant to which this Rider is attached.  Landlord and Tenant hereby agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth below shall be deemed to be part of the Lease and shall supersede any
inconsistent provisions of the Lease.  All references in the Lease and in this
Rider to the “Lease” shall be construed to mean the Lease (and all Exhibits and
Riders attached thereto), as amended and supplemented by this Rider.  All
capitalized terms not defined in this Rider shall have the same meaning as set
forth in the Lease.
 
1. Landlord hereby grants to Tenant two (2) options (collectively, the
“Extension Options”, and each, an “Extension Option”) to extend the Term of the
Lease for five (5) years each (collectively, the “Option Terms”, and each, an
“Option Term”), on the same terms, covenants and conditions as provided for in
the Lease during the initial Term, except for the Monthly Base Rent, which shall
equal the greater of: (a) the Monthly Base Rent payable by Tenant during the
last month of the then current Term immediately preceding the Option Term, or
(b) the “fair market rental rate” for the Premises for the Option Term as
defined and determined in accordance with the provisions of the Fair Market
Rental Rate Rider attached to the Lease as Rider No. 2, subject to fair market
annual rent adjustments during the Option Term.  If Landlord determines that the
Monthly Base Rent for the Option Term is to be the Monthly Base Rent payable by
Tenant during the last month of the then current Term, such determination shall
be conclusive, Tenant shall have no right to object thereto, and the Landlord
and Tenant shall avoid the formal fair market value determination process.  If,
however, Landlord determines that the Monthly Base Rent for the applicable
Option Term is to be the fair market rental rate, then such fair market rental
rate shall be determined in accordance with the Fair Market Rental Rate Rider
attached to the Lease as Rider No. 2.
 
2. An Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no sooner than that date
which is twelve (12) months and no later than that date which is nine (9) months
prior to the expiration of the then current Term of the Lease.  An Extension
Option shall, at Landlord’s sole option, not be deemed to be properly exercised
if, at the time the Extension Option is exercised or on the scheduled
commencement date for the Option Term, Tenant has (a) committed an uncured event
of default whose cure period has expired pursuant to Article 22 of the Lease (or
if Tenant would be in default but for the passage of time, the giving of notice
or both), (b) assigned all or any portion of the Lease or its interest therein
except pursuant to a Permitted Transfer, or (c) sublet all or more than fifty
percent (50%) of the Premises except pursuant to a Permitted Transfer.  Provided
Tenant has properly and timely exercised the Extension Option, the then current
Term of the Lease shall be extended by the Option Term, and all terms, covenants
and conditions of the Lease shall remain unmodified and in full force and
effect, except that the Monthly Base Rent shall be as set forth above.
 




       



 
45

--------------------------------------------------------------------------------

 



 
FAIR MARKET RENTAL RATE
 
RIDER NO. 2 TO OFFICE LEASE
 
 
This Rider No. 2 is made and entered into by and between CALABASAS BCD, INC., a
California corporation (“Landlord”), and ON ASSIGNMENT, INC., a Delaware
corporation (“Tenant”), as of the day and year of the Lease between Landlord and
Tenant to which this Rider is attached.  Landlord and Tenant hereby agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth below shall be deemed to be part of the Lease and shall supersede any
inconsistent provisions of the Lease.  All references in the Lease and in this
Rider to the “Lease” shall be construed to mean the Lease (and all Exhibits and
Riders attached thereto), as amended and supplemented by this Rider.  All
capitalized terms not defined in this Rider shall have the same meaning as set
forth in the Lease.
 
1. The term “fair market rental rate” as used in the Lease and any Rider
attached thereto shall mean the annual amount per square foot, projected during
the Option Term, that a willing, non-equity tenant (excluding sublease and
assignment transactions) would pay, and a willing landlord of a comparable
quality office building located in the Calabasas, California area would accept,
in an arm’s length transaction (what Landlord is accepting in then current
transactions for the Building may be used for purposes of projecting rent for
the Option Term), for space of comparable size, quality and floor height as the
Premises, taking into account the age, quality and layout of the existing
improvements in the Premises, and taking into account items that professional
real estate brokers or professional real estate appraisers customarily consider,
including, but not limited to, rental rates, space availability, tenant size,
tenant improvement allowances, parking charges and any other lease
considerations, if any, then being charged or granted by Landlord or the lessors
of such similar office buildings.  All economic terms other than Monthly Base
Rent, such as tenant improvement allowance amounts, if any, operating expense
allowances, parking charges, etc., will be established by Landlord and will be
factored into the determination of the fair market rental rate for the Option
Term.  Accordingly, the fair market rental rate will be an effective rate, not
specifically including, but accounting for, the appropriate economic
considerations described above.
 
2. In the event where a determination of fair market rental rate is required
under the Lease, Landlord shall provide written notice of Landlord’s
determination of the fair market rental rate not later than sixty (60) days
after the last day upon which Tenant may timely exercise the right giving rise
to the necessity for such fair market rental rate determination.  Tenant shall
have thirty (30) days (“Tenant’s Review Period”) after receipt of Landlord’s
notice of the fair market rental rate within which to accept such fair market
rental rate or to reasonably object thereto in writing.  Failure of Tenant to so
object to the fair market rental rate submitted by Landlord in writing within
Tenants Review Period shall conclusively be deemed Tenant’s approval and
acceptance thereof.  If within Tenant’s Review Period Tenant reasonably objects
to or is deemed to have disapproved the fair market rental rate submitted by
Landlord, Landlord and Tenant will meet together with their respective legal
counsel to present and discuss their individual determinations of the fair
market rental rate for the Premises under the parameters set forth in Paragraph
1 above and shall diligently and in good faith attempt to negotiate a rental
rate on the basis of such individual determinations.  Such meeting shall occur
no later than ten (10) days after the expiration of Tenant’s Review Period.  The
parties shall each provide the other with such supporting information and
documentation as they deem appropriate.  At such meeting if Landlord and Tenant
are unable to agree upon the fair market rental rate, they shall each submit to
the other their respective best and final offer as to the fair market rental
rate.  If Landlord and Tenant fail to reach agreement on such fair market rental
rate within five (5) business days following such a meeting (the “Outside
Agreement Date”), Tenant’s Extension Option will be deemed null and void unless
Tenant demands appraisal, in which event each party’s determination shall be
submitted to appraisal in accordance with the provisions of Section 3 below.
 
3. (a)  Landlord and Tenant shall each appoint one (1) independent appraiser who
shall by profession be an M.A.I. certified real estate appraiser who shall have
been active over the five (5) year period ending on the date of such appointment
in the leasing of commercial (including office) properties in the Calabasas,
California area.  The determination of the appraisers shall be limited solely to
the issue of whether Landlord’s or Tenant’s last proposed (as of the Outside
Agreement Date) best and final fair market rental rate for the Premises is the
closest to the actual fair market rental rate for the Premises as determined by
the appraisers, taking into account the requirements specified in Section 1
above.  Each such appraiser shall be appointed within fifteen (15) days after
the Outside Agreement Date.
 
(b)            The two (2) appraisers so appointed shall within fifteen (15)
days of the date of the appointment of the last appointed appraiser agree upon
and appoint a third appraiser who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) appraisers.
 
(c)            The three (3) appraisers shall within thirty (30) days of the
appointment of the third appraiser reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted best and final fair market rental
rate, and shall notify Landlord and Tenant thereof.  During such thirty (30) day
period, Landlord and Tenant may submit to the appraisers such information and
documentation to support their respective positions as they shall deem
reasonably relevant and Landlord and Tenant may each appear before the
appraisers jointly to question and respond to questions from the appraisers.
 
(d)            The decision of the majority of the three (3) appraisers shall be
binding upon Landlord and Tenant and neither party shall have the right to
reject the decision or to undo the exercise of the applicable Option.  If either
Landlord or Tenant fails to appoint an appraiser within the time period
specified in Section 3(a) hereinabove, the appraiser appointed by one of them
shall within thirty (30) days following the date on which the party failing to
appoint an appraiser could have last appointed such appraiser reach a decision
based upon the same procedures as set forth above (i.e., by selecting either
Landlord’s or Tenant’s submitted best and final fair market rental rate), and
shall notify Landlord and Tenant thereof, and such appraiser’s decision shall be
binding upon Landlord and Tenant  and neither party shall have the right to
reject the decision or to undo the exercise of the applicable Option.


       



 
46

--------------------------------------------------------------------------------

 

 
 
(e)            If the two (2) appraisers fail to agree upon and appoint a third
appraiser, either party, upon ten (10) days written notice to the other party,
can apply to the Presiding Judge of the Superior Court of Los Angeles County to
appoint a third appraiser meeting the qualifications set forth herein.  The
third appraiser, however, selected shall be a person who has not previously
acted in any capacity for ether party.
 
(f)            The cost of each party’s appraiser shall be the responsibility of
the party selecting such appraiser, and the cost of the third appraiser (or
arbitration, if necessary) shall be shared equally by Landlord and Tenant.
 
(g)            If the process described hereinabove has not resulted in a
selection of either Landlord’s or Tenant’s submitted best and final fair market
rental rate by the commencement of the applicable lease term, then the fair
market rental rate estimated by Landlord will be used until the appraiser(s)
reach a decision, with an appropriate rental credit and other adjustments for
any overpayments of Monthly Base Rent or other amounts if the appraisers select
Tenant’s submitted best and final estimate of the fair market rental rate.  The
parties shall enter into an amendment to this Lease confirming the terms of the
decision.


       



 
47

--------------------------------------------------------------------------------

 

TERMINATION OPTION RIDER
 
RIDER NO. 3 TO LEASE
 
 
This Rider No. 3 is made and entered into by and between CALABASAS BCD, INC., a
California corporation (“Landlord”), and ON ASSIGNMENT, INC., a Delaware
corporation (“Tenant”), as of the day and year of the Lease between Landlord and
Tenant to which this Rider is attached.  Landlord and Tenant hereby agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth below shall be deemed to be part of the Lease and shall supersede any
inconsistent provisions of the Lease.  All references in the Lease and in this
Rider to the “Lease” shall be construed to mean the Lease (and all Exhibits and
Riders attached thereto), as amended and supplemented by this Rider.  All
capitalized terms not defined in this Rider shall have the same meaning as set
forth in the Lease.
 
1. Subject to the terms of this Rider No. 3, and notwithstanding anything to the
contrary contained in the Lease, Tenant will have the one-time option to
terminate and cancel the Lease (“Termination Option”), effective as of 11:59
p.m. on the last day of the sixtieth (60th) full calendar month of the Term
(“Termination Date”), by delivering to Landlord, on or before the date which is
twelve (12) months prior to the Termination Date, written notice of Tenant’s
exercise of its Termination Option.  As a condition to the effectiveness of
Tenant’s exercise of its Termination Option and in addition to Tenant’s
obligation to satisfy all other monetary and non-monetary obligations arising
under this Lease through to the Termination Date, Tenant shall pay to Landlord
the following “Termination Consideration”:  (i) three (3) months’ worth of
Monthly Base Rent then in effect as of the Termination Date, (ii) the then
unamortized value of the Abated Amount and other leasing concessions, including
the Moving Allowance, (iii) the then unamortized value of the cost of the
initial Tenant Improvements and the cost of any subsequent leasehold
improvements made by Landlord at Landlord’s expense for the benefit of Tenant,
and (iv) any and all other unamortized costs of this transaction, including,
without limitation, brokerage commissions paid by Landlord in connection with
the execution of this Lease attributable to the portion of the Term remaining
following the Termination Date (items [ii] through [iv] above, each calculated
on a straight-line basis over the period commencing on the Commencement Date and
ending on the scheduled Termination Date, with interest on the unamortized
balance at the rate of six percent [6%] per annum).  The Termination
Consideration shall be due and payable by Tenant to Landlord according to the
following schedule: (a) one-half (1/2) of the Termination Consideration within
thirty (30) days after Tenant’s delivery of written notice of exercise of its
Termination Option, and (b) the remaining one-half (1/2) of the Termination
Consideration within six (6) months prior to the Termination Date.  If Tenant
properly and timely exercises its Termination Option and properly and timely
delivers the Termination Consideration to Landlord as set forth above and
satisfies all other monetary and non-monetary obligations under this Lease
including, without limitation, the provisions regarding surrender of the
Premises, all of which must be accomplished on or before the Termination Date,
then the Lease will terminate as of midnight on the Termination Date.
 
2. Upon determination of the final unamortized value of items (ii), (iii), and
(iv) above, Landlord and Tenant shall enter into an amendment acknowledging the
total Termination Consideration.
 
 


       



 
48

--------------------------------------------------------------------------------

 

RIGHT OF FIRST OFFER TO LEASE
 
RIDER NO. 4 TO LEASE
 
 
This Rider No. 4 is made and entered into by and between CALABASAS BCD, INC., a
California corporation (“Landlord”), and ON ASSIGNMENT, INC., a Delaware
corporation (“Tenant”), as of the day and year of the Lease between Landlord and
Tenant to which this Rider is attached.  Landlord and Tenant hereby agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth below shall be deemed to be part of the Lease and shall supersede any
inconsistent provisions of the Lease.  All references in the Lease and in this
Rider to the “Lease” shall be construed to mean the Lease (and all Exhibits and
Riders attached thereto), as amended and supplemented by this Rider.  All
capitalized terms not defined in this Rider shall have the same meaning as set
forth in the Lease.
 
1. Grant of Option; Conditions.  During the first sixty (60) months of the
initial Term, Tenant shall have the continuing right of first offer to lease
(the “Right of First Offer to Lease”) the entire other building located within
the Property commonly known as 26775 Malibu Hills Road (the “ROFO
Space”).  Tenant’s Right of First Offer to Lease shall be exercised as follows:
prior to leasing such ROFO Space to any third party, Landlord shall deliver
written notice to Tenant (the “ROFO Notice”) of the terms under which Landlord
is prepared to lease the ROFO Space to Tenant for the remainder of the Term,
which terms shall reflect the Prevailing Market (hereinafter defined) rate for
such ROFO Space as reasonably determined by Landlord.  Tenant may lease such
ROFO Space in its entirety only, under such terms, by delivering written notice
of exercise to Landlord (the “Notice of Exercise”) within 5 days after the date
of the ROFO Notice, except that Tenant shall have no such Right of First Offer
to Lease and Landlord need not provide Tenant with a ROFO Notice, if:
 
a. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the ROFO Notice; or
 
b. the Premises, or any portion thereof, is sublet (other than pursuant to a
Permitted Transfer) at the time Landlord would otherwise deliver the ROFO
Notice; or
 
c. the Lease has been assigned (other than pursuant to a Permitted Transfer)
prior to the date Landlord would otherwise deliver the ROFO Notice; or
 
d. Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the ROFO Notice; or
 
e. Tenant does not intend to use the ROFO Space for Tenant’s or Tenant’s
Permitted Transferee exclusive use during the Term; or
 
f. the existing tenant in the ROFO Space, if any, is interested in extending or
renewing its lease for the ROFO Space or entering into a new lease for such ROFO
Space.
 
2. Terms for ROFO Space.
 
a. The term for the ROFO Space shall commence upon the commencement date stated
in the ROFO Notice and thereupon such ROFO Space shall be considered a part of
the Premises, provided that all of the terms stated in the ROFO Notice shall
govern Tenant’s leasing of the ROFO Space and only to the extent that they do
not conflict with the ROFO Notice, the terms and conditions of this Lease shall
apply to the ROFO Space.
 
b. Tenant shall pay Monthly Base Rent and Additional Rent for the ROFO Space in
accordance with the terms and conditions of the ROFO Notice, which terms and
conditions shall reflect the Prevailing Market rate for the ROFO Space as
determined in Landlord’s reasonable judgment.
 
c. The ROFO Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the ROFO Space or as of the date
the term for such ROFO Space commences, unless the ROFO Notice specifies any
work to be performed by Landlord in the ROFO Space, in which case Landlord shall
perform such work in the ROFO Space.  If Landlord is delayed delivering
possession of the ROFO Space due to the holdover or unlawful possession of such
space by any party, Landlord shall use best efforts to obtain possession of the
space, and the commencement of the term for the ROFO Space shall be postponed
until the date Landlord delivers possession of the ROFO Space to Tenant free
from occupancy by any party.
 
3. Termination of Right of First Offer to Lease.  The rights of Tenant hereunder
with respect to the ROFO Space shall terminate if they have not been exercised
and implemented on or before the last day of the sixtieth (60th) month of the
initial Term.
 
4. Offering Amendment.  If Tenant exercises its Right of First Offer to Lease,
Landlord shall prepare an amendment (the “Offering Amendment”) adding the ROFO
Space to the Premises on the terms set forth in the ROFO Notice and reflecting
the changes in the Monthly Base Rent, Rentable Square Footage of the Premises,
Tenant’s Percentage and other appropriate terms.  Upon Tenant’s leasing of the
ROFO Space and the existing Premises, Tenant shall pay all Operating Expenses
for the Property.  A copy of the Offering Amendment shall be sent to Tenant
within a reasonable time after Landlord’s receipt of the Notice of Exercise
executed by Tenant, and Tenant shall execute and return the Offering Amendment
to Landlord within 15 days thereafter, but an otherwise


       



 
49

--------------------------------------------------------------------------------

 

 
valid exercise of the Right of First Offer to Lease shall be fully effective
whether or not the Offering Amendment is executed.
 
5. Definition of Prevailing Market.  For purposes of this Right of First Offer
to Lease provision, “Prevailing Market” shall mean the annual rental rate per
square foot for space comparable to the ROFO Space in the Calabasas area under
leases and renewal and expansion amendments being entered into at or about the
time that Prevailing Market is being determined, giving appropriate
consideration to tenant concessions, brokerage commissions, tenant improvement
allowances, existing improvements in the space in question, and the method of
allocating operating expenses and taxes.  Notwithstanding the foregoing, space
leased under any of the following circumstances shall not be considered to be
comparable for purposes hereof: (i) the lease term is for less than the lease
term of the ROFO Space, or (ii) the space is encumbered by the option rights of
another tenant.  The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.
 


 
 


       



 
50

--------------------------------------------------------------------------------

 

RIGHT OF FIRST OFFER TO PURCHASE
 
RIDER NO. 5 TO LEASE
 
 
This Rider No. 5 is made and entered into by and between CALABASAS BCD, INC., a
California corporation (“Landlord”), and ON ASSIGNMENT, INC., a Delaware
corporation (“Tenant”), as of the day and year of the Lease between Landlord and
Tenant to which this Rider is attached.  Landlord and Tenant hereby agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth below shall be deemed to be part of the Lease and shall supersede any
inconsistent provisions of the Lease.  All references in the Lease and in this
Rider to the “Lease” shall be construed to mean the Lease (and all Exhibits and
Riders attached thereto), as amended and supplemented by this Rider.  All
capitalized terms not defined in this Rider shall have the same meaning as set
forth in the Lease.
 
1. Right of First Offer to Purchase.  Landlord hereby grants to Tenant (the
“Original Tenant”), throughout the first sixty (60) months of the initial Term,
a continuing (subject to the terms hereof) right of first offer to purchase all
of the Property, or the Building, together with the real property underlying the
Building and certain easement rights over the common areas of the Property as
necessary to the use and enjoyment of the Building and the Property, which right
of first offer shall be on the terms and conditions set forth in this Rider No.
5.
 
a. Procedure.  Landlord shall notify Tenant (the “First Offer Notice”) when
Landlord desires to sell all or any portion of the Property, and shall identify
the portion of the Property to be sold (the “Offered Property”); provided,
however, that Tenant shall not have a right of first offer to the extent
Landlord desires to sell all or any portion of the Property as part of the sale
of such Property with other properties then owned by Landlord or any existing or
future affiliate of Landlord (which shall mean any entity which controls, is
controlled by, or is under common control with Landlord or any entity which
acquires, or will acquire (prior to the closing date of the sale of the Offered
Property) all or substantially all of the assets of Landlord’s business), it
being acknowledged and agreed by Landlord and Tenant that Tenant’s right of
first offer shall only apply to the extent the original Landlord hereunder
desires to sell the Offered Property only separate from any other properties
owned by Landlord.  In addition, Tenant's right of first offer shall only apply
during the period of the original Landlord's ownership of the Offered Property
and shall not apply to any successor to the original Landlord's interest in this
Lease and the Offered Property.  The First Offer Notice shall describe
Landlord’s proposed economic terms and conditions applicable to Tenant’s
purchase of the Offered Property (collectively, the “First Offer Economic
Terms”).  Except as otherwise provided in the First Offer Notice, the purchase
of the Offered Property shall be (i) on an “as-is” basis, with absolutely no
representations or warranties, express or implied, regarding the condition or
nature of the Offered Property and any improvements thereon, (ii) consummated
using Landlord’s form of purchase and sale agreement, and (iii) subject to any
and all matters of record and conditions affecting title caused by
Tenant.  Notwithstanding the foregoing, Tenant’s right of first offer shall not
apply in the event Landlord desires to sell the Offered Property to any existing
or future affiliate of Landlord.
 
b. Procedure for Acceptance.  If Tenant wishes to purchase the Offered Property
pursuant to the First Offer Economic Terms described in the First Offer Notice,
then within ten (10) business days after delivery of the First Offer Notice to
Tenant (the “Offer Election Date”), Tenant shall deliver written notice to
Landlord (“Tenant’s Offer Election Notice”) pursuant to which Tenant shall elect
either to (i) purchase the Offered Property pursuant to the First Offer Economic
Terms set forth in the First Offer Notice; (ii) refuse to purchase the Offered
Property, in which event Tenant’s right of first offer set forth herein shall
thereupon terminate and be of no further force or effect and Landlord may,
during the twelve (12) month period following Tenant’s refusal or deemed refusal
to purchase the Offered Property on the First Offer Economic Terms, sell the
Offered Property (or any portion thereof) to any entity on any terms Landlord
desires.  If Landlord does not enter into a purchase and sale agreement and sell
the Offered Property within twelve (12) months after that date Landlord delivers
such First Offer Notice to Tenant, then Landlord shall, subject to the
limitations set forth above, submit to Tenant a new First Offer Notice with
respect to the Offered Property prior to selling the Offered Property pursuant
to this Rider No. 5, in which event the foregoing procedures shall again apply
following Tenant’s receipt of such new First Offer Notice.  If Tenant does not
so respond in writing to Landlord’s First Offer Notice by the Offer Election
Date, Tenant shall be deemed to have elected the option described in clause (ii)
above.  Notwithstanding anything above to the contrary contained herein, Tenant
must elect to exercise its right of first offer herein within said ten (10)
business day period with respect to the entire Offered Property identified in
the First Offer Notice and may not elect to purchase only a portion thereof.
 
c. Conditions Precedent to Effectiveness of Right of First
Offer.  Notwithstanding anything to the contrary contained in this Rider No. 5,
Tenant’s exercise of Tenant’s right of first offer (and Tenant’s right to
thereafter purchase the Offered Property) shall be effective only if all of the
conditions precedent set forth hereinbelow are true and correct during the
period commencing upon the date Tenant delivers Tenant’s Offer Election Notice
to Landlord and continuing until the closing date of such sale of the Offered
Property to Tenant, unless Landlord, in Landlord’s sole discretion, elects to
waive any such condition precedent in writing:
 
i) The Lease is in full force and effect and Tenant shall not then be in default
under the Lease and shall not have been in default under the Lease (beyond the
applicable notice and cure periods) more than once at the time Tenant delivers
Tenant’s Offer Election Notice to Landlord; and
 
ii) Tenant shall not have assigned its interest in the Lease or in the right of
first offer, it being acknowledged and agreed that the right of first offer is
personal to the Original Tenant and its Permitted Transferee and may not be
voluntarily or involuntarily assigned to, or exercised by, any other person or
entity other than Original Tenant and only so long as the Original Tenant or its
Permitted Transferee is in physical possession and leasing no less than one
hundred percent (100%) of the Building.


       



 
51

--------------------------------------------------------------------------------

 

 


 
d. Purchase Agreement.  If Tenant timely delivers Tenant’s Offer Election Notice
elect to purchase the Offered Property, then Landlord shall cause its legal
counsel to prepare and submit to Tenant a Purchase and Sale Agreement and Escrow
Instructions (“Purchase Agreement”) containing all the terms and conditions for
Tenant’s purchase of the Offered Property which are contained in the First Offer
Economic Terms and incorporating the non-economic terms described in Subsection
(e) below and such other reasonable and customary terms and conditions as are
typical for the purchase and sale of an office building similar to the Building
in Calabasas, California.  For a period of twenty (20) business days following
Landlord’s delivery of the Purchase Agreement to Tenant (the “Purchase Agreement
Period”), Landlord and Tenant agree to use their good faith and diligent efforts
to negotiate with one another to agree upon all such terms and conditions for
the Purchase Agreement as were not contained in the First Offer Economic Terms
and to execute such Purchase Agreement.  If within such twenty (20) business day
Purchase Agreement Period Landlord and Tenant fail to agree upon all such terms
and conditions of the Purchase Agreement, or if Tenant fails to execute and
return the agreed upon Purchase Agreement to Landlord within such twenty (20)
business day Purchase Agreement Period, then (i) Tenant’s exercise of such Right
of First Offer shall be deemed null and void, and (ii) Landlord shall thereafter
be free to sell the Offered Property to any third party to whom Landlord
desires, and upon such non-economic terms as are acceptable to Landlord and such
third party purchaser; provided, however, if Landlord does not enter into a
purchase and sale agreement and sell the Offered Property within twelve (12)
months after that the expiration of such twenty (20) business day Purchase
Agreement Period, then Landlord shall, subject to the limitations set forth in
this Rider No. 5, submit to Tenant a new First Offer Notice with respect to the
Offered Property prior to selling the Offered Property pursuant to this Rider
No. 5.  If Landlord and Tenant enter into a Purchase Agreement and Tenant
defaults thereunder and fails to complete the purchase of the Offered Property
in accordance with the terms of the Purchase Agreement, then, in addition to all
other rights and remedies of Landlord as provided for in the Purchase Agreement,
Tenant’s right of first offer under this Rider No. 5 shall be deemed null and
void in its entirety and of no further force or effect.
 
e. Non-Economic Terms of the Purchase Agreement.  Landlord and Tenant
acknowledge and agree that all of the non-economic terms of any Purchase
Agreement for this right of first offer to purchase the Offered Property by
Tenant shall be negotiated and agreed upon by Landlord and Tenant during the
applicable Purchase Agreement Period referenced in Subsection (d) above, but
notwithstanding the foregoing, the Purchase Agreement shall incorporate the
following terms and conditions:  (i) the purchase by Tenant shall be all cash
and all escrow, title and closing costs associated with the sale of the Offered
Property to Tenant shall be shared between Landlord and Tenant as is customary
for sales transactions in Los Angeles County, California; (ii) the Offered
Property shall be sold to Tenant in its then “AS IS” condition without any
representation or warranty of Landlord, express, implied or statutory, as to the
nature or condition of or title to the Offered Property or its fitness for
Tenant’s intended use of same and Tenant shall release Landlord from any and all
liabilities and obligations with respect to the Offered Property effective upon
the transfer of title to the Offered Property by Landlord to Tenant; and (iii)
Tenant shall have a period of thirty (30) days following the parties' mutual
execution of the Purchase Agreement to complete its due diligence and close the
purchase of the Offered Property.  Notwithstanding the foregoing, in the event
the purchase of the Offered Property by Tenant is solely for the Building
together with the real property underlying the Building, transfer of title by
Landlord to Tenant shall occur only after the following conditions are met: (1)
Landlord has obtained the necessary approvals for the lot split of the Property
and the approval of the final map for the split of the Property from the City of
Calabasas pursuant to a subdivision of the Property as set forth in Section 1.f.
below, and the final map has been recorded with the Los Angeles County Recorder;
(2) the County of Los Angeles has issued a new assessor’s parcel number for the
Offered Property, as subdivided, and Tenant has received written evidence of
such from Seller; (3) Landlord and Tenant have executed and notarized any
necessary easement agreements with respect to portions of the Property subject
to shared use of the common or shared elements of the Building and the Property
with the other owner(s) of the balance of the Property (to be recorded upon the
close of escrow together with the recordation of a grant deed to Tenant); and
(4) Landlord shall provide Tenant with written evidence of Landlord’s lender or
lender’s approval of the release of the Offered Property from any mortgage liens
and any existing mortgage liens encumbering the Offered Property made by
Landlord in favor of any such lender or lenders shall be released at the close
of escrow.
 
f. Subdivision.  Landlord and Tenant understand that a sale of the Building
together with the real property underlying the Building only to Tenant as
contemplated in this Rider No. 5 may require the subdivision/parcelization of
the Property from the balance of the Property pursuant to the recordation of a
parcel map, the negotiation and processing of covenants, conditions and
restrictions to govern the shared use and payment of expenses relative to common
elements of the Building and the Property, the use of which is to be shared by
Tenant as owner of the Property and the other owner(s) of the balance of the
Property, and that all of the foregoing will be subject to approval by the City
of Calabasas, California and Landlord’s lender (if any) including approval by
Landlord’s lender of the terms of any partial release of such lender’s lien on
the Property upon the closing of the conveyance of the Building and the real
property underlying the Building; provided, however, it is understood by Tenant
that nothing in this Rider No. 5 shall be construed as binding Landlord’s lender
to agree to allow any partial release of the lender’s lien on the Property to
allow for a separate conveyance of the Building and the real property underlying
the Building.


       



 
52

--------------------------------------------------------------------------------

 
